     Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 1 of 94




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
___________________________________________

TERRELL A. BERRY,

                                 Plaintiff,

v.                                                           9:20-CV-177
                                                             (DNH/TWD)

CORRECTIONAL OFFICER C. TREMBLAY,
SGT. FINNEL,
                        Defendants.
___________________________________________

APPEARANCES:                                         OF COUNSEL:

TERRELL A. BERRY
Plaintiff, pro se
19-A-2478
Franklin Correctional Facility
P.O. Box 10
Malone, New York 12953

HON. LETITIA JAMES                                   NICHOLAS LUKE ZAPP
Attorney General for the State of New York           Assistant Attorney General
Counsel for Defendant
The Capitol
Albany, New York 12224

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                       ORDER AND REPORT-RECOMMENDATION

       Terrell A. Berry (“Plaintiff”), an inmate in the custody of the New York State

Department of Corrections and Community Supervision (“DOCCS”), commenced this pro se

action pursuant to 42 U.S.C. § 1983, asserting his constitutional rights were violated at Franklin

Correctional Facility (“Franklin C.F.”). (Dkt. No. 1.) The Honorable David N. Hurd, United

States District Judge, reviewed the complaint in accordance with 28 U.S.C. § 1915, and found

Plaintiff’s First Amendment retaliation claims against Correctional Officer C. Tremblay
      Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 2 of 94




(“Tremblay”) and Sgt. Finnel (“Finnel”) (collectively, “Defendants”) required a response. (Dkt.

No. 14.)

        Generally, Plaintiff alleges Defendants retaliated against him for filing a grievance

against Tremblay. (Dkt. No. 1.) Rather than answering Plaintiff’s complaint, Defendants now

move to dismiss the action for failure to state a claim. (Dkt. No. 22.) This motion was referred

to this Court for a Report-Recommendation. For the reasons that follow, the Court recommends

granting Defendant’s motion without prejudice and with leave to amend.

I.      DISCUSSION

        A.        Background

        On September 14, 2019, Plaintiff alleges Tremblay issued a false misbehavior report

accusing Plaintiff of violating a direct order, creating a disturbance, and harassment. (Dkt. No. 1

at 6.) On that same day, Plaintiff was placed on “full bed,” meaning he could not leave his cube.

Id. Shortly thereafter, Plaintiff asked Tremblay for a grievance and Tremblay refused. Id. at 7.

According to Plaintiff, Tremblay told Plaintiff he would “be in for it” if he filed a grievance

against him. Id. Plaintiff asserts he wrote a grievance despite Tremblay’s threat. Id.

        Plaintiff contends Finnel came to his dorm and called him to the “sally port” on

September 26, 2019, or September 27, 2019. Id. at 7-8. Finnel allegedly showed Plaintiff the

grievance he wrote against Tremblay. Id. at 8. Finnel told Plaintiff “before you have to grieve

my man again talk to me first,” and he said he would talk to Tremblay about the issue and take

care of it. Id.

        Then, on September 28, 2019, Plaintiff asserts Tremblay issued another false misbehavior

report for violating a direct order in retaliation for the grievance Plaintiff filed against him. Id. at




                                                   2
     Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 3 of 94




8-9, 11. At the conclusion of the hearing regarding the misbehavior report, the hearing officer

dismissed the ticket because Tremblay’s testimony did not substantiate the charge. Id. at 11.

       On October 3, 2019, while Plaintiff was speaking with a lieutenant about the grievance he

filed against Tremblay, Finnel interrupted and began verbally harassing Plaintiff and threatened

to remove him from the facility. Id. at 13. The next day, Plaintiff was moved to a different

dormitory within Franklin C.F. Id.

       As noted above, in its initial review, the District Court construed Plaintiff’s complaint as

alleging First Amendment retaliation claims against Tremblay and Finnel. (Dkt. No. 14.)

Defendants now move to dismiss the complaint because they contend Plaintiff has failed to

allege sufficient facts to state a claim against them. (Dkt. No. 22.) Specifically, Defendants

argue Plaintiff failed to allege any causal connection between Finnel’s conduct and threats to

move Plaintiff and his protected speech. Id. at 6. Defendants also assert an inmate transfer to a

different dormitory does not constitute adverse action for the purpose of maintaining a First

Amendment retaliation claim. Id. Similarly, Defendants contend Tremblay’s alleged false

misbehavior report is not adverse action because it was ultimately dismissed. Id. at 7.

       Plaintiff responded, asserting he plausibly alleged his transfer was initiated in response to

his grievance against Tremblay. (Dkt. No. 31.) Moreover, Plaintiff asserts movement to a

different dorm can cause anxiety and other problems and that the false misbehavior report has

been covered up and it should constitute adverse action. Id. at 4-6.

       B.      Standard of Review

       A defendant may move to dismiss a complaint for “failure to state a claim upon which

relief can be granted” under Rule 12(b)(6) of the Federal Rules of Civil Procedure. The motion

tests the legal sufficiency of the complaint and whether it conforms to Rule 8(a)(2) of the Federal




                                                 3
     Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 4 of 94




Rules of Civil Procedure. To survive a motion to dismiss, the complaint must “contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “Determining whether a complaint states a plausible claim for relief . . . requires the . . .

court to draw on its judicial experience and common sense . . . . [W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged—but it has not shown—that the pleader is entitled to relief.” Id. at 679 (internal citation

and punctuation omitted). “Factual allegations must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555.

        A complaint may be dismissed pursuant to Rule 12(b)(6) only where it appears there are

not “enough facts to state a claim to relief that is plausible on its face.” Id. at 570. While Rule

8(a)(2) “does not require detailed factual allegations, . . . it demands more than an unadorned,

the-defendant-unlawfully-harmed-me-accusation.” Iqbal, 556 U.S. at 678 (citation and internal

quotation marks omitted). In other words, a complaint which “tenders ‘naked assertion[s]’

devoid of ‘further factual enhancement’” does not suffice. Id. (citation omitted).

        “In reviewing a complaint for dismissal under Rule 12(b)(6), the court must accept the

material facts alleged in the complaint as true and construe all reasonable inferences in the

plaintiff’s favor.” Hernandez v. Coughlin, 18 F.3d 133, 136 (2d Cir. 1994). However, “the tenet

that a court must accept as true all of the allegations contained in a complaint is inapplicable to

legal conclusions. Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

        Where a party is proceeding pro se, the court is obliged to “read [the pro se party’s]

supporting papers liberally, and . . . interpret them to raise the strongest arguments that they




                                                   4
     Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 5 of 94




suggest.” See Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994); see also Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009) (courts remain obligated to construe pro se complaints liberally even

after Twombly). Where a pro se complaint fails to state a cause of action, the court generally

“should not dismiss without granting leave to amend at least once when a liberal reading of the

complaint gives any indication that a valid claim might be stated.” Cuoco v. Moritsugu, 222

F.3d 99, 112 (2d Cir. 2000) (citation and internal quotation marks omitted). An opportunity to

amend is not required where “[t]he problem with [the plaintiff’s] causes of action is substantive”

such that “better pleading will not cure it.” Id.

       C.      Analysis

       “To prevail on a First Amendment retaliation claim, an inmate must establish ‘(1) that the

speech or conduct at issue was protected, (2) that the defendant took adverse action against the

plaintiff, and (3) that there was a causal connection between the protected conduct and the

adverse action.’” Holland v. Goord, 758 F.3d 215, 225 (2d Cir. 2014) (quoting Espinal v.

Goord, 558 F.3d 119, 128 (2d Cir. 2009)). The plaintiff must establish that “the protected

conduct was a substantial or motivating factor” behind the retaliatory action. Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996). The Second Circuit has warned that “courts must

approach prisoner claims of retaliation with skepticism and particular care.” Dawes v. Walker,

239 F.3d 489, 491 (2d Cir. 2001) (citing Flaherty v. Coughlin, 713 F.2d 10, 13 (2d Cir. 1983)).

This is true because given the nature of a retaliation claim they are “easily fabricated” and as a

result “virtually any adverse action taken against a prisoner by a prison official—even those

otherwise not rising to the level of a constitutional violation—can be characterized as a

constitutionally proscribed retaliatory act.” Dawes v. Walker, 239 F.3d at 491.




                                                    5
     Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 6 of 94




       Here, Plaintiff claims Defendants took two retaliatory actions against him: (1)

transferring him to a different dormitory at Franklin C.F.; and (2) the issuance of a false

misbehavior report. Under the applicable standards, this Court finds neither allegation

constitutes adverse action and thus Plaintiff has failed to allege a viable retaliation claim.

       In the first instance, Plaintiff has not alleged that his transfer from one dormitory to

another caused any injury.1 Though he alleges that there was no basis for the transfer absent

retaliation, he has not alleged that such a transfer resulted in any adverse change in his

circumstance. To the contrary, he notes in his complaint that he has had no issues while residing

in his new dormitory. (Dkt. No. 1 at 14.) Though Plaintiff argues in his response to Defendants’

motion that prisoners can suffer anxiety and fear when they are moved to different locations, he

did not make those assertions in his complaint and, regardless, conclusory allegations such as

those are insufficient to establish an adverse action. In short, Plaintiff has not demonstrated that

his transfer would have “deter[red] a similarly situated individual of ordinary firmness from

exercising his or her constitutional rights.” Dawes, 239 F.3d at 493 (citations omitted); Warren

v. Goord, No. 99 CV 296, 2006 WL 1582385, at *15 (W.D.N.Y. May 26, 2006) (since complaint

was “devoid of any allegations that the transfer [of inmate plaintiff to infirmary], by itself,

resulted in any additional deprivation of privileges as required to support a finding that Warren’s

transfer resulted in some cognizable injury to Warren’s First Amendment rights,” transfer “d[id]

not, as a matter of law, constitute action ‘that would deter a similarly situated individual of

ordinary firmness from exercising his or her constitutional rights,’ and, thus, d[id] not provide



1
  Defendants also argue Plaintiff failed to allege a causal connection between his transfer to
another dormitory and any protected action. (Dkt. No. 22 at 6.) However, the Court liberally
construes the complaint as alleging a causal connection because Plaintiff notes Finnel’s
involvement in the relevant grievance and the context behind the transfer appears related to
Finnel’s frustration with Plaintiff’s grievance. (Dkt. No. 1 at 13-14.)


                                                  6
     Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 7 of 94




the requisite ‘adverse action’ necessary to support the second prong of a First Amendment

retaliation claim” (citation omitted)). Accordingly, the Court recommends dismissing his

retaliation claim against Finnel.

       Nor can Plaintiff establish an adverse action related to the issuance of the misbehavior

report. In the context of inmate retaliation claims, adverse action is viewed objectively and

requires the Court to ask whether the action taken with respect to the inmate “would deter a

similarly situated individual of ordinary firmness from exercising . . . constitutional rights.” Gill

v. Pidlypchak, 389 F.3d 379, 381 (2d Cir. 2004) (quoting Davis v. Goord, 320 F.3d 346, 353 (2d

Cir. 2003)). Courts have long recognized that if the alleged retaliation is not something that

would deter an individual from exercising their rights, the alleged conduct is de minimis and

“outside the ambit of constitutional protection.” McFadden v. Friedman, No. 9:12-CV-685,

2015 WL 5603433, at *9 (N.D.N.Y. Sept. 23, 2015).

       Courts in this district have routinely found the mere filing of a misbehavior report alone,

without evidence of other repercussions, does not constitute an adverse action. Gilmore v. Blair,

No. 9:18-CV-463, 2020 WL 5792467, at *6 (N.D.N.Y. June 30, 2020), report and

recommendation adopted, 2020 WL 5775203 (N.D.N.Y. Sept. 28, 2020) (finding that a

misbehavior report that resulted in the charges being dismissed did not constitute adverse

action); Bartley v. Collins, No. 95 Civ. 10161, 2006 WL 1289256, at *7 (S.D.N.Y. May 10,

2006) (finding misbehavior report that resulted in plaintiff's temporary loss of privileges did not

amount to adverse action but misbehavior report that resulted in keeplock confinement for ten

days did). “Typically, courts require a showing of additional punishment above the filing of a

misbehavior report to find an adverse action.” Vidal v. Valentin, 16-CV-5745, 2019 WL

3219442, at *8 (S.D.N.Y. July 17, 2019); see also Flynn v. Ward, No. 15-CV-1028, 2018 WL




                                                  7
      Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 8 of 94




3195095, at *10-11 (N.D.N.Y. June 7, 2018), report and recommendation adopted, 2018 WL

3193201 (N.D.N.Y. June 28, 2018) (same). Thus, the filing of a false misbehavior report must

result in some form of punishment to constitute adverse actions. See, e.g., Reed v. Doe No. 1,

9:11-CV-250, 2012 WL 4486086, at *5 (N.D.N.Y. July 26, 2012) (finding that the “filing of a

false misbehavior report can qualify as an adverse action for the purposes of a First Amendment

retaliation” where the report resulted in a fourteen-day term in keeplock confinement), report

and recommendation adopted, 2012 WL 4486085 (N.D.N.Y. Sept. 27, 2012); Tafari v.

McCarthy, 714 F. Supp. 2d 317, 373 (N.D.N.Y. 2010) (finding that a misbehavior report that

resulted in SHU confinement constituted an adverse action).

       In this case, the charges against Plaintiff were dismissed after a hearing. (Dkt. No. 1 at

11.) Thus, even construing Plaintiff’s complaint liberally, there are no allegations that he

suffered any adverse consequence in the form of lost privileges or restricted confinement

because of the misbehavior report. He, therefore, cannot show and indeed has not alleged an

adverse action from the issuance of the misbehavior report. Accordingly, the Court recommends

dismissing his retaliation claim against Tremblay.

II.    CONCLUSION

       After carefully considering the record, the Court finds Plaintiff failed to plausibly allege

he suffered adverse action in retaliation for his protected speech.

       ACCORDINGLY, it is hereby

       RECOMMENDED that Defendant’s motion to dismiss the complaint (Dkt. No. 22), be

GRANTED without prejudice and with leave to replead; and it is further




                                                 8
     Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 9 of 94




       ORDERED that the Clerk provide to Plaintiff a copy of this Order and Report-

Recommendation, along with copies of the unpublished decisions cited herein in accordance

with Lebron v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam).

       Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen (14) days within which to

file written objections to the foregoing report.2 Such objections shall be filed with the Clerk of

the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN (14) DAYS

WILL PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993)

(citing Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72.




Dated: April 22, 2021
       Syracuse, New York




2
  If you are proceeding pro se and are served with this Order and Report-Recommendation by
mail, three additional days will be added to the fourteen-day period, meaning that you have
seventeen days from the date the Order and Report-Recommendation was mailed to you to serve
and file objections. Fed. R. Civ. P. 6(d). If the last day of that prescribed period falls on a
Saturday, Sunday, or legal holiday, then the deadline is extended until the end of the next day
that is not a Saturday, Sunday, or legal holiday. Fed. R. Civ. P. 6(a)(1)(C).


                                                 9
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 10 of 94
Warren v. Goord, Not Reported in F.Supp.2d (2006)


                                                                         as on Plaintiff's motion for leave to file a second amended
                                                                         complaint (Doc. No. 72), filed October 18, 2004.
     KeyCite Yellow Flag - Negative Treatment
Declined to Follow by Alston v. District of Columbia, D.D.C., June 19,
2008
                                                                                               BACKGROUND
                  2006 WL 1582385
    Only the Westlaw citation is currently available.                    Plaintiff Gregory Warren (“Warren”) commenced this civil
             United States District Court,                               rights action pro se, on April 28, 1999, while incarcerated
                   W.D. New York.                                        at Attica Correctional Facility (“Attica”). Defendants to this
                                                                         action include New York State Department of Correctional
             Gregory WARREN, Plaintiff,                                  Services (“DOCS”) Commissioner Glenn S. Goord, former
                           v.                                            Wende Correctional Facility (“Wende”) Superintendent
 Glenn S. GOORD, Commissioner of the Department                          Charles Brunelle, Wende Regional Medical Unit Deputy
      of Correctional Services, Charles Brunelle,                        Superintendent of Health Services Sue Post, former Attica
    Superintendent, Wende Correctional Facility,                         Superintendent Walter R. Kelly, Attica First Deputy
                                                                         Superintendent James Berbary, Attica Deputy Superintendent
     Sue Post, Deputy Superintendent of Health
                                                                         of Security James Conway, DOCS Regional Medical Director
  Services, Walter R. Kelly, Superintendent, Attica
                                                                         Dr. David O'Connell, Attica Medical Director Dr. Robert
      Correctional Facility, James Conway, Dep.
                                                                         Takos, Attica Sergeants Dougherty and Kaufman, and Attica
 Superintendent of Securiy, Doctor David O'Connell,                      Corrections Officers (“C.O.”) Mike Specks and James
  Regional Medical Director, Doctor Robert Takos,                        Rugoda, all sued in both their individual and official
   Medical Director, Sergeant Dougherty, Sergeant                        capacities.
     Kaufman, Correctional Officer Mike Specks,
     J. Rupoda, Correctional Officer, and James                          In the original complaint, filed April 28, 1999 (Doc.
  Berbary, First Dep. Superintendent, Defendants.                        No. 1) (“the Complaint”), Plaintiff sought relief, including
                                                                         compensatory and punitive damages, under      42 U.S.C.
                         No. 99 CV 296F.
                                                                         § 1983 based on Defendants' alleged violations of his
                                |
                                                                         rights under Title II of the Americans with Disabilities
                          May 26, 2006.
                                                                         Act of 1990, 42 U.S.C. § 12131 et seq. (“the ADA”), the
Attorneys and Law Firms                                                  Rehabilitation Act of 1973,    29 U.S.C. § 701, et seq. (“the
                                                                         Rehabilitation Act”), and the Equal Protection Clause of the
Kevin M. Kearney, Buffalo, New York, for Plaintiff.
                                                                         Fourteenth Amendment, and also asserts pendent state claims
Eliot L. Spitzer, Attorney General, State of New York, Kim               based on alleged violations of state constitutional law. 1
S. Murphy, Assistant Attorney General, Buffalo, New York,                On October 4, 1999, the court denied Plaintiff's motion for
for Defendants, of counsel.                                              appointment of counsel and dismissed the complaint pursuant
                                                                         to    28 U.S.C. § 1915(e)(2)(B) for failing to include the
                                                                         necessary allegations regarding his equal protection, ADA
                    DECISION and ORDER                                   and Rehabilitation Act claims. Plaintiff was further advised
                                                                         that unless he filed an amended complaint which set forth
FOSCHIO, Magistrate J.
                                                                         the requisite allegations, the action would be dismissed with
                                                                         prejudice.
                         JURISDICTION
                                                                         On November 18, 1999, Plaintiff filed an amended complaint
*1 The parties to this action consented to proceed before
                                                                         (“the Amended Complaint”) against Defendants, in both
the undersigned, pursuant to    28 U.S.C. § 636(c), on April             their individual and official capacities, alleging violations
21, 2000. The matter is presently before the court on remand
                                                                         of his civil rights under    42 U.S.C § 1983, predicated on
from the Second Circuit for further proceedings, as well
                                                                         allegations that Defendants violated his rights under the ADA,



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                1
            Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 11 of 94
Warren v. Goord, Not Reported in F.Supp.2d (2006)


the Rehabilitation Act, the Fourteenth Amendment's Equal               dismissed as against all Defendants in both their official
Protection Clause, and pendant state claims. Specifically,             and individual capacities. Further, although not set forth as
Plaintiff asserted twelve causes of action including alleged           a separate cause of action, the court construed Plaintiff's
violations of (1) the Equal Protection Clause of the Fourteenth        Amended Complaint as attempting to raise a retaliation
Amendment (First, Sixth, Seventh and Twelfth Causes of                 claim based on an alleged denial of equal protection under
Action); (2) the ADA (Second, Fifth, Eighth and Eleventh               the Fourteenth Amendment. Nevertheless, as the Second
Causes of Action); (3) the Rehabilitation Act (Third and Ninth         Circuit does not recognize retaliation claims based on
                                                                       equal protection violations but, rather, only under the First
Causes of Action); and (4)      New York State Constitution
Art. I, § 11 (Fourth and Tenth Causes of Action).                      Amendment and Title VII, see            Saulpaugh v. Monroe
                                                                       Community Hospital, 4 F.3d 134, 143 (2d Cir.1993), for
 *2 On February 22, 2000, Defendants moved to dismiss the              which Plaintiff had not alleged a factual basis, the court
Amended Complaint for failing to state a claim (Doc. No.               dismissed the retaliation claim. The motion was also denied as
10). While the motion to dismiss was pending, Plaintiff, on            to Plaintiff's request for punitive damages against Defendants
May 3, 2000, Plaintiff moved for a Temporary Restraining               Goord and Dr. O'Connell. Accordingly, the action was
Order (“TRO”) (Doc. No. 23) seeking, inter alia, an order              permitted to proceed only as to the First, Sixth, Seventh and
directing Defendants transfer Plaintiff from Attica to Wende,          Twelfth Causes of Action asserting violations of Plaintiff's
and that Defendants cease engaging in the conduct on which             equal protection rights under the Fourteenth Amendment,
Plaintiff's claims are based. In a Decision and Order filed            and for punitive damages, as against Defendants Goord
March 26, 2001, Warren v. Goord, Slip. Op. 99-CV-296F,                 and Dr. O'Connell in their individual capacity. Answers to
(Doc. No. 31) (“March 26, 2001 Decision and Order), the                the Amended Complaint were filed on April 10, 2001, by
undersigned granted in part and denied in part Defendants'             Defendants Goord and Dr. O'Connell (Doc. Nos. 32 and 33).
motion to dismiss, and denied Plaintiff's motion seeking
injunctive relief. 2                                                    *3 On February 28, 2002, Defendants Goord and Dr.
                                                                       O'Connell moved for summary judgment insofar as the
In particular, Plaintiff's Second, Fifth, Eighth and Eleventh          action continued against them, in their individual capacity, on
Causes of Action asserting claims under Title II of the ADA            Plaintiff's First, Sixth, Seventh and Twelfth Causes of Action
were dismissed against Defendants in their official capacity           and for punitive damages. On May 23, 2002, Plaintiff filed a
as state actors because Defendants had invoked Eleventh                cross-motion for summary judgment. In a Decision and Order
Amendment immunity, and against Defendants in their                    filed September 30, 2002 (Doc. No. 68), the undersigned
individual capacity as the ADA does not provide for liability          granted Defendants' motion for summary judgment, denied
against individuals. Plaintiff's Third and Ninth Causes of             Plaintiff's cross-motion for summary judgment, and directed
                                                                       the Clerk of the Court to close the file. Judgment was entered
Action asserting claims under the Rehabilitation Act,            29    in favor of Defendants and the case was closed on September
U.S.C. § 794(a), were dismissed against Defendants in their            30, 2002.
official capacity as state actors on the basis that Congress
had not abrogated New York's sovereign immunity under                  Plaintiff timely filed an appeal and, on December 2, 2003, the
§ 504 of the Rehabilitation Act, and against Defendants in             Second Circuit affirmed in part, and vacated and remanded
their individual capacity as the Rehabilitation Act does not           in part the judgment dismissing Plaintiff's claims for failure
provide for liability against individuals. Plaintiff's First, Sixth,   to state a claim and on summary judgment. Warren v.
Seventh and Twelfth Causes of Action asserting violations              Goord, 81 Fed. Appx. 400 (2d Cir.2003) (table) (“Warren”
of his right to Equal Protection under the Fourteenth                  ). In particular, the Second Circuit remanded the matter
Amendment were dismissed as against all Defendants in their            for consideration of three issues, including (1) whether
official capacity, and as against Defendants Brunelle, Post,           New York has waived its sovereign immunity under the
Kelly, Berbary, Conway, Dr. Takos, Dougherty, Kaufman,                 Rehabilitation Act during the period of the dispute that DOCS
Specks and Rugoda in their individual capacity, but not                accepted federal funds, i.e., 2001 and 2002; (2) whether
as against Defendants Goord and Dr. O'Connell in their                 Plaintiff validly pleaded a First Amendment retaliation
individual capacity. Plaintiff's Fourth and Tenth Causes of            claim; and (3) whether an ADA retaliation claim may be
Action asserting violations of his equal protection rights             brought against Defendants in their official or individual
under the       New York Constitution, Art. 1, § 11, were              capacity. Warren, supra, at 401. The Second Circuit affirmed


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 12 of 94
Warren v. Goord, Not Reported in F.Supp.2d (2006)


the dismissal of Plaintiff's ADA discrimination claims,            the Second Circuit (Doc. No. 82) (“Plaintiff's Reply”). Oral
equal protection discrimination claims against Defendants          argument was deemed unnecessary.
in their individual and official capacities, New York state
constitutional discrimination claims, and Plaintiff's remaining    Based on the following, Plaintiff's motion for leave to file
equal protection claims. Warren, supra, at 401-02. Finally,        a second amended complaint (Doc. No. 72) is DENIED.
the Second Circuit ordered that Plaintiff be appointed counsel     Additionally, upon consideration of the issues remanded by
with regard to the remanded issues. Id. at 402.                    the Second Circuit for further proceedings in connection
                                                                   with the earlier dispositive motions, the court finds that (1)
On October 18, 2004, Plaintiff filed a motion for leave            New York had not waived its sovereign immunity under the
to file a second amended complaint. The proposed second            Rehabilitation Act during the period of the dispute that DOCS
amended complaint (“proposed amended complaint”) was               accepted federal funds; (2) Plaintiff has failed to articulate
attached as an exhibit to the Notice of Motion, and the motion     a cognizable First Amendment retaliation claim; and (3)
was supported by an affidavit (Doc. No. 73) (“Plaintiff's          no retaliation claim may be brought under Title V of the
Affidavit”). By Order dated December 22, 2004, Kevin M.            ADA against Defendants in either their official or individual
Kearney, Esq., was appointed to represent Plaintiff, pro bono,     capacities and, in any event, Plaintiff has failed to plead the
in this action.                                                    necessary elements of such claim.

A pretrial scheduling conference was conducted on January
24, 2005, at which the parties proposed a briefing schedule for
consideration of the issues remanded by the Second Circuit,                                  FACTS 3
as well as for consideration of Plaintiff's proposed amended
                                                                   Plaintiff Gregory Warren (“Warren”), claims he is a
complaint which Defendants opposed on the basis such
                                                                   “functional quadriplegic” in that he cannot walk and has
proposed amended complaint consisted of 74 handwritten,
                                                                   limited use of his arms and legs despite the complete absence
illegible pages. The court's order, dated January 25, 2005,
                                                                   of any medically diagnosed physical or medical cause of such
established March 11, 2005 as the deadline for Plaintiff to file
                                                                   condition. Warren alleges that while housed in the hospital
a memorandum of law on the remanded issues and in support
                                                                   unit at Attica (“Attica's infirmary” or “hospital ward”), and
of his motion to amend, April 15, 2005 as the deadline for
                                                                   in DOCS's Regional Medical Unit (“RMU”) at Wende, he
filing Defendants' response, and May 6, 2005, as the deadline
                                                                   was subjected to disparate treatment, including the denial
for filing Plaintiff's reply, if any.
                                                                   of privileges available to inmates housed in the infirmary
                                                                   and regional medical units of other correctional facilities
 *4 On March 11, 2005, in support of the remanded issues
                                                                   within New York's Department of Corrections system. In
and the motion for leave to file a second amended complaint,
                                                                   contrast to a correctional facility hospital ward or infirmary,
Plaintiff filed the Declaration of Kevin M. Kearney, Esq.
                                                                   DOCS's RMUs provide intensive and long term medical care
(Doc. No. 77) (“Kearney Declaration”), and a Memorandum
                                                                   which cannot be delivered at a prison infirmary and objective
of Law in Support of Issues Remanded by the Second Circuit
                                                                   medical criteria must be satisfied before an inmate is admitted
(Doc. No. 78) (“Plaintiff's Memorandum”). To alleviate the
                                                                   to an RMU.
legibility issue Defendants raised with regard to Plaintiff's
proposed amended complaint, Mr. Kearney had Plaintiff's
                                                                   Specifically, Warren alleges he was housed in a single room
handwritten proposed amended complaint read and typed
                                                                   in Attica's infirmary from May 9, 1997 until September
by a secretary at Mr. Kearney's law firm, and attached
                                                                   1997, when he was moved to another single room, also in
the typed proposed amended complaint as Exhibit B to
                                                                   the infirmary, where he was permitted to have a personal
the Kearney Declaration. Defendants requested, and were
                                                                   television, but where his commissary and package privileges
granted, extensions of time to file responses. On July 22,
                                                                   were limited. Warren remained in Attica's infirmary until
2005, Defendants filed a Memorandum of Law Addressing
                                                                   August 3, 1998, when he was transferred to Wende's
Issues Remanded by the Second Circuit and in Response
                                                                   Regional Medical Unit (“Wende's RMU”), where he was
to Plaintiff's Motion to Amend (Doc. No. 81) (“Defendants'
                                                                   denied use of certain personal property, including use
Response”). On August 18, 2005, Plaintiff filed a Reply
                                                                   of a personal television, commissary privileges and legal
Memorandum of Law in Support of Issues Remanded by
                                                                   materials based on space considerations in the rooms
                                                                   in Wende's RMU. Warren filed administrative grievances


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            3
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 13 of 94
Warren v. Goord, Not Reported in F.Supp.2d (2006)


concerning the restricted privileges in Wende's RMU, but the      as unlawful discrimination, in violation of federal laws, Attica
grievances were denied.                                           infirmary's policy against use of a personal television and full
                                                                  commissary and package privileges. On January 12, 1999,
 *5 On September 17, 1998, Warren contacted John Beck,            DOCS Sergeant Kaufman spoke with Warren regarding the
a prisoners' rights attorney, regarding the restrictions placed   allegations and, on January 20, 1999, Warren was notified that
on inmates' privileges in Wende's RMU. One Dwight A.              C.O. Rugoda had destroyed the food package at the direction
Grant (“Grant”), another inmate housed in Wende's RMU,            of Attica's First Deputy Superintendent James Conway.
also spoke with Mr. Beck concerning the same issues.
Approximately thirty minutes after placing the call to Mr.        Warren alleges that the challenged policies in effect at both
Beck, both Warren and Grant were placed in keeplock               Wende's RMU and Attica's infirmary overtly discriminate
confinement in preparation for transfer to another correctional   against “significantly impaired” inmates. According to
facility. On September 18, 1998, Warren and Grant were            Warren, inmates housed in the RMUs at DOCS's Coxsackie
transferred back to Attica's infirmary where Warren was           and Walsh Correctional Facilities, or in the infirmaries at
placed in a four-man room and denied use of a personal            DOCS's Greenhaven, Clinton and Sing-Sing Correctional
television. 4 Although Warren's request to be transferred to      Facilities, are permitted full commissary and package
a single room within Attica's infirmary, where he could, as       privileges. Warren further claims that inmates housed in
before, have a personal television, was denied, Warren was        Clinton's infirmary are permitted full personal television
permitted to watch television in the infirmary's television       privileges. Warren additionally contends that the alleged
room available to all inmates housed in the infirmary. Warren     denial of certain privileges while in Attica's infirmary
further alleges Defendants transferred him to a four-man          was intended to retaliate against him for participating in
room within Attica's infirmary to retaliate against him for       constitutionally protected activities, specifically, Warren's
complaining, including contacting an outside attorney, about      conduct in opposing and grieving the alleged discriminatory
the denial of certain privileges while housed in Wende's          policies at Wende's RMU and by contacting civil rights
RMU. Defendants, however, attribute the transfer to the           attorney Mr. Beck, and that all Defendants failed to take steps
fact that Warren, who has been observed using his arms in         to correct the alleged constitutional and statutory violations.
attending to his personal needs, including combing his hair
and brushing his teeth, as well as wiggling his toes, was          *6 On July 26, 2001, Warren was transferred from
determined not to have a sufficiently severe medical condition    Attica to DOCS's Five Points Correctional Facility. As
to warrant care in an RMU. Affidavit of Robert Takos, M.D.        originally filed by Warren, the proposed amended complaint
(“Dr.Takos”), Director of Attica's Medical Unit (Doc. No. 26)     consisted of 74 handwritten pages, containing 386 separately
¶¶ 5-9.                                                           enumerated paragraphs, and asserting a total of 34 causes
                                                                  of action, including the same 12 causes of action as
In October 1998, another inmate housed at Attica gave             the Amended Complaint, and 22 new causes of action.
Warren a personal television which was taken to Attica's          Most of proposed amended complaint's newly asserted
package room for processing. On November 26, 1998, Warren         facts and causes of action claim unlawful actions were
filed a grievance challenging Attica's policies prohibiting       taken against Warren after being transferred to Five Points
inmates confined to the infirmary from possessing personal        Correctional Facility (“Five Points”) in retaliation for the
televisions and participating in full commissary and package      instant litigation. The proposed amended complaint also seeks
privileges. Warren's grievances were either dismissed or          to add as defendants Wende Medical Director Angel Gutierrez
denied. On November 29, 1998, Warren was permitted to sign        (“Gutierrez”), DOCS Supervisor of Utilization Management
for his personal television; however, upon signing, Warren        and Quality Improvement Joan Smith (“Smith”), and six
was informed that he would not be permitted to use the            Five Points employees, including Medical Director Dr.
television in the infirmary and the television was placed in      Dobies (“Dr.Dobies”), Nurse Administrator Nancy O'Conner
storage.                                                          (“O'Conner”), Superintendent Poole (“Poole”), Registered
                                                                  Nurse Helen Katt (“Katt”), Registered Nurse C. Baker
Upon receiving a food package containing cookies on January       (“Baker”), and Psychiatrist William Goodman (“Goodman”).
4, 1999, C.O. Speck informed Warren that the package              Because large portions of the handwritten version of the
would have to be returned in accordance with hospital policy.     proposed amended complaint are illegible, as noted, Mr.
Warren refused to comply and filed a grievance challenging        Kearney had a staff member of his law firm prepare a



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 14 of 94
Warren v. Goord, Not Reported in F.Supp.2d (2006)


typewritten version of the document, and the resultant typed
version of the proposed amended complaint was attached as             *7 According to the Federal Rules of Civil Procedure, “a
Exhibit B to the Kearney Declaration.                                party may amend the party's pleading once as a matter of
                                                                     course at any time before a responsive pleading is served....”
                                                                     Fed. R Civ. P. 15(a) (italics added). Because Warren has
                                                                     already filed an amended complaint to which Defendants
                         DISCUSSION
                                                                     Goord and Dr. O'Connell have filed answers, Warren is not
1. Motion to Amend                                                   permitted to file a further amended complaint as a matter
As stated, on October 18, 2004, Warren filed a motion                of right, even though Defendants Goord and Dr. O'Connell
pursuant to Fed.R.Civ.P. 15(a) (“Rule 15(a)”) for leave to file      are the only Defendants who have answered the Amended
a second amended complaint comprised of 74 handwritten,              Complaint.       Glaros v. Perse, 628 F.2d 679, 686 (1 st
illegible pages. In addition to the 12 causes of action asserted     Cir.1980) (holding plaintiff not entitled to amend his civil
in the Amended Complaint, Warren's proposed amended                  rights complaint as of right because some defendants had yet
complaint asserts 22 new causes of action, for a total               to file responsive pleadings and plaintiff had already amended
of 34 causes of action, the new claims largely pertaining            complaint once); Perlmuter Printing Co. v. Bermuda Star
to incidents allegedly occurring after the Second Circuit            Line, Inc., 1994 WL 577728, * 3 (S.D.N.Y. Oct. 19,
remanded the action for further proceedings, primarily at Five       1994) (holding plaintiff not entitled to file second amended
Points Correctional Facility where Warren was transferred on         complaint as a matter of course pursuant to Fed.R.Civ.P.
July 26, 2001.                                                       15(a)). As such, Warren must obtain the court's leave to file
                                                                     a second amended complaint.
Defendants object to the motion to amend on the basis that
Plaintiff seeks to add new allegations of events occurring           Rule 15(a) provides that leave to amend a pleading “shall
outside the applicable limitations period which do not arise         be freely granted when justice so requires.” Fed.R.Civ.P.
out of the same transactions or occurrences set forth in             15(a). Thus, an amended pleading may be filed pursuant
the Amended Complaint. Defendants' Response at 12-14.                to Rule 15(a) where the new allegations do not unduly
Defendants further maintain that insofar as Warren seeks to          prejudice an opponent, are not the result of undue delay
add new defendants, such defendants would be prejudiced
from the delay in adding them, and there is no basis on              or bad faith, and are not futile.       Foman v. Davis, 371
which to find that such proposed defendants knew or should           U.S. 178, 181 (1962). Absent a showing that significant
have known that but for a mistake concerning the identity            additional discovery burdens will be incurred or that the
of the proper party, the action, as pleaded in the Amended           trial of the matter will be significantly delayed, amendment
Complaint, would have been brought against the proposed              should be permitted.      Block v. First Blood Associates, 988
defendants, as Rule 15(a) requires. Id. at 10-11.                    F.2d 344, 350 (2d Cir.1993). Where, however, an amendment
                                                                     is futile, “it is not an abuse of discretion to deny leave to
Warren argues, in further support of the motion to amend, that
                                                                     amend” to the moving party.      Ruffolo v. Oppenheimer &
the proposed amended complaint alleges that same violations
                                                                     Co., 987 F.2d 129, 131 (2d Cir.1993). A determination that
of his civil rights, i.e., unlawful discrimination and retaliatory
                                                                     a proposed claim is futile is made under the same standards
conduct by prison officials and employees as alleged in
the Amended Complaint, and although the alleged later                that govern a motion to dismiss under      Fed.R.Civ.P. 12(b)
misconduct occurred at different correctional facilities and         (6).    A.V. By Versace, Inc. v. Gianni Versace, S.p.A., 160
involved different employees, such misconduct nevertheless           F .Supp.2d 657, 666 (S.D.N.Y.2001). An amendment is futile
was part of the same pattern of violations as stated in the          “if the proposed amended complaint would be subject to
Amended Complaint. Plaintiff's Reply at 1. Warren further            ‘immediate dismissal’ for failure to state a claim or on some
maintains that as the proposed new defendants are also               other ground.” Coniglio v.. The Andersons, Inc., 2004 WL
DOCS employees, such defendants would not be prejudiced
in maintaining a defense. Id. at 1-2. Finally, Warren argues         1228393, *2 (Jun. 3, 2004 W.D.N.Y.) (quoting      Jones v.
that none of his proposed claims are time-barred as all relate       New York Div. of Military & Naval Affairs, 166 F.3d 45, 55
back to the filing of his original complaint as recognized by        (2d Cir.1999)).
Rule 15(c). Id. at 2.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             5
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 15 of 94
Warren v. Goord, Not Reported in F.Supp.2d (2006)


In the instant action, because the proposed amended               Here, Warren's proposed amended complaint fails to comply
complaint is futile insofar as it fails to comply with the        with Rule 8's “short and plain statement” requirement.
requirement of Fed.R.Civ.P. 8 (“Rule 8”) of a short and plain     In particular, the typed version of the proposed amended
statement of the claims and fails to demonstrate compliance       complaint consists of 384 paragraphs over 82 pages
with the Foman factors applicable under Rule 15(a), Warren's      constituting an overabundance of factual allegations.
motion seeking leave to file a second amended complaint is        Although the proposed amended complaint is not completely
DENIED.                                                           incomprehensible, its potentially excessive length and detail
                                                                  requires a herculean effort to discern Warren's precise claims,
“The function of pleadings under the Federal Rules is to give     the majority of which involve new defendants and pertain
fair notice of the claim asserted. Fair notice is that which      to incidents occurring at Five Points where Plaintiff was
will enable the adverse party to answer and prepare for trial,    transferred on July 26, 2001, well after the alleged incidents
allow the application of res judicata, and identify the nature    set forth in the Amended Complaint and which have been
of the case so it may be assigned the proper form of trial.” '    the subject of this litigation since it was commenced in 1999.
                                                                  Moreover, although Warren commenced this action pro se, he
  Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir.1995) (quoting
                                                                  has been represented by pro bono counsel since December
2A Moore's Federal Practice ¶ 8.13, at 8-58 (2d ed.1994); see
                                                                  22, 2004. Indeed, after the parties discussed the legibility
also     Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988)       issue presented on the face of the original handwritten version
(“principal function of pleadings under the Federal Rules is      of the proposed amended complaint, at the January 24,
to give the adverse party fair notice of the claim asserted       2005 pretrial status conference, it was Mr. Kearney, Warren's
so as to enable him to answer and prepare for trial.”). As        appointed counsel, who had Warren's handwritten proposed
such, a complaint is required to contain “a short and plain       amended complaint typed by a staff member of his firm,
statement of the claim showing that the pleader is entitled to
                                                                  thereby (helpfully) negating the requirement,    Haines v.
relief.” Fed.R.Civ.P. 8(a)(2). Further, each allegation must be
                                                                  Kerner, 404 U.S. 519, 520 (1972) to liberally construe the
“concise and direct.” Fed.R.Civ.P. 8(e)(1).
                                                                  proposed amended complaint in light of its pro se origin.
                                                                  Having the proposed amended complaint typed, however, did
 *8 When a complaint does not comply with Rule 8's
                                                                  not, and cannot, obviate the document's continued prolixity
requirements, the district court may, either on motion or
                                                                  and other manifest deficiencies as a pleading.
sua sponte, dismiss the complaint or strike such parts as
are redundant or immaterial. Simmons, supra, at 86 (citing
                                                                  Significantly, the new allegations and causes of action set
Salahuddin, supra, at 42). “Dismissal, however, is usually
                                                                  forth in the proposed amended complaint are also beyond
reserved for those cases in which the complaint is so confused,
                                                                  the purview of the issues remanded by the Second Circuit.
ambiguous, vague, or otherwise unintelligible that its true
                                                                  Moreover, the proposed amended complaint is also futile on
substance, if any, is well disguised.” Salahuddin, supra.
                                                                  its face insofar as the incidents of which Plaintiff complains
Further, upon dismissing a complaint for failing to comply
                                                                  do not support claims for retaliation under either the First
with Rule 8, the plaintiff generally should be given leave
                                                                  Amendment or the ADA, as discussed below. Discussion,
to amend, especially “when the complaint states a claim
                                                                  infra, at 25-30 (First Amendment), and 39-40(ADA).
that is on its face nonfrivolous.” Simmons, supra, at 87.
Nevertheless, the court retains the “power to dismiss a
                                                                   *9 Furthermore, the proposed amended complaint fails to
prolix complaint without leave to amend in extraordinary
                                                                  comply with the factors articulated by the Supreme Court
circumstances.” Salahuddin, supra, at 42. Circumstances held
                                                                  requiring that the new allegations of an amended pleading
sufficiently extraordinary to deny leave to further amend
                                                                  cause no undue prejudice to an opponent, result from undue
include where leave to amend has previously been given and
                                                                  delay or bad faith, or be futile. Foman, supra, at 181. Here,
the successive pleadings remain prolix and unintelligible, see,
                                                                  permitting Warren to file a further amended complaint, even
e.g.,    Prezzi v. Schelter, 469 F.2d 691, 692 (2d Cir.1972),     assuming, arguendo, one that complied with Rule 8, would
cert. denied, 411 U.S. 935 (1973), or where the substance of      nevertheless cause Defendants undue prejudice, would result
the claim pleaded is frivolous on its face. Moorish Science       in undue delay in the resolution of the instant case, and would
Temple v. Smith, 693 F.2d 987, 990 (2d Cir.1982).                 be futile insofar as many of the claims would be subject to
                                                                  dismissal for failure to state a claim or as time barred.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            6
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 16 of 94
Warren v. Goord, Not Reported in F.Supp.2d (2006)


Whether the filing of an amended complaint creates undue           proposed new claims was delayed more than two years until
prejudice depends on whether the asserted new claims “would        Warren filed the instant motion. Furthermore, although many
‘(i) require the opponent to expend significant additional         of the proposed new claims would be time-barred under
resources to conduct discovery and prepare for trial; (ii)         the applicable limitations periods, if Warren attempted to
significantly delay the resolution of the dispute; or (iii)        commence a new action regarding such claims, because, as
prevent the plaintiff from bringing a timely action in another     discussed below, all the issues remanded from the Second
                                                                   Circuit are being dismissed, no claims remain to which the
jurisdiction.” ’  Monahan v. New York City Dep't of
                                                                   proposed new claims can relate back and, as such, many
Corrections, 214 F.3d 275, 284 (2d Cir.2000) (quoting
                                                                   of the proposed new claims are dismissable as time-barred
    Block v. First Blood Assocs., 988 F.2d 344, 350 (2d            in the instant action under the ADA (300-day statute of
Cir.1993)). According to the Second Circuit, courts are
                                                                   limitations), and § 1983 (three-year statute of limitations).
“most hesitant to allow amendment where doing so unfairly
                                                                   Accordingly, permitting Warren to file the proposed amended
surprises the non-movant and impedes the fair prosecution
                                                                   complaint would unduly prejudice Defendants and would be
of the claim.” Monahan, supra, at 284 (citing Block, supra,
                                                                   futile insofar as many of the claims would be subject to
at 350-51). Significantly, in Monahan, supra, the Second
                                                                   dismissal for failure to state a claim or are time barred.
Circuit affirmed the lower court's decision permitting the
defendants to amend the pleadings to assert for the first time
                                                                    *10 In short, the present circumstances, as applicable
on summary judgment the defense of res judicata because
                                                                   to Warren's proposed amended complaint, are sufficiently
the plaintiffs were aware of the details of a stipulation
                                                                   extraordinary to warrant denial of the request for leave to
underlying the res judicata defense at least 12 months before
                                                                   file the proposed amended complaint based on Warren's
the summary judgment motion was filed. Monahan, supra,
                                                                   failure to comply with Rule 8, and without leave to further
at 284. Similarly, in Block, supra, the defendants were
                                                                   amend. Plaintiff's motion for leave to file a second amended
permitted to amend the pleadings to assert for the first time on
                                                                   complaint is therefore DENIED.
summary judgment, filed four years after the complaint, a new
affirmative defense because the plaintiffs had knowledge of
the facts giving rise to the affirmative defense. Block, supra,    2. Remanded Issues
at 351.
                                                                     A. Sovereign immunity under the Rehabilitation Act
In the instant case, nothing indicates that Defendants,            As noted, the Second Circuit remanded the matter for
assigned to Attica and Wende, were aware of the vast majority      consideration of whether New York DOCS, by accepting
of the newly asserted facts and claims, propounded by the          federal funds during the period of dispute, waived its
proposed amended complaint, before Warren moved to file            sovereign immunity pursuant to the Eleventh Amendment
a second amended complaint, largely because such facts and         which it is otherwise entitled to assert in response to claims
claims pertain to incidents occurring at and involving persons     under the Rehabilitation Act. 6 Plaintiff maintains that DOCS
who work at Five Points Correctional Facility where Warren         has waived its right to sovereign immunity under the Eleventh
was transferred on July 26, 2001, after both the original          Amendment insofar as DOCS accepted federal funds after
and Amended Complaint were filed respectively, on April            September 25, 2001, i.e., the date the Second Circuit decided
28, 1999 (Doc. No. 1), and November 18, 1999 (Doc. No.
8). As such, even granting the possibility of some imputed            Garcia v. S.U.N.Y. Health Sciences Center of Brooklyn,
or shared knowledge within the DOCS administration,                280 F.3d 98 (2d Cir.2001), holding that Eleventh Amendment
Defendants cannot reasonably be said to have been aware            immunity does not shield states from liability from suit
of the plethora of facts and incidents giving rise to the new      in federal court for violating § 504 of the Rehab Act. 7
allegations, claims and parties contained in Warren's proposed     Garcia, supra, at 113-14. Plaintiff's Memorandum at 7-11.
amended complaint. Also, although the factual allegations          In particular, Plaintiff points to the fact that his proposed
newly presented in the proposed amended complaint occurred         amended complaint contains many allegations pertaining to
during 2001 and 2002, Warren, for reasons unknown, waited          incidents occurring after February 21, 2001, the date of
until October 18, 2004, more than two years after the date of      a Supreme Court decision that arguably gave Defendants
the latest alleged incident, 5 to move to file a further amended   a basis to suspect that, by DOCS's acceptance of federal
complaint. Thus, Defendants' opportunity to investigate the        funds, Defendants waived their right to Eleventh Amendment



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           7
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 17 of 94
Warren v. Goord, Not Reported in F.Supp.2d (2006)


immunity as to claims brought under the Rehabilitation Act.        A state's sovereign immunity, however, is not absolute;
                                                                   rather, it “is ‘a personal privilege which it [a state] may
Id. at 10-11 & n. 42 (citing        Board of Trustees of the
University of Alabama v. Garrett, 531 U.S. 356 (2001)). In         waive at pleasure.” ’   College Savings Bank v. Florida
opposition, Defendants contend that all claims that occurred       Prepaid Postsecondary Education Expense Board, 527 U.S.
prior to February 21, 2001 should be dismissed on the
                                                                   666, 675 (1987) (quoting         Clark v. Barnard, 108 U.S.
basis of sovereign immunity, thus conceding that only the
                                                                   436, 447 (1883)). Because a state's decision to waive
Amended Complaint's Third and Seventh Causes of Action,
                                                                   its sovereign immunity is “altogether voluntary,” the test
alleging claims against the Attica Defendants, for actions after
                                                                   for determining whether a state has waived its sovereign
February 21, 2001, remain viable. Defendants' Response at
                                                                   immunity is “a stringent one.” College Savings Bank, supra,
15-16. Defendants further concede that insofar as Warren
                                                                   at 675 (internal quotations omitted). Also, Congress may
may be permitted to file the proposed amended complaint,
                                                                   abrogate the immunity “when it both unequivocally intends
the Eleventh Amendment would not shield Defendants from
                                                                   to do so and ‘act[s] pursuant to a valid grant of constitutional
liability with regard to the newly asserted claims pertaining
                                                                   authority.” ’ Garrett, supra, at 363 (quoting Kimel, supra,
to events transpiring after February 21, 2001. Id. Defendants
                                                                   at 73). For example, Congress may require states to waive
do, however, assert, as discussed, Discussion, supra, at 17-19,
                                                                   their immunity from suit as a condition to receiving federal
other reasons as to why Warren should not be permitted to
proceed on the proposed amended complaint's claims. Id.            funds. See South Dakota v. Dole, 483 U.S. 203, 207 (1987)
                                                                   (holding Congress may, as a condition to receiving federal
The Amended Complaint's Third and Ninth Causes of Action           funds, require a state to agree to act in a specified manner);
allege Defendants, in their official capacity, violated Warren's      Garcia v. S.U.N.Y. Health Sciences Center, 280 F.3d 98,
rights under the Rehabilitation Act, 29 U.S.C. § 701 et seq.       113 (2d Cir.2001) (“When providing funds from the federal
As relevant, however, the Eleventh Amendment provides              purse, Congress may require as a condition of accepting those
                                                                   funds that a state agree to waive its sovereign immunity from
                                                                   suit in federal court.”).
             [t]he Judicial power of the United
             States shall not be construed to                      As relevant to this discussion, the Rehabilitation Act provides
             extend to any suit in law or equity,                  that “[n]o otherwise qualified individual with a disability in
             commenced or prosecuted against one                   the United States ... shall, solely by reason of ... his disability,
             of the United States by Citizens of                   be excluded from the participation in, be denied the benefits
             another State....                                     of, or be subjected to discrimination under any program or
                                                                   activity receiving Federal financial assistance or under any
                                                                   program or activity conducted by any Executive agency.”
                                                                   29 U.S.C. § 294. The Rehabilitation Act was amended in
*11 U.S. Const. amend. XI.
                                                                   1986 to provide that “a state shall not be immune under
                                                                   the Eleventh Amendment of the Constitution of the United
Although Warren does not sue New York as a “citizen                States from suit in Federal court for a violation of section
of another state,” the Supreme Court has, for more than            504 of the Rehabilitation Act of 1973.”           42 U.S.C. §
a century, confirmed “the significance of the Eleventh             2000d-7. The Second Circuit has observed that “this provision
Amendment is not what it provides in its text, but the larger      constitutes a clear expression of Congress's intent to condition
‘background principle of state sovereign immunity’ that it         acceptance of federal funds on a state's waiver of its Eleventh
confirms.” Garcia, supra, at 107 (citing Seminole Tribe of         Amendment immunity,” although the Second Circuit declined
Florida v. Florida, 517 U.S. 44, 72 (1996)). “The ultimate         to find that New York, by accepting federal funds, actually
guarantee of the Eleventh Amendment is that nonconsenting          waived its sovereign immunity against suit under § 504 of the
States may not be sued by private individuals in federal           Rehabilitation Act because

court.” Garrett, supra, at 363 (citing    Kimel v. Florida Bd.        *12 [a]t the time that New York accepted the conditioned
of Regents, 528 U.S. 62, 73 (2000)).                                 funds, Title II of the ADA was reasonably understood to
                                                                     abrogate New York's sovereign immunity under Congress's



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 18 of 94
Warren v. Goord, Not Reported in F.Supp.2d (2006)


  Commerce Clause authority. Indeed, the ADA expressly            of other DOCS correctional facilities within New York.
  provided that “[a] State shall not be immune under the          Plaintiff's Memorandum at 2, 12-15. Defendants argue in
  eleventh amendment [sic ] to the Constitution of the United     opposition that transferring Warren to Attica, regardless of
  States from an action in [a] Federal or State court of          the motivation for doing so, does not rise to the level of
                                                                  adverse action necessary for a First Amendment retaliation
  competent jurisdiction for a violation....”        42 U.S.C.
                                                                  claim. Defendants' Response at 17-19. Warren replies that
  § 12202. Since, as we have noted, the proscriptions of
                                                                  Defendants' alleged misconduct sufficiently establishes the
  Title II and § 504 are virtually identical, a state accepting
                                                                  adverse action and causation elements necessary for a First
  conditioned federal funds could not have understood that in
                                                                  Amendment retaliation claim. Plaintiff's Reply at 7-9.
  doing so it was actually abandoning its sovereign immunity
  from private damages suits, since by all reasonable
                                                                   *13 Prisoner retaliation claims are properly viewed “with
  appearances state sovereign immunity had already been
                                                                  skepticism and particular case,” because “virtually any
  lost [based on the presumed, albeit erroneous, belief that
                                                                  adverse action taken against a prisoner by a prison official-
  Congress's Commerce Clause power had such effect].
                                                                  even those otherwise not rising to the level of a constitutional
Garcia, supra, at 114 (citing College Savings Bank, supra, at     violation-can be characterized as a constitutionally proscribed

682, and Kilcullen v. New York State Department of Labor,         retaliatory act.”    Dawes v. Walker, 239 F.3d 489, 491 (2d
205 F.3d 77, 82 (2d Cir.2000)) (bracketed text added).            Cir.2001), overruled on other grounds by          Swierkiewicz
                                                                  v. Sorema N.A., 534 U.S. 506 (2002). Further, conclusory
                                                                  allegations or denials are insufficient to avoid dismissal of a
Nevertheless, by accepting federal funds after Garcia was
decided, i.e., September 25, 2001, New York knowingly             retaliation claim.   Scott v. Coughlin, 344 F.3d 282, 287 (2d
waived its Eleventh Amendment immunity against suit
                                                                  Cir.2003) (citing    Flaherty v. Coughlin, 713 F.2d 10, 13 (2d
on Rehabilitation Act claims insofar as such claims “are
                                                                  Cir.1983)).
based on post-Garcia events.” Blasio v. New York State
Dep't of Correctional Services, 2005 WL 2133601, *3
                                                                  “[T]o state an actionable claim for retaliation, [Warren]
(W.D.N.Y. Aug. 31, 2005) (citing Denmeade v. King, 2002
                                                                  ‘must advance non-conclusory allegations establishing (1)
WL 31018148, *3 (W.D.N.Y. Aug. 1, 2002), and Cardew
                                                                  that the speech or conduct at issue was protected, (2) that
v. New York State Dep't of Corr. Servs., 2004 WL 943575,
                                                                  the defendant took adverse action against the plaintiff, and
*8 (S.D.N.Y. Apr. 20, 2004)). Defendants do not contend
                                                                  (3) that there was a causal connection between the protected
otherwise.
Here, since Warren's Rehabilitation Act claims arise from         speech and the adverse action.” ’ Morales v. Mackaim, 278
events occurring prior to September 25, 2001, as well as          F.3d 126, 131 (2d Cir.2002) (quoting Dawes, supra, at 492).
prior to February 21, 2001, as New York State cannot be
said to have waived its Eleventh Amendment immunity as            In the instant case, as the filing of prison grievances is
to Plaintiff's Amended Complaint, such claims are barred by       a constitutionally protected activity, Warren satisfies the
New York State's Eleventh Amendment immunity and are              first element of the test.    Davis v. Goord, 320 F.3d 346,
DISMISSED on that basis.
                                                                  352-53 (2d Cir.2003) (citing       Graham v. Henderson, 89
                                                                  F.3d 75, 80 (2d Cir.1996), and         Franco v. Kelly, 854
   B. First Amendment Retaliation Claim                           F.2d 584, 590 (2d Cir.1988)). Warren also satisfies the third
As explained, Warren argues that Defendants retaliated            element requiring causation between the adverse action and
against him by transferring Warren from Wende's RMU               an actual constitutional injury. In particular, the “temporal
to Attica's infirmary, where Warren was placed in a four-         proximity” between Warren's filing of grievances and the
person room and denied use of a personal television,              alleged retaliatory transfer provides circumstantial evidence
shortly after he sought legal assistance and filed grievances     of the requisite causal connection between the constitutionally
against Defendants challenging as unnecessary the denial
of certain personal property and privileges, particularly use     protected activity and the adverse action. Bennett v. Goord,
of a personal television set, allegedly available to inmates      343 F.3d 133, 138 (2d Cir.2003) (citing cases). See also
housed in the hospital wards and regional medical units           Morales, supra, at 121 (holding 22 day time frame between



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             9
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 19 of 94
Warren v. Goord, Not Reported in F.Supp.2d (2006)


plaintiff inmate's filing of prison grievance and plaintiff's        prison population to administrative segregation, i.e., a prison
transfer to psychiatric facility sufficiently short to support       environment that is more restrictive than the inmates' previous
inference of defendants' retaliatory motive). Nevertheless, the
                                                                     placements. See Morales, supra, at 130 (citing    Allah v.
second element, requiring a legally sufficient adverse action,
                                                                     Seiverling, 229 F.3d 220, 224-25 (3d Cir.2000) (indicating
is not satisfied by the allegations of the Amended Complaint.
                                                                     that placement in administrative segregation could be an

“To adequately plead an adverse action, a plaintiff must allege      adverse action); and   Sealey v. Giltner, 116 F.3d 47, 52 (2d
that defendants subjected him to ‘conduct that would deter           Cir.1997) (emphasizing “desirability of fact-finding before
a similarly situated individual of ordinary firmness from            determining whether a prisoner has a liberty interest in
exercising his or her constitutional rights.” ’ Morales, supra       remaining free from segregated confinement.”)).
(quoting Dawes, supra, at 493 (“Only retaliatory conduct
that would deter a similarly situated individual of ordinary         In contrast, in the instant case, Warren alleges that he was
firmness from exercising his or her constitutional rights            transferred to Attica's infirmary from Wende's RMU to
constitutes an adverse action for a claim of retaliation....         retaliate against Warren's utilization of the inmate grievance
Otherwise the retaliatory act is simply de minimis and               process, including filing prison grievances and speaking with
therefore outside the ambit of constitutional protection.”)).        a civil rights attorney about Warren's previous complaints,
Stated another way, the alleged adverse action must be               and that the transfer process began when Warren was placed
action “that would deter a prisoner of ordinary firmness             in keeplock confinement in preparation for the transfer to
from vindicating his or her constitutional rights through the        Attica's infirmary, allegedly half an hour after Warren spoke
                                                                     with the civil rights attorney. Amended Complaint ¶¶ 45-48.
grievance process and the courts.”       Gill v. Pidlypchak, 389
                                                                     Such claims, even if true, fail to establish that Warren's
F.3d 379, 384 (2d Cir.2004).
                                                                     transfer actually injured Warren. Rather, Warren alleges that
                                                                     while housed in Wende's RMU, Warren was deprived use of
 *14 In support of his First Amendment retaliation claim,
                                                                     a personal television and subjected to restricted package and
Warren relies on Morales, supra, Plaintiff's Memorandum at
                                                                     commissary privileges. Amended Complaint ¶¶ 36, 38-44.
13-14, where the Second Circuit held that an inmate plaintiff's
                                                                     Upon being transferred to Attica's infirmary, however, Warren
allegation that he was transferred to another correctional
                                                                     continued to be denied use of a personal television and
facility, three weeks after pursuing prison grievances
                                                                     subjected to restricted package and commissary privileges.
regarding an asserted denial of medical care sufficiently
                                                                     Amended Complaint ¶¶ 48-56. Accordingly, Warren fails to
alleged an adverse action to support a First Amendment
                                                                     allege that the conditions of his confinement while housed
retaliation claim. Morales, supra, at 132 (holding the inmate
                                                                     in Attica's infirmary upon being transferred from Wende's
plaintiff “should have the opportunity to develop facts that
                                                                     RMU significantly differed from the conditions of Warren's
would demonstrate that the prospect of confinement in a
                                                                     confinement while housed in Wende's RMU, such that the
psychiatric facility would deter a reasonable inmate from
                                                                     prospect of being confined in Attica's infirmary, rather than
pursuing grievances.”). Morales, supra, is, however, factually
                                                                     in Wende's RMU, “would deter a reasonable inmate from
distinguishable insofar as in Morales, the inmate plaintiff,
                                                                     pursuing grievances.” Morales, supra, at 130.
who had filed grievances alleging defendants denied him
medical care for serious medical needs relating to a blood
                                                                      *15 The court's research reveals only one other case in
sugar condition and failed to provide an adequate medical diet
                                                                     which the Second Circuit held that the transfer of inmates
intended to control his blood sugar, was transferred from a
                                                                     to other correctional facilities supported an inference of
correctional facility in which the plaintiff was housed in the
                                                                     adverse action sufficient to state a claim for First Amendment
general prison population to a psychiatric facility where the
plaintiff allegedly was told there was nothing wrong with him        retaliation. Specifically, in     Meriwether v. Coughlin, 879
and denied requested medical care for his conceded medical           F.2d 1037 (2d Cir.1989), a group of outspoken prisoners
needs. Morales, supra, at 129-30. Under the circumstances,           housed in the general prison population at a DOCS's
the Second Circuit held that the plaintiff's allegations that he     maximum security correctional facility alleged they were
was transferred to a psychiatric facility was to be construed        transferred to a number of other of DOCS's maximum
as an adverse action. Id. at 132. It is significant that the cases   security correctional facilities in retaliation for corresponding
cited by the Second Circuit in support of that conclusion            with state officials and public interest organizations about
also concerned the transfer of inmates housed in the general         problems at the correctional facility and attending a meeting



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              10
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 20 of 94
Warren v. Goord, Not Reported in F.Supp.2d (2006)


at which media contact was demanded. Meriwether, supra,             the second prong of a First Amendment retaliation claim.
at 1045-46. The district court, following a jury trial, entered     Dawes, supra, at 493.
judgment notwithstanding the verdict on the retaliation claim,
thereby accepting the defendants' explanation that the inmate        *16 Moreover, Warren, by failing to allege the transfer to
plaintiffs were transferred because of ties to an alleged violent   Attica's infirmary resulted in any deprivation of privileges
insurrection plan. Id. at 1045-46. On appeal, the Second            over and above the privilege restrictions Warren encountered
Circuit held that, as the plaintiffs denied any such ties, no       in Wende's RMU, or resulting in an inability to work
weapons were discovered in their cells and had never been           with Grant in pursuing the grievances, has also failed to
disciplined for any such activity, a reasonable jury could          demonstrate he suffered any actual injury sufficient to confer
disbelieve the defendants' proffered argument and reversed          standing. It is basic that, where the right at issue is not
the district court's entry of judgment notwithstanding the          provided directly by the Constitution or federal law, a prisoner
verdict. Id. at 1046. The Second Circuit thus recognized            has standing to assert a deprivation of the right only if
a First Amendment retaliation claim based on an alleged             the denial of such right produces an “actual injury.” See,
retaliatory transfer where the conditions of confinement at
                                                                        Benjamin v. Fraser, 264 F.3d 175, 185 (2d Cir.2001)
the correctional facilities to which the plaintiff inmates were
                                                                    (holding that when the Constitution or federal law directly
transferred were not necessarily any more restrictive than
                                                                    provides for the right at issue, a prisoner has standing to
those at the previous correctional facilities.
                                                                    assert the right even if the denial of that right has not
                                                                    produced an actual injury). Here, a prisoner's right to assert a
Meriwether is nevertheless factually distinguishable from
                                                                    First Amendment claim derives from constitutional caselaw
the instant case on one relevant and important point. In
                                                                    applied to the special circumstances pertaining to prison life.
particular, the Meriwether plaintiffs, prior to the challenged
                                                                    Further, the differences between Warren's access to personal
transfers, had met and collaborated about their complaints
                                                                    television privileges to which he was subjected while housed
regarding problems at their correctional facility. Thus, by
                                                                    in Wende's RMU and Attica's infirmary are de minimis non
transferring the plaintiff inmates to different facilities, the
                                                                    curat lex. Accordingly, Warren's First Amendment retaliation
defendants interfered with the plaintiffs' ability to continue
                                                                    claim is DISMISSED both for failure to state a claim and for
to collaborate on plaintiffs' grievances. Meriwether, supra, at
                                                                    lack of standing.
1040. In contrast, here, both Warren and Grant, whom Warren
alleges also spoke to Mr. Beck regarding an asserted disparity
in privileges between inmates housed in the general prison            C. ADA Title V Claim
population and those housed in Wende's RMU, Amended                 The Second Circuit further remanded the action for
Complaint ¶¶ 43-46, were placed in keeplock confinement             consideration as to whether a claim may be brought, pursuant
and transferred together to Attica's infirmary. Amended             to Title V of the ADA, prohibiting retaliation against a
Complaint ¶¶ 47-48. As such, the challenged transfer back           qualified individual with a disability for engaging in conduct
to Attica's infirmary did not deprive Warren of any ability to      protected under the ADA, against Defendants in their official
collaborate with Grant in further pursuing their issues with
                                                                    or individual capacity. 8 Warren, supra, at 401. Warren,
Wende's RMU and Attica's infirmary policies, and Warren
                                                                    however, has not directly addressed this question, arguing
does not allege otherwise.
                                                                    instead that although the Eleventh Amendment ordinarily
                                                                    shields state officials acting in their official capacity, Eleventh
The Amended Complaint is thus devoid of any allegations
                                                                    Amendment immunity does not similarly bar Title II claims
that the transfer, by itself, resulted in any additional
                                                                    against state officials where the alleged Title II violation
deprivation of privileges as required to support a finding
                                                                    was motivated either by discriminatory animus or ill will
that Warren's transfer resulted in some cognizable injury to
                                                                    based on the plaintiff's disability. Plaintiff's Memorandum
Warren's First Amendment rights. Accordingly, the decision
                                                                    at 15-16. Plaintiff further argues that he has sufficiently
to transfer Warren from Wende's RMU to Attica's infirmary
                                                                    stated an unspecified ADA claim against the individual
does not, as a matter of law, constitute action “that would
                                                                    Defendants in their official capacity. Id. 12-17. Defendants
deter a similarly situated individual of ordinary firmness from
                                                                    concede that state actors may be liable for retaliation claims
exercising his or her constitutional rights,” and, thus, does not
                                                                    in violation of Title V of the ADA insofar as the state actors
provide the requisite “adverse action” necessary to support
                                                                    acted in their official, but not in their individual, capacities.
                                                                    Defendants' Memorandum at 20. Defendants, however, point


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               11
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 21 of 94
Warren v. Goord, Not Reported in F.Supp.2d (2006)


to no authority in support of this incorrect concession.          Amendment sovereign immunity. Salvador v. Lake George
Warren, in further support of his position, asserts, without      Park Commission, 2001 WL 1574929, *3 (N.D.N.Y. Apr.
further explanation, that “Warren has stated claims against the   26, 2001), aff'd sub nom., Salvador v. Adirondack Park
defendants for unlawful discrimination and retaliation under      Agency of the State of New York, 35 Fed. Appx. 7 (2d Cir.)
the Rehabilitation Act, the First Amendment, and the ADA.”        (Table), cert. denied, 537 U.S. 1002 (2002). Furthermore,
Plaintiff's Reply at 9.                                           § 5 of the Fourteenth Amendment authorizes Congress to
                                                                  abrogate states' sovereign immunity only upon examining
To assist in understanding the cases discussed on whether         whether there was “congruence and proportionality between
Defendants' concession is erroneous, a brief review of the        the injury to be prevented or remedied and the means
protections afforded under the various titles of the ADA
                                                                  adopted to that end.”      City of Boerne v. Flores, 521 U.S.
is required. Specifically, discrimination on the basis of
                                                                  507, 519-20 (1997). The Supreme Court has held, after
a disability is proscribed by Title I in the context of
                                                                  reviewing legislative history of Title I of the ADA, that
employment, by Title II in the context of the provision of
                                                                  Congress had failed to identify a pattern of unconstitutional
public services, including incarceration, and by Title V as a
                                                                  discrimination by the states against the disabled to warrant
prohibition against retaliation. As stated, the instant action
                                                                  abrogating states' Eleventh Amendment immunity as to Title
is before the court on remand from the Second Circuit for
                                                                  I claims. Garrett, supra, at 374-76. Significantly, several
consideration as to whether an ADA Title V retaliation claim
                                                                  courts considering whether states' sovereign immunity has
may be brought against Defendants, all state actors, in their
                                                                  been abrogated as to Title V claims have held that nothing
official or individual capacity. Warren, supra, at 401. 9         in the ADA's legislative findings demonstrates that Title V
                                                                  was enacted in response to a pattern of discrimination by
*17 It is now settled that the protections of Title II of the     states against persons opposing practices unlawful under the
ADA apply to state prisons and correctional facilities, see       ADA as required to support abrogation of the states' Eleventh
   Pennsylvania Dep't of Corrections v. Yeskey, 524 U.S.          Amendment immunity. See Salvador, supra, at *3 (holding
206, 209 (1998) (holding Congress intended Title II of the        sovereign immunity barred ADA Title V claim against
ADA to apply to prisons), although Title II of the ADA            state and individual defendants in their official capacity);
does not recognize a cause of action for discrimination by        Shabazz v. Texas Youth Commission, 300 F.Supp.2d 467, 473
private individuals but, rather, only by public entities. See     (N.D.Tex.2003) (holding Congress exceeded its enforcement
                                                                  authority under Fourteenth Amendment in attempting to
   42 U.S.C. § 12132 (prohibiting denial of benefits of or        abrogate states' Eleventh Amendment immunity from Title V
discrimination by a “public entity”). ADA retaliation claims,     retaliation claims). As such, despite Defendants' concession
however, are governed by Title V which provides that “[n]o        that an ADA Title V retaliation claims may be maintained
person shall discriminate against any individual because such     against Defendants in their official capacity, the court finds
individual has opposed any act or practice made unlawful by       to the contrary, and accordingly Warren's Title V claims as
this chapter.” 28 U.S.C. § 12203(a) (emphasis added). 10          against Defendants in their official capacity are DISMISSED.
                                                                  The court next considers whether Title V provides for liability
Although the Second Circuit has not remanded for                  for retaliatory acts undertaken by state actor defendants in
consideration of whether Warren's retaliation claim under         their individual capacity.
Title V of the ADA is barred by the Eleventh Amendment
insofar as Defendants are sued in their official capacity,         *18 As stated, although Defendants argue that Title V does
and Defendants concede that Title V provides for liability        not provide for liability against Defendants for retaliatory
for discriminatory acts undertaken by defendants, acting          acts undertaken in their individual capacity, Warren fails to
in their official capacity, to retaliate against a plaintiff      address this issue. Furthermore, with the exception of a single,
for exercising his rights under the ADA, at least one             unreported case, on which the undersigned does not rely, the
district court within the Second Circuit has held that ADA        Second Circuit has not addressed this issue. 11 Consideration
Title V retaliation claims pursuant to       42 U.S.C. §          of this question turns on the meaning of the word “person”
12203(a) and (b) do not apply to states (and, a fortiori,         as that term is used in Title V. In particular, although the
persons acting in their official capacities) as permitting        word “person” is not defined within Title V, 12     42 U.S.C.
such claims would unlawfully abrogate the states' Eleventh        § 12203, the ADA's retaliation provision, states, as relevant,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           12
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 22 of 94
Warren v. Goord, Not Reported in F.Supp.2d (2006)


                                                                   used in Title II.” Smith, supra, at *8. As such, the court held
                                                                   that
  (a) Retaliation. No person shall discriminate against any
  individual because such individual has opposed any act
  or practice made unlawful by this Act or because such
                                                                                   *19 [h]ad Congress intended that
  individual made a charge, testified, assisted, or participated
                                                                                  “person” did not include individuals
  in any manner in an investigation, proceeding, or hearing
                                                                                  it could readily have said so. While
  under this Act.
                                                                                  subsection (b), making it unlawful
     (b) Interference, coercion, or intimidation. It shall be                     to “coerce, intimidate, threaten, or
     unlawful to coerce, intimidate, threaten, or interfere with                  interfere,” does not contain the word
     any individual in the exercise or enjoyment of, or on                        “person,” this Court finds that such
     account of his or her having exercised or enjoyed, or on                     subsection was similarly intended to
     account of his or her having aided or encouraged any                         apply to individuals. Therefore, this
     other individual in the exercise or enjoyment of, any                        Court finds that individual liability
     right granted or protected by this Act.                                      exists for violations of        section
                                                                                  12203.
      42 U.S.C. § 12203(a) and (b).
“Statutory construction begins with the plain text and, if
that text is unambiguous, it usually ends there as well.”          Id.
United States v. Gayle, 342 F.3d 89, 92 (2d Cir.2003). “At
the same time, ‘we must interpret a specific provision in a
way that renders it consistent with the tenor and structure        In other words, in Smith, supra, the court implicitly found
of the whole act or statutory scheme of which it is a              the term “person” to be unambiguous and its statutory
                                                                   construction analysis ended there.
part.” ’   Bechtel v. Competitive Technologies, Inc., 448
                                                                   In contrast, at least one other court considered the use of the
F.3d 469, 2006 WL 1148501, *1 (2d Cir. May 1, 2006)
                                                                   term “person” in the context of the remedies provision of Title
(quoting     United States v. Pacheco, 225 F.3d 148, 154           V and held that ADA Title V does not provide for a cause
(2d Cir.2000) (additional internal citation omitted)). Another     of action against individuals because the remedies available
canon of statutory construction is that a statute's text should    for a Title V violation do not include any remedy against
be construed so as to give effect to all its provisions and
                                                                   individuals.      Baird v. Rose, 192 F.3d 462, 471-72 (4 th
to avoid rendering any part inoperative, superfluous, void
                                                                   Cir.1999). Specifically,      42 U .S.C. § 12203(c) provides
or insignificant.    APWU v. Potter, 343 F.3d 619, 626 (2d
Cir.2005). See     Cooper Industries, Inc. v. Aviall Services,
Inc., 543 U.S. 157, 166-68 (2004) (courts are “loathe” to read                    (c) Remedies        and    procedures.
a statute in such manner as to render part of it superfluous                      The remedies        and    procedures
and must, if possible construe a statute so as to give every
word some operative effect, and it is ultimately the provisions                   available        under          sections
of law, rather than the legislators' principal concerns, which                    12117        [employment],        12133
govern).                                                                          [public services], 12188 [public
                                                                                  accommodations] of this title shall
This court has held that individual liability exists for                          be available to aggrieved persons for
retaliatory conduct in violation of Title V of the ADA, 42                        violations of subsections (a) and (b) of
                                                                                  this section, with respect to subchapter
U. S.C. § 12203. See Smith v. University of the State of New                      I, subchapter II and subchapter III of
York, 1997 WL 800882, *6 (W.D.N.Y. Dec. 31, 1997) (Elfvin,                        this chapter, respectively.
J.). In Smith, the court observed that the word “person” as used
in 42 U.S.C. § 12203(a) “is implicitly more expansive that
the terms ‘covered entity’-used in Title I-and ‘public entity’-
                                                                         42 U.S.C. § 12203(c) (bracketed text added).


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           13
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 23 of 94
Warren v. Goord, Not Reported in F.Supp.2d (2006)


                                                                   which sued, for retaliatory conduct in violation of ADA Title
                                                                   V.
As relevant to the instant case,       42 U.S.C. § 12117
makes applicable to actions under the ADA the remedies
available under Title VII which permits actions against an          *20 Finally,       42 U.S.C. § 12188 makes applicable to
“employer, employment agency, labor organization, or joint         actions under 42 U .S.C. § 12181 et seq., proscribing
labor-management committee controlling apprenticeship or           discrimination against a qualified individual with a disability
other training or retraining, including on-the-job training        in the context of public accommodations and services
                                                                   operated by private entities, “[t]he remedies and procedures
programs.”       42 U.S.C. § 2000e-5(b). Because Title
                                                                   set forth in section 204(a) of the Civil Rights Act of 1964 (42
VII does not provide for any remedy against individual
defendants who do not qualify as an employer, employment           U.S.C. § 2000a-3(a)).”       42 U.S.C. § 12188(a). 13 Warren,
agency, labor organization or joint labor-management               however, does not allege, in contrast to his retaliation claim
committee, Title VII does not provide a remedy against             based solely on First Amendment protection, that he was
individual persons for retaliatory conduct in violation of ADA     subjected to disability-based discrimination by any Defendant
Title V. See Baird, supra, at 472 (holding the ADA does            in the context of Warren's accessing or attempting to access
not permit action against individual defendants for retaliating    public accommodations, including his places of confinement,
against disabled individuals for engaging in conduct protected     and services operated by private entities. Moreover, nothing
under the ADA, as such remedies are limited to those               in the record indicates that any of the relevant correctional
remedies available under Title VII). This court therefore finds    facilities, even if considered as public accommodations, are
the Fourth Circuit's analysis more persuasive insofar as it held   operated by private entities. Rather, the record establishes the
                                                                   relevant correctional facilities are operated by DOCS, a state,
  § 12203(c) limits the remedies available under § 12117
                                                                   and thus public, entity. Section 204(a) of the Civil Rights
which, in turn, relies on the remedies available under Title
                                                                   Act of 1964 thus does not provide for any remedy against
VII, i.e.,   42 U.S.C. § 2000e-5(b), which decidedly does          individuals for retaliatory conduct in violation of ADA Title
not apply to individual persons.                                   V under the circumstances presented here.

Similarly, 42 U.S.C. § 12133 makes applicable to actions           Accordingly, none of the remedies incorporated by reference
under      42 U.S.C. § 12132, proscribing discrimination           into     42 U.S.C. § 12203(c) provides for any relief for
against a qualified individual with a disability on the basis of   any of the retaliation violations Warren alleges against the
such disability with regard to services, programs or activities    individual Defendants in the instant case. The failure to so
provided by a public entity, the “remedies, procedures and         provide for a remedy is consistent with the fact that nowhere
rights” available under § 505 of the Rehabilitation Act            within the ADA's statutory scheme is there any provision for
of 1973,     29 U.S.C. § 794a. It is significant that the          a cause of action against an individual defendant, regardless
ADA's prohibitions as provided in Title II against excluding       of capacity, for any substantive violation of ADA Titles I, II
disabled persons from government programs have been held           or III. Thus, construing Title V in light of the ADA's complete
applicable to state prison programs under ADA Title II,            statutory scheme, as discussed, supra, establishes that Title V
Yeskey, supra, at 209-10, which applies, by definition, only       similarly does not provide for a claim for retaliation against an
                                                                   individual defendant. Nevertheless, regardless of whether an
to public entities and not to individual actors.  42 U.S.C.        ADA retaliation claim may be brought against state officials
§ 12132 (prohibiting denial of benefits of or discrimination       acting in either their official or individual capacities, Warren
by a “public entity”). Nevertheless,    29 U.S.C. § 794a           has failed to state such a claim.
provides only for remedies as to “any employee or applicant
                                                                   To plead a prima facie case for retaliation in violation of
for employment.” 29 U.S.C. § 794a(a)(1). Nowhere within
                                                                   the ADA, a plaintiff must show (1) he engaged in activity
the instant record does Warren assert any claim alleging
                                                                   protected under the ADA; (2) the defendant was aware of the
disability-based discrimination against him as an “employee
                                                                   activity; (3) the defendant took an adverse action against the
or applicant for employment.” As such, given Warren's
                                                                   plaintiff; and (4) a causal connection between the protected
allegations, § 505 of the Rehabilitation Act does not authorize
any remedy against individuals, regardless of the capacity in      activity and the alleged adverse action.  Treglia v. Town
                                                                   of Manlius, 313 F.3d 713, 719 (2d Cir.2002). Furthermore,


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            14
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 24 of 94
Warren v. Goord, Not Reported in F.Supp.2d (2006)


                                                                     which it may be reasonably construed that Warren's transfer
a plaintiff's burden at the pleadings stage is de minimus. Id.
                                                                     to Attica's infirmary from Wende's RMU resulted in any
(citing Richardson v. New York State Dept. of Correctional           additional cognizable deprivation of privileges. As such, the
Servs., 180 F.3d 426, 444 (2d Cir.1999)).                            challenged transfer did not constitute an adverse action as
                                                                     the third element of an ADA retaliation claims, pursuant to
In the instant case, as to the first element, there is no question   Title V, requires. Moreover, because Warren has not alleged
that Warren, by filing grievances and consulting an attorney         he suffered any palpable constitutional injury as a result of the
regarding the perceived disparate treatment inmates confined         transfer, he also has failed to allege he has standing to pursue
to Wende's RMU received as compared to inmates within                his ADA retaliation claim.
the general prison population, especially the denial of certain
privileges, engaged in activity protected by Title V of the          Accordingly, Warren's ADA retaliation claim is DISMISSED
ADA. As to the second element, although Warren fails to              for failure to state a claim and for lack of standing.
allege that any of the Defendants were aware that Warren had
engaged in the protected activity, that such activity included
filing grievances against some of the named Defendants
establishes that some of the Defendants must have known                                      CONCLUSION
of Warren's activity. Further, to establish the fourth element,
                                                                     Based on the foregoing, Plaintiff's motion for leave to file
Warren must show that the alleged adverse action occurred
                                                                     a second amended complaint (Doc. No. 72) is DENIED.
under circumstances from which a reasonable jury could
                                                                     Upon reconsideration of the issues remanded by the Second
infer retaliatory intent. Treglia, supra, at 720. Here, the
                                                                     Circuit for further proceedings in connection with the earlier
relatively short period of time that elapsed between Warren's
                                                                     dispositive motions, the court finds that (1) New York had not
participation in the protected activity and Warren's transfer
                                                                     waived its sovereign immunity under the Rehabilitation Act
to Attica's infirmary is circumstantial evidence of a causal
                                                                     during the period of the dispute that DOCS accepted federal
connection between the two. Treglia, supra, at 720 (“We have
                                                                     funds; (2) Plaintiff has failed to sufficiently articulate a First
held that a close temporal relationship between a plaintiff's
                                                                     Amendment retaliation claim; and (3) no retaliation claim
participation in protected activity and [a defendant's] adverse
                                                                     may be brought under Title V of the ADA against Defendants
actions can be sufficient to establish causation.”). Warren has
                                                                     in either their official or individual capacities and, in any
thus alleged facts supporting three of the four elements of a
                                                                     event, Plaintiff has failed to state any such claim. As such, all
prima facie case of retaliation under the ADA.
                                                                     claims against all Defendants are DISMISSED. The Clerk of
                                                                     the Court is directed to close the file.
 *21 As to the third element requiring an adverse action,
although an inmate has no constitutionally protected liberty
interest in remaining at a particular correctional facility,         SO ORDERED.
“prison authorities may not transfer an inmate in retaliation
for the exercise of constitutionally protected rights.” Davis,       All Citations
supra, at 920. As discussed in connection with Warren's
                                                                     Not Reported in F.Supp.2d, 2006 WL 1582385
First Amendment retaliation claim, Discussion, supra, at
25-30, the Amended Complaint fails to allege any facts from




                                                             Footnotes


1
        Insofar as Plaintiff seeks relief pursuant to 42 U.S.C. § 1983 for violations of the ADA and the Rehabilitation
        Act, as both the ADA and the Rehabilitation Act provide for private causes of action, Plaintiff need not rely on
           § 1983 for such relief. Significantly, Plaintiff may not attempt to recast his substantive ADA claim as                   §
        1983 claims in order so as to obtain the benefit of the three year limitations period applicable to § 1983
        claims, Curto v. Edmunson, 392 F.3d 502, 504 (2d Cir.2004) (observing New York's three-year limitations


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               15
         Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 25 of 94
Warren v. Goord, Not Reported in F.Supp.2d (2006)



      period applicable to personal injury actions,      N.Y. Civ. Prac. L. & R. § 214(5), applies to civil rights actions
      under      42 U.S.C. § 1983), in contrast to the 300-days limitations period for claims under the ADA, Harris
      v. City of New York, 186 F.3d 243, 247-48 (2d Cir.1999) (observing ADA claims must be filed within 300 days
      of alleged discriminatory occurrence to be actionable, citing         42 U.S.C. §§ 2000e-5(e) and          12117(a)).
      Because actions under the Rehabilitation Act are also subject to a three year limitations period,         M.D. v.
      Southington Bd. of Educ., 334 F .3d 217, 224 (2d Cir.2003) (“all actions under § 504 of the Rehabilitation Act
      are governed by the state statute of limitations applicable to personal injury actions”), no benefit is gained by
      invoking       § 1983 as the basis for asserting a Rehabilitation Act claim.
2     Because Plaintiff requested relief more consistent with a motion seeking injunctive relief, the court, in light
      of Plaintiff's then pro se status, construed the motion as seeking a preliminary injunction under Fed.R.Civ.P.
      65(a), rather than a TRO pursuant to Fed.R.Civ.P. 65(b). March 26, 2001 Decision and Order at 23.
3     Taken from the pleadings and motion papers filed in this action.
4     Warren does not further specify Grant's placement in Attica's infirmary.
5     The latest specific date of any new factual allegation is February 20, 2002 (Doc. No. 77) ¶ 277.
6     Defendants neither concede nor deny that DOCS, in fact, received such funds.
7     Warren, by restricting his waiver of sovereign immunity argument to incidents occurring after February 21,
      2001, impliedly concedes that the Rehabilitation Act allegations set forth in the Amended Complaint, filed on
      November 18, 1999, as based on prior events, are barred by the Eleventh Amendment.
8     Despite a dearth of any evidence suggesting Warren, in fact, suffers from a disabling condition sufficient
      to render Warren entitled to the ADA's protections, see 42 U.S.C. § 12102(2) (defining “disability” as “(A) a
      physical or mental impairment that substantially limits one or more of the major life activities of such individual;
      (B) a record of such an impairment; or (C) being regarded as having such an impairment”), Defendants have
      not argued otherwise. As such, the court assumes Warren's alleged condition falls within the ADA for the
      purpose of this discussion.
9     The Second Circuit has not remanded for consideration of whether Warren's retaliation claim under Title V
      of the ADA is barred by the Eleventh Amendment insofar as Defendants are sued in their official capacity,
      an issue not raised in the Amended Complaint and, in fact, no party has raised the issue in the instant case.
      As such, the court has not previously addressed this issue, nor is the issue reached here.
10    Suits against state officials in their official capacity are deemed suits against the state for which the officials are
      entitled to invoke Eleventh Amendment immunity.          Ying Jing Gan v. City of New York, 996 F.2d 522, 529 (2d
      Cir.1993) (citing    Kentucky v. Graham, 473 U.S. 159, 166-67 (1985)). Significantly, the Supreme Court has
      held that 42 U.S.C. § 12202, the ADA provision abrogating states' Eleventh Amendment immunity, was not
      a valid enactment of Congressional constitutional authority and, thus, states are immune under the Eleventh
      Amendment from suits under Title I of the ADA, which pertains to discrimination in the employment context.
      Garrett, supra, at 368-70. Nevertheless, the Supreme Court has held that Title II of the ADA, “as it applies
      to the class of cases implicating the fundamental right of access to the court, constitutes a valid exercise of
      Congress' [sic ] § 5 authority to enforce the guarantees of the Fourteenth Amendment.” Tennessee v. Lane,
      541 U.S. 509, 533-34 (2004)). As such, Garrett, supra, does not stand for the proposition that the Eleventh
      Amendment affords public officials any protection against liability for suits under all provisions of the ADA.
11    The Second Circuit dismissed a prisoner's attempt to recast as ADA Title V retaliation claims, claims originally
      asserted under the First and Fourteenth Amendments alleging defendant prison officials retaliated against
      the prisoner plaintiff for filing inmate grievances because “the ADA does not protect individuals from the
      actions of state officials undertaken in their individual capacities .” Gill v. Calescibetta, 157 Fed. Appx. 395,
      396 n. 2 (2d Cir.2005) (Table) (citing   Garcia v. S.U.N.Y. Health Sci. Ctr. of Brooklyn, 280 F.3d 98, 107 (2d
      Cir.2001)). In the Gill case, the Second Circuit did not explain how Garcia, supra, supported its holding given



             © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         16
         Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 26 of 94
Warren v. Goord, Not Reported in F.Supp.2d (2006)


      that Garcia dealt only with disability discrimination claims under Title II of the ADA, rather than retaliation
      claims under Title V of the ADA.
12    “The definition of ‘person’ found in Title I of the ADA is explicitly limited to application within such Title.”
         Smith v. University of the State of New York, 1997 WL 800882, *7 n. 10 (W.D .N.Y. Dec. 31, 1997) (citing
         42 U.S.C. § 12111(7)).
13
         42 U.S.C. § 12188(a)(2) provides for injunctive relief for violations of 42 U.S.C. § 12182(b)(2)(A)(iv)
      (pertaining to architectural and communication barriers that are structural in nature), and 42 U.S.C. § 12183(a)
      (pertaining to new construction and alterations in public accommodations and new facilities), neither of which
      are at issue in the instant case.


End of Document                                         © 2021 Thomson Reuters. No claim to original U.S. Government Works.




             © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       17
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 27 of 94
McFadden v. Friedman, Not Reported in F.Supp.3d (2015)


                                                               Report–Recommendation. (Dkt. No. 100.) Nor will the Court
                                                               summarize the findings and conclusions rendered in the
                  2015 WL 5603433
                                                               Report–Recommendation, for the same reason; rather, the
    Only the Westlaw citation is currently available.
                                                               Court will respectfully refer the reader to the Report–
             United States District Court,
                                                               Recommendation. (Dkt. No. 66.)
                   N.D. New York.

             Reggie McFADDEN, Plaintiff,
                                                               II. STANDARD OF REVIEW
                           v.
                                                               When a specific objection is made to a portion of a magistrate
 J. FRIEDMAN, Corr. Officer; Eastern Corr. Facility;
                                                               judge's report-recommendation, the Court subjects that
 B. Leifeld, Sergeant, Eastern Corr. Facility; Geisler,        portion of the report-recommendation to a de novo review.
     Corr. Officer, Eastern Corr. Facility; Filkins,
                                                               Fed.R.Civ.P. 72(b)(2);     28 U.S.C. § 636(b)(1)(C). To be
     Corr. Officer, Eastern Corr. Facility; William
                                                               “specific,” the objection must, with particularity, “identify
    Brown, Superintendent, Eastern Corr. Facility;
                                                               [1] the portions of the proposed findings, recommendations,
    and Brian Fischer, Comm'r, Doccs, Defendants.              or report to which it has an objection and [2] the basis for
             No. 9:12–CV–0685 (GTS/CFH).                       the objection.” N.D.N.Y. L.R. 72.1(c). 1 When performing
                            |                                  such a de novo review, “[t]he judge may ... receive further
                  Signed Sept. 23, 2015.                       evidence....”    28 U.S.C. § 636(b)(1). However, a district
                                                               court will ordinarily refuse to consider evidentiary material
Attorneys and Law Firms
                                                               that could have been, but was not, presented to the magistrate
Reggie Mcfadden, Attica, NY, pro se.                           judge in the first instance. 2 Similarly, a district court will
                                                               ordinarily refuse to consider argument that could have been,
Hon. Eric T. Schneiderman, Attorney General for the State of   but was not, presented to the magistrate judge in the first
New York, Ryan W. Hickey, Esq., Assistant Attorney General,    instance. See Zhao v. State Univ. of N.Y., 04–CV–0210,
of Counsel, Albany, NY, for Defendants.                        2011 WL 3610717, at *1 (E.D.N.Y. Aug.15, 2011) (“[I]t is
                                                               established law that a district judge will not consider new
                                                               arguments raised in objections to a magistrate judge's report
                 DECISION and ORDER                            and recommendation that could have been raised before the
                                                               magistrate but were not.”) (internal quotation marks and
GLENN T. SUDDABY, District Judge.
                                                               citation omitted); Hubbard v. Kelley, 752 F.Supp.2d 311, 312–
 *1 Currently before the Court, in this pro se prisoner        13 (W.D.N.Y.2009) (“In this circuit, it is established law that
civil rights action filed by Reggie McFadden (“Plaintiff”)     a district judge will not consider new arguments raised in
against the six above-captioned New York State correctional    objections to a magistrate judge's report and recommendation
                                                               that could have been raised before the magistrate but were
employees (“Defendants”) pursuant to           42 U.S.C. §     not.”) (internal quotation marks omitted).
1983, are Defendant's motion for summary judgment and
United States Magistrate Judge Christian F. Hummel's           When only a general objection is made to a portion of a
Report–Recommendation recommending that the motion for         magistrate judge's report-recommendation, the Court subjects
summary judgment be granted. (Dkt.Nos.66, 100.) For the        that portion of the report-recommendation to only a clear
reasons set forth below, the Report–Recommendation is          error review. Fed.R.Civ.P. 72(b)(2),(3); Fed.R.Civ.P. 72(b),
accepted and adopted in its entirety, and Defendant's motion   Advisory Committee Notes: 1983 Addition; see also Brown
for summary judgment is granted.                               v. Peters, 95–CV–1641, 1997 WL 599355, at *2–3 (N.D.N.Y.
                                                               Sept.22, 1997) (Pooler, J.) [collecting cases], aff'd without
                                                               opinion, 175 F.3d 1007 (2d Cir.1999). Similarly, when an
I. RELEVANT BACKGROUND
                                                               objection merely reiterates the same arguments made by
Because this Decision and Order is intended primarily for
                                                               the objecting party in its original papers submitted to the
the review of the parties, the Court will not summarize
                                                               magistrate judge, the Court subjects that portion of the report-
the claims and factual allegations asserted in Plaintiff's
                                                               recommendation challenged by those arguments to only a
Amended Complaint, which are accurately recited in the


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          1
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 28 of 94
McFadden v. Friedman, Not Reported in F.Supp.3d (2015)



clear error review. 3 Finally, when no objection is made to a
portion of a report-recommendation, the Court subjects that          Second, regarding the findings rendered by Magistrate
portion of the report-recommendation to only a clear error           Judge Hummel on pages 19 through 22 of his Report–
review. Fed.R.Civ.P. 72(b), Advisory Committee Notes: 1983           Recommendation, the Court concludes that the three injuries
Addition. When performing such a “clear error” review, “the          Plaintiff allegedly suffered are not substantial enough
court need only satisfy itself that there is no clear error on the   to constitute an adverse action for purposes of a First
face of the record in order to accept the recommendation.”           Amendment retaliation claim, regardless of whether the Court
                                                                     considers those injuries separately or together, which is the
Id. 4
                                                                     standard. 7
 *2 After conducing the appropriate review, the Court may
“accept, reject, or modify, in whole or in part, the findings        Third, regarding the findings rendered by Magistrate Judge
                                                                     Hummel on page 20 of his Report–Recommendation, the
or recommendations made by the magistrate judge.”              28    Court acknowledges that, while it may make eminent sense
U.S.C. § 636(b) (1)(C).                                              to consider as a factor that Plaintiff indeed filed a grievance
                                                                     immediately after he allegedly suffered adverse action in
                                                                     deciding whether the adverse action would have chilled
III. ANALYSIS
                                                                     similarly situated inmates of ordinary firmness (the class of
In his lengthy Objection to the Report–Recommendation,
                                                                     which presumably includes Plaintiff), it is not permissible
Plaintiff objects to virtually every finding and conclusion
rendered by Magistrate Judge Hummel. (Dkt. No. 101.)                 to do so under Second Circuit precedent. See, e.g.,      Gill
The problem is that Plaintiff never states the basis for his         v. Pidlypchak, 389 F.3d 379, 381 (2d Cir.2004) (“[T]he
objections. (Id.) As explained above in Part II of this Decision     objective test [that governs a First Amendment retaliation
and Order, to lodge a specific objection (sufficient to trigger a    claim] applies even where a particular plaintiff was not
de novo review), a litigant must not only identify the portion       himself subjectively deterred; that is, where he continued to
of the Report–Recommendation to which he or she has an               file grievances and lawsuits.”). However, the Court finds,
objection but the basis for that objection. 5 As a result, only a    for the other reasons stated by Magistrate Judge Hummel,
clear-error review of the Report–Recommendation is required          that Plaintiff has failed to show that Defendant Friedman's
under the circumstances.                                             alleged taking of his personal fan constituted adverse action
                                                                     for purposes of the First Amendment.
After carefully reviewing the relevant filings in this action,
the Court can find no clear error in the thorough Report–            *3 ACCORDINGLY, it is
Recommendation: Magistrate Judge Hummel employed the
proper legal standards, accurately recited the facts, and            ORDERED that Magistrate Judge Hummel's Report–
reasonably applied the law to those facts. As a result, the          Recommendation (Dkt. No. 100) is ACCEPTED and
Court accepts and adopts the Report–Recommendation for               ADOPTED in its entirety; and it is further
the reasons stated therein. (Dkt. No. 100.) To those reasons,
the Court adds only three brief points.                              ORDERED that Defendants' motion for summary judgment
                                                                     (Dkt. No. 66) is GRANTED; and it is further
First, regarding the findings rendered by Magistrate Judge
Hummel on pages 16 and 17 of his Report–Recommendation,              ORDERED that Plaintiff's Amended Complaint (Dkt. No.
the Court notes that it rejects Plaintiff's personal-photographs     38) is DISMISSED in its entirety; and it is further
argument on the alternative ground that any declaration
testimony that Plaintiff offers to support his allegation            ORDERED that the Clerk of the Court shall enter Judgment
that he possessed personal photographs (that were taken              for Defendants and close this action.
by Defendant Friedman) is at odds with both Defendant
Friedman's testimony on the subject and the entirety of the
record evidence, thus putting the Court in the inescapable
                                                                        REPORT–RECOMMENDATION AND ORDER 1
position of having to make a credibility determination, which
it does, against Plaintiff based on the evidence. 6



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              2
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 29 of 94
McFadden v. Friedman, Not Reported in F.Supp.3d (2015)


                                                                       attending recreation activities and his assigned program. Id.
CHRISTIAN F. HUMMEL, United States Magistrate Judge.                   Plaintiff's July 1, 2009 medical excuse permit for did not
                                                                       specify any additional changes or restrictions. Id.
Plaintiff pro se Reggie McFadden, an inmate who was, at all
relevant times, in the custody of the New York Department of
                                                                        *4 Defendant Friedman conducted final rounds at the
Corrections and Community Supervision (“DOCCS”), brings
                                                                       conclusion of her shift on July 1, 2009 at approximately 2:30
this action pursuant to       42 U.S.C. § 1983, alleging that: (1)     p.m. Declaration of Jill Friedman (“Friedman Decl.”) ¶ 6. At
defendant Jill Friedman denied him access to the commissary,           that time, plaintiff demanded to be taken to the commissary.
issued him false misbehavior reports, conducted unauthorized           Id. ¶ 7. Friedman states that plaintiff asked if “keep-lock”
cell searches, and took or destroyed his property, in violation        inmates were allowed to go to the commissary. Id. ¶ 9. She
of the First Amendment (Dkt. No. 38 (“Amended Compl.”) at              informed plaintiff that inmates placed on a disciplinary keep-
8–11); (2) defendant Berndt Leifeld issued false misbehavior           lock lose their commissary privileges. Id. She was not aware
reports in retaliation for plaintiff filing grievances, in             at the time that plaintiff was keep-locked on the orders of
violation of the First Amendment (id. at 12–13); (3) defendant         medical staff. Id. Plaintiff alleges that Friedman told him that
Daniel Geisler issued a false misbehavior report in retaliation        she was not allowing him to go to the commissary because he
for plaintiff's filing grievances, in violation of the First           had written a grievance complaint on her “home girl,” Officer
Amendment (id. at 14); (4) defendant Keith Filkins harassed
                                                                       Jamil. 2 Amended Compl. at 9.
and threatened plaintiff by issuing a false misbehavior report
to plaintiff in retaliation for plaintiff filing a grievance against
                                                                       An inmate on a medical keep-lock may not leave his cell to go
defendant Leifeld and other correctional staff, in violation
                                                                       to the commissary, but may request a “make-up” commissary
of the First Amendment (id. at 14–15); and (5) defendants
                                                                       buy for another time. Friedman Decl. ¶¶ 10–11. Plaintiff
William Brown and Brian Fischer are liable as supervisors for
                                                                       never requested a “make-up” commissary buy day. Id. ¶ 12.
the misconduct of defendants Friedman, Leifeld, Geisler, and
                                                                       Plaintiff filed a grievance complaint against Friedman on
Filkins (id. at 19–31, 32–34, 42–53, 55–57).
                                                                       July 3, 2009. Amended Compl. at 9. A hearing on the July
                                                                       3, 2009 grievance complaint took place on July 14, 2009.
At all relevant times, plaintiff was an inmate at Eastern
                                                                       Id. Plaintiff alleges that he appealed the matter to defendant
Correctional Facility (“Eastern”). Plaintiff commenced this
                                                                       Brown on July 17, 2009 and July 20, 2009. Id. at 19–20.
action on April 25, 2012, seeking $2.7 million dollars in
                                                                       Brown responded to plaintiff's appeal on August 25, 2009. Id.
compensatory and punitive damages, together with attorneys'
                                                                       Plaintiff also claims that he appealed the matter to defendant
fees and costs. Dkt. No. 1 at 20. Plaintiff filed a motion to
                                                                       Fischer on August 20, 2009, and Fischer responded on or
amend his complaint on August 30, 2013. Dkt. No. 32. The
                                                                       about September 23, 2009. Id. at 42.
Court granted plaintiff's motion as to some claims, denied the
motion as to others, and directed that the amended complaint
supersede and replace the previously-filed complaint. Dkt.
No. 37 at 16–17. Plaintiff filed an amended complaint                                B. July 14, 2009 Misbehavior
on January 17, 2014. Dkt. No. 38. Presently pending is                              Report and Contraband Receipt
defendants' first motion for summary judgment pursuant to
                                                                       On July 14, 2009, defendant Friedman was conducting
Federal Rules of Civil Procedure (“Fed. R. Civ .P.”) 56(a).
                                                                       regular rounds when she heard a radio playing loudly from
Dkt. No. 66. Plaintiff opposed the motion. Dkt. Nos. 78, 85.
                                                                       plaintiff's cell. Friedman Decl. ¶¶ 15–16. Upon inspection,
                                                                       Friedman saw that plaintiff was not in his cell. Id. ¶ 16.
                                                                       Eastern's facility policy dictates that inmates must turn off
                         I. Background                                 and unplug their radios while they are not present in their
                                                                       cells. Id. ¶ 17. Previously, Friedman had counseled plaintiff
              A. July 1, 2009 Commissary Buy                           regarding this policy and had instructed him to turn off
                                                                       his radio when he left his cell. Id. ¶ 18. Friedman issued
On July 1, 2009, plaintiff was placed on a one-day medical             plaintiff a misbehavior report for violation of Standards of
confinement due to a minor medical condition. Amended                  Inmate Behavior 104.13 (Creating a Disturbance) and 106.10
Compl. at 8. Plaintiff's medical confinement status allowed            (Refusing a Direct Order). Id. ¶ 19, Exh. A. Friedman also
him to receive meals in his cell and also excused him from             confiscated plaintiff's radio, issued him a contraband receipt,


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                3
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 30 of 94
McFadden v. Friedman, Not Reported in F.Supp.3d (2015)


and placed the radio in the West Wing Court Office. Id. ¶¶           Friedman confiscated the clotheslines and the linens and
19–20, Exh. B.                                                       issued a contraband receipt to plaintiff. Id. ¶ 28. Friedman
                                                                     states that her actions were performed based on “facility
Plaintiff claims that Friedman's July 14, 2009 misbehavior           policy and protocol[,]” and that she “did not threaten, harass,
report is false because he did not leave his radio playing           or retaliate against Plaintiff in any way at any time.” Id. ¶ 29.
loudly that day. Amended Compl. at 9–10. He also claims              Plaintiff alleges that the contraband receipt is false because
that Friedman stole two of his family photographs from his           he never owned a clothesline during his time at Eastern.
cell and did not note the photographs on the contraband              Amended Compl. at 11.
receipt issued to him. Id. at 10. Plaintiff alleges that Friedman
issued the false misbehavior report, and confiscated plaintiff's     Plaintiff alleges that he sent a “grievance letter” to defendant
photographs, in retaliation for the grievance complaint that         Brown on October 8, 2009, complaining about Friedman's
plaintiff filed against her on July 3, 2009. Id. at 910. Friedman    conduct. Amended Compl. at 21. After plaintiff sent the letter
denies that she confiscated any photographs from plaintiff's         to Brown, an investigation took place on October 19, 2009. Id.
cell. Friedman Decl. ¶ 23.                                           at 22. Plaintiff also alleges that he sent a letter regarding the
                                                                     incident to defendant Fischer on October 8, 2009, and Fischer
 *5 Plaintiff was found guilty of violating Standard of              responded on February 17, 2010. Id. at 46. Brown received
Inmate Behavior 104.13 (Creating a Disturbance) at his               plaintiff's letter and forwarded it to subordinate staff for
Tier I Disciplinary Hearing regarding the July 14, 2009              investigation. Declaration of William Brown (“Brown Decl.”)
misbehavior report. Friedman Decl. ¶ 22; Declaration of              ¶ 15. On December 31, 2009, Brown's office sent plaintiff
Berndt Leifeld (“Leifeld Decl.”) ¶ 32. Leifeld, who served as        a copy of defendant Leifeld's response to the grievance
a hearing officer at plaintiff's disciplinary hearing, counseled     regarding the October 8, 2009 incident. Id.
and reprimanded plaintiff on Eastern's policy on radio use.
Friedman Decl. ¶ 22; Leifeld Decl. ¶ 33, Exh. C. Plaintiff
alleges that he appealed this matter to defendant Brown on
                                                                              D. October 20, 2009 Misbehavior Report
both July 17, 2009 and July 20, 2009, and Brown responded
to the appeals on August 25, 2009. Amended Compl. at 20–              *6 On October 20, 2009, plaintiff alleges that defendant
21. Plaintiff also alleges that Brown responded to his appeal        Leifeld issued a false misbehavior report against him,
on July 20, 2009. Id. at 23. Plaintiff sent a letter regarding the   claiming that Leifeld had searched plaintiff's cell and
incident to defendant Fischer on August 20, 2009, and Fischer        confiscated a pair of stolen headphones. Amended Compl.
responded on September 23, 2009. Id. at 44.                          at 12. Plaintiff alleges that the misbehavior report is false
                                                                     because Leifeld did not conduct a search and, further, plaintiff
                                                                     did not own any headphones at the time of the alleged search.
          C. October 8, 2009 Contraband Receipt                      Id.

On October 8, 2009, plaintiff alleges that Friedman conducted        Leifeld states that, on October 20, 2009, plaintiff gave him
an “unauthorized search” of plaintiff's cell and “stole” his         a pair of broken headphones and accused another officer of
personal fan. Amended Compl. at 10–11. He also alleges               cutting one of the wire leads on the headphones. Leifeld
that Friedman vandalized his cell, pouring “soap powder,             Decl. ¶ 5. Leifeld inspected the headphones, along with
coffee, sugar, water, and ... mayonnaise all over everything”        facility records, and found that (1) the headphones were the
in his cell. Id. at 10. Plaintiff alleges that Friedman acted        “Unitone digital” brand; (2) the headphones were identical
in retaliation for the grievance complaints he had previously        to the type of headphones sold in Eastern's commissary;
filed against her. Id.                                               (3) there was no identification number on the headphones;
                                                                     (4) plaintiff did not have a permit for the headphones; and
Friedman states that she was conducting regular rounds at            (5) there were no records of plaintiff's purchase of the
1:50 p.m. on October 8, 2009 when she observed a lamp and            headphones from Eastern's commissary. Id. ¶¶ 8–11. Inmates
linens hanging from a clothesline in plaintiff's cell. Friedman      must have a property permit for headphones pursuant to
Decl. ¶ 26. According to Eastern's facility policy, inmates          Directive 2733. Id. ¶ 6. Accordingly, Leifeld determined
may not hang their clotheslines until after 4:00 p.m. and may        that plaintiff possessed the headphones illegally and issued
not hang lamps from their clotheslines. Id. ¶ 27. Therefore,         him a misbehavior report for violating Standards of Inmate



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                4
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 31 of 94
McFadden v. Friedman, Not Reported in F.Supp.3d (2015)


Behavior 116.13 (Possession of Stolen Property). Id. ¶ 12.         refusal, Filkins told plaintiff that he was keep-locked and
Leifeld also determined that plaintiff's claim that an officer     gave plaintiff a fifth order directing him to hand over the
had damaged the headphones was meritless and placed the            mirror. Id. ¶ 10. Plaintiff refused again, at which point Filkins
headphones in the West Wing Court Contraband Locker.               told plaintiff that he would continue making his rounds and
Id. ¶¶ 13–14. Leifeld states that his actions were based on        would return after to confiscate the mirror. Id. ¶ 11. As Filkins
“facility policy and protocol.” Id. ¶ 15.                          walked away from plaintiff's cell, plaintiff placed the mirror
                                                                   outside of his cell, and Filkins confiscated it and placed it in
Plaintiff states that he filed a grievance complaint regarding     the West Wing Court Office. Id. ¶ 12.
the headphones incident on October 23, 2009, and sent
the grievance complaint to defendants Brown and Fischer.           Filkins notified the Area Sergeant of the incident, and issued
Amended Compl. at 24. Brown assigned Captain L. Pingotti           plaintiff a misbehavior report for violating Standards of
to investigate the incident, and Captain Pingotti issued           Inmate Behavior Rules 106.10 (Refusal to obey a direct
a memorandum regarding his investigation on December               order), 107.10 (Interference with an employee), and 116.11
5, 2009 Id. at 24–25. Plaintiff alleges that Brown never           (Tampering with personal property). Filkins Decl. ¶ 13.
responded to plaintiff's October 23, 2009 grievance. Id. at 24.    Filkins states that he issued the misbehavior report based
Plaintiff also alleges that he appealed the incident to Fischer    on “policy and protocol[,]” and denies that he retaliated
on December 17, 2009. Id. at 48.                                   against plaintiff for grievances filed against other DOCCS
                                                                   staff. Id. ¶¶ 14, 16. He also denies threatening or harassing
Defendant Fischer received a letter regarding this incident on     plaintiff. Id. At a Tier II disciplinary hearing, plaintiff pleaded
November 3, 2009. Declaration of Brian Fischer (“Fischer           guilty to violating Standards of Inmate Behavior Rule 116.11
Decl.”) ¶ 8. The letter was addressed to defendant Brown,          (Tampering with personal property). Id. ¶ 15.
with a copy addressed to Fischer. Id. ¶ 8, Exh. B. Deputy
Commissioner Leclaire responded to the letter on November          Plaintiff sent a grievance regarding this incident to defendant
12, 2009, referring plaintiff to the grievance office at Eastern   Brown on or about December 6, 2009. Amended Compl.
to resolve his complaint. Id.                                      at 33. Plaintiff also alleges that he appealed the matter
                                                                   to defendant Fischer on January 13, 2010, and Fischer
                                                                   responded on March 3, 2010. Id. at 56.

        E. December 5, 2009 Misbehavior Report

On December 5, 2009, plaintiff alleges that he dropped “his                F. December 27, 2009 Misbehavior Report
electrical trimmers[,]” causing the battery from the trimmers
to roll outside of his cell. Amended Compl. at 55. He then         On December 27, 2009, plaintiff alleges that defendant
placed a mirror outside of his cell bars in order to locate        Leifeld told him to move to a different area at Eastern without
the battery. Id. Plaintiff alleges that defendant Filkins walked   providing him with an institutional pass or an escort officer.
by, “snatch[ed]” the mirror from his hand, called plaintiff a      Amended Compl. at 12. Plaintiff contends that Leifeld's
racial slur, threatened him for filing grievances against other    order violated Eastern's movement regulations and effectively
officers, and stated, “we skin heads are not going to stand for    forced plaintiff to disobey the regulations. Id. at 12–13.
it.” Id. at 55–56.                                                 Officer Geisler found plaintiff in the bathroom and issued
                                                                   him a misbehavior report. Id. at 14. Plaintiff alleges that
 *7 Officer Filkins states that, on December 5, 2009, he           Leifeld and Geisler's misbehavior report is false because it
observed a mirror propped up against a book outside of             states that plaintiff refused to return to his housing unit at
plaintiff's cell door. Declaration of Keith Filkins (“Filkins      Geisler's direction. Id. He claims that Leifeld ordered him
Decl.”) ¶ 6. According to Standards of Inmate Behavior             to a different area of the prison for the purpose of issuing
Rule 116.11, inmates are not allowed to alter their personal       him a false misbehavior report for his movement outside of
property to extend outside of their cell doors. Id. ¶ 7. As        Eastern's regulations, and that he did not immediately obey
Filkins approached plaintiff's cell, plaintiff disassembled the    Geisler because he was using the bathroom. Id. at 13–14.
mirror and book set-up and moved the mirror inside his cell.       He further claims that Leifeld acted in retaliation for past
Id. ¶ 8. Filkins ordered plaintiff to give him the mirror four     grievances filed against him and other staff members. Id. at
times, and plaintiff refused. Id. ¶¶ 9–10. After the fourth        13.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                5
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 32 of 94
McFadden v. Friedman, Not Reported in F.Supp.3d (2015)


                                                                    is entitled to judgment as a matter of law. FED.R.CIV.P.
 *8 Leifeld claims that, on December 27, 2009, he asked             56(a), (c). The moving party has the burden to show the
Geisler to instruct plaintiff to meet Leifeld in the West Wing      absence of disputed material facts by providing the court
Court. Leifeld Decl. ¶ 17. Leifeld states that he asked plaintiff   with portions of pleadings, depositions, and affidavits which
to report to the West Wing Court during an “open movement”
                                                                    support the motion. FED.R.CIV.P. 56(c);        Celotex Corp.
period, during which inmates are allowed to move about the
                                                                    v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d
facility without passes or escorts. Id. ¶¶ 18, 20. On December
                                                                    265 (1986). Facts are material if they may affect the outcome
27, 2009, there was an open movement period immediately
after breakfast, lasting from approximately 8:20 a.m. to 8:35       of the case as determined by substantive law.      Anderson
a.m. Id. ¶¶ 19, 22. Plaintiff failed to report to the West Wing     v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505,
Court during the open movement period despite the fact that         91 L.Ed.2d 202 (1986). All ambiguities are resolved and all
Mess Hall # 1, where plaintiff ate breakfast, and the West          reasonable inferences drawn in favor of the non-moving party.
Wing Court “are about a two-minute walk apart.” Id. ¶¶ 21,             Skubel v. Fuoroli, 113 F.3d 330, 334 (2d Cir.1997).
23. After searching other areas of Eastern for plaintiff, Leifeld
instructed Geisler to search for plaintiff. Id. ¶¶ 23–24. Geisler    *9 The party opposing the motion must set forth facts
located plaintiff in the shower area at approximately 8:45 a.m      showing that there is a genuine issue for trial, and must do
and reported to Leifeld that plaintiff refused to be escorted       more than show that there is some doubt or speculation as to
back to his housing unit, and only complied after Geisler
signaled other officers for assistance. Id . ¶¶ 24–25. Plaintiff    the true nature of the facts.    Matsushita Elec. Indus. Co.,
was escorted back to his housing unit and placed on keep-           Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586, 106 S.Ct. 1348,
lock status. Id. ¶ 26. Leifeld issued plaintiff a misbehavior       89 L.Ed.2d 538 (1986). For a court to grant a motion for
report for violations of Standards of Inmate Behavior 106.10        summary judgment, it must be apparent that no rational finder
(Refusal to obey a direct order); 109.10 (Out of place); 107.10     of fact could find in favor of the non-moving party.   Gallo
(Interference); and 109.12 (Staff direction to movement). Id.       v. Prudential Residential Servs., Ltd. P'ship, 22 F.3d 1219,
¶ 27.                                                               1223–24 (2d Cir.1994).

Plaintiff alleges that he sent a letter to defendants Brown and     Where, as here, a party seeks judgment against a pro se
Fischer regarding the allegedly false misbehavior report on         litigant, a court must afford the non-movant special solicitude.
December 29, 2009. Amended Compl. at 26. Plaintiff claims
                                                                    See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 477
that neither Brown nor Fischer have responded to that letter.
                                                                    (2d Cir.2006). As the Second Circuit has stated,
Id. Plaintiff also filed a grievance on December 31, 2009. Id.
at 28. Brown replied to the grievance on January 14, 2010. Id.        [t]here are many cases in which we have said that a pro se
                                                                      litigant is entitled to “special solicitude,” ... that a pro se
Following a Tier II disciplinary hearing held on January              litigant's submissions must be construed “liberally,”... and
14, 2010, plaintiff was found guilty of violating Standard            that such submissions must be read to raise the strongest
of Inmate Behavior 106.10 (Refusal to obey a direct order).           arguments that they “suggest,”.... At the same time, our
Leifeld Decl. ¶ 28. Brown states that he received both                cases have also indicated that we cannot read into pro se
the original grievance and the appeal of the disciplinary             submissions claims that are not “consistent” with the pro se
hearing determination and forwarded both to the Deputy                litigant's allegations, ... or arguments that the submissions
Superintendent of Security. Brown Decl. ¶¶ 11–14. The                 themselves do not “suggest,” ... that we should not “excuse
Deputy Superintendent of Security affirmed the hearing                frivolous or vexatious filings by pro se litigants,” ... and
officer's finding on January 15, 2010. Leifeld Decl. ¶ 29.            that pro se status “does not exempt a party from compliance
                                                                      with relevant rules of procedural and substantive law....”


                     II. Legal Standard                             Id. (citations and footnote omitted); see also   Sealed
                                                                    Plaintiff v. Sealed Defendant, 537 F.3d 185, 191–92 (2d
A motion for summary judgment may be granted if there is            Cir.2008).
no genuine issue as to any material fact, it is supported by
affidavits or other suitable evidence, and the moving party



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               6
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 33 of 94
McFadden v. Friedman, Not Reported in F.Supp.3d (2015)


                                                                     274, 287, 97 S.Ct. 568, 50 L.Ed.2d 471 (1977). “Types of
                                                                     circumstantial evidence that can show a causal connection
         B. First Amendment Retaliation Claims
                                                                     between the protected conduct and the alleged retaliation
Plaintiff argues that: (1) defendant Friedman denied plaintiff       include temporal proximity, prior good discipline, finding
access to the commissary, issued plaintiff false misbehavior         of not guilty at the disciplinary hearing, and statements by
reports, conducted unauthorized cell searches, verbally              defendants as to their motives.” See       Barclay v. New York,
threatened plaintiff, and took or destroyed plaintiff's property     477 F.Supp.2d 546, 558 (N.D.N.Y.2007). In order to prove
in retaliation for plaintiff filing grievances in violation          an adverse action, a plaintiff must show that the defendant's
of the First Amendment; (2) defendant Leifeld issued                 “ ‘retaliatory conduct ... would deter a similarly situated
plaintiff false misbehavior reports in retaliation for plaintiff's   individual of ordinary firmness from exercising his or her
filing grievances, in violation of the First Amendment; (3)          constitutional rights.... Otherwise, the retaliatory act is simply
defendant Geisler issued plaintiff a false misbehavior report        de minimis, and therefore outside the ambit of constitutional
in retaliation for plaintiff's filing grievances, in violation of
the First Amendment; and (4) defendant Filkins harassed and          protection.’ “  Roseboro v. Gillespie, 791 F.Supp.2d 353,
threatened plaintiff, and issued a false misbehavior report          366 (S.D.N.Y.2011) (quoting Dawes, 239 F.3d at 292–93).
to plaintiff in retaliation for plaintiff's filing grievances, in
violation of the First Amendment. Amended Compl. at 9–15.
                                                                                              1. Friedman
Courts are to “approach [First Amendment] retaliation
claims by prisoners ‘with skepticism and particular care[.]’
                                                                                   a. July 1, 2009 Commissary Buy
“ See, e.g.,      Davis v. Goord, 320 F.3d 346, 352 (2d
                                                                      *10 Plaintiff claims that, on July 1, 2009, Friedman
Cir.2003) (quoting       Dawes v. Walker, 239 F.3d 489, 491
                                                                     prevented him from traveling to the commissary on his
(2d Cir.2001), overruled on other grounds by Swierkiewicz            scheduled day and stated to plaintiff: “this is only the
v. Sorema, N. A., 534 U.S. 506, 122 S.Ct. 992, 152                   beinning [sic] of your sorrows, because you wrote a grievance
                                                                     complaint on my home girl[.]” Amended Compl. at 9.
L.Ed.2d 1 (2002)). A retaliation claim under        section
                                                                     Where plaintiff refers to Friedman's “home girl,” he means
1983 may not be conclusory and must have some basis in
                                                                     corrections officer Jamil. Id.
specific facts that are not inherently implausible on their
face.     Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct.            Plaintiff has shown that he engaged in constitutionally
1937, 173 L.Ed.2d 868 (2009);  South Cherry St., LLC v.              protected conduct insofar as he claims to have filed a
Hennessee Group LLC, 573 F.3d 98, 110 (2d Cir.2009). “To             grievance against Jamil. See    Graham v. Henderson, 89
prove a First Amendment retaliation claim under      Section         F.3d 75, 80 (1996). However, he has failed to show that he
1983, a prisoner must show that ‘(1) that the speech or              suffered an adverse action, and he has also failed to show
conduct at issue was protected, (2) that the defendant took          a causal connection between his protected speech and the
adverse action against the plaintiff, and (3) that there was         alleged adverse action.
a causal connection between the protected speech and the
                                                                     At the outset, “it is difficult to establish one defendant's
adverse action.’ “      Espinal v. Goord, 558 F.3d 119, 128          retaliation for complaints against another defendant.”
(2d Cir.2009) (quoting    Gill v. Pidlypchak, 389 F.3d                  Hare v. Hayden, No. 09 Civ. 3135(RWS), 2011 WL
379, 380 (2d Cir .2004), overruled on other grounds by
                                                                     1453789, at *4 (S.D.N.Y. Apr.14, 2011) (citing      Wright v.
   Swierkiewicz, 534 U.S. 506, 122 S.Ct. 992, 152 L.Ed.2d            Goord, 554 F.3d 255, 274 (2d Cir.2009)). Plaintiff must show
1 (2002)). If the plaintiff meets this burden, the defendants        “a genuine issue of material fact that the protected conduct
must show, by a preponderance of the evidence, that they             was a substantial or motivating factor in his discipline.”
would have taken the adverse action against the plaintiff
                                                                        Graham, 89 F.3d at 81. Here, plaintiff does not allege
“even in the absence of the protected conduct.”  Mount               that he filed any grievances or complaints against Friedman.
Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S.              Although he claims that Friedman did not allow him to go to



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 7
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 34 of 94
McFadden v. Friedman, Not Reported in F.Supp.3d (2015)


the commissary because he had previously filed a grievance          527–28, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984)). As such,
against Officer Jamil, Friedman states in her affidavit that        “neither the United States Suprem e Court nor the Second
July 1, 2009 was the first day she encountered plaintiff,           Circuit has ever held that a cell search can be the basis of
and that she had no knowledge of any previous grievances
                                                                    a First Amendment retaliation claim.”      Id. at 398. Further,
filed by him against Officer Jamil. Friedman Decl. ¶ 14. As
                                                                    any property seized during cell searches or disarray caused
plaintiff has provided no evidence establishing why Friedman
                                                                    by the search must be “unusually punitive” or “out of the
would file a false misbehavior report against him on Jamil's
                                                                    ordinary” in order to show that a plaintiff has suffered more
behalf beyond a conclusory belief that the two officers are
friends, he has failed to present a genuine issue of material       than a de minimis injury.      Id. at 398. A plaintiff must show
fact as to a causal connection between his protected speech         that a prison official “ ‘intentionally’ “ or “ ‘deliberately’ lost
and being denied his commissary buy day. See Ciaprazi v.            or destroyed his property[.]” Key v. Toussaint, 660 F.Supp.2d
Goord, No. 9:02–CV–915 (GLS/DEP), 2005 WL 3531464, at               518, 525 (S.D.N.Y.2009) (quoting Gill v. Frawley, No. 9:02–
*9 (N.D.N.Y. Dec.22, 2005) (entering summary judgment on            CV–1380, 2006 WL 1742738, at *5 & nn. 25–26 (N.D.N.Y.
retaliation claim where the plaintiff cited only past grievances    June 22, 2006)).
filed against corrections officers other than the officer who
disciplined the plaintiff); see also Alicea v. Maly, No. 9:12–      Friedman states that she took a radio from plaintiff's
cv–203 (MAD/TWD), 2015 WL 4326114, at *14 (N.D.N.Y.                 cell because she had discovered the radio playing while
July 14, 2015); Guillory v. Ellis, No. 9:11–CV–600 (MAD/            plaintiff was not present in his cell, which is a violation
ATB), 2014 WL 4365274, at *18 (N.D.N.Y. Aug.29, 2014).              of Eastern's policy. Friedman Decl. ¶¶ 17, 19. She denies
Even if the Court were to find that a causal connection did         taking any personal photographs from plaintiff's cell, id. %
exist, plaintiff's claim would still fail because the loss of one   23, and plaintiff has not set forth any proof to show that
visit to the commissary is de minimis and does not amount           she confiscated the photographs. Plaintiff attaches to his
to an adverse action. See Gantt v. Lape, No. 9:10–CV–0083           supplemental response to defendants' motion a form listing an
(GTS/TWD), 2012 WL 4033729 (N.D.N.Y. July 31, 2012)                 inventory of his personal belongings he had upon his arrival
(finding no adverse action where the plaintiff lost commissary      at Eastern. Dkt. No. 83 at 28. Although plaintiff claims that
privileges for thirty days).                                        the form lists his personal photographs, it does not. See id. at
                                                                    9, 28. As plaintiff failed to show that Friedman intentionally
Accordingly, there is no genuine issue of material fact as to       lost or destroyed his photographs, he has failed to show that
Friedman's actions on July 1, 2009, and it is recommended           he suffered an adverse action.
that defendants' motion on this ground be granted.
                                                                    Plaintiff has also failed to allege facts tending to establish
                                                                    a First Amendment retaliation claim based on Friedman's
                                                                    issuance of a misbehavior report based on plaintiff's
               b. July 14, 2009 Misbehavior
                                                                    improper use of his radio. Although plaintiff's filing of
              Report and Contraband Receipt
                                                                    a grievance against Friedman is constitutionally-protected
 *11 Plaintiff alleges that he filed a grievance against            speech, plaintiff has failed to show that he suffered an adverse
Friedman on July 3, 2009, in response to her actions on July        action insofar as he accuses Friedman of issuing a retaliatory
1, 2009. Amended Compl. at 10. He claims that Friedman              false misbehavior. 3 “ ‘Only retaliatory conduct that would
performed an unauthorized search of his cell, stole two             deter a similarly situated individual of ordinary firmness
photographs, and issued a false misbehavior report and              from exercising his or her constitutional rights constitutes
contraband receipt. Id.                                             adverse action for a claim fo retaliation.’ “       Davis, 320
                                                                    F.3d at 353. At his Tier I hearing, plaintiff was “counseled
Plaintiff's grievance against Friedman is constitutionally-         and reprimanded” by the hearing officer. Leifeld Decl. ¶ 33.
protected conduct. See     Graham, 89 F.3d at 80. As to the         Plaintiff received no other penalty. Id. The penalty received
second prong, whether the conduct complained of amounts to          by plaintiff is de minimis, and, therefore, is not an “adverse
an adverse action, routine cell searches are “an integral part      action.” See Monko v. Cusack, No. 9:11–CV–1218 GTS/
                                                                    TWD, 2013 WL 5441724, at *11 (N.D.N.Y. Sept.27, 2013)
of prison life[.]”   Jones v. Harris, 665 F.Supp.2d 384, 394
                                                                    (finding that the penalty of “counseling and reprimand” was
(S.D.N.Y.2009) (citing      Hudson v. Palmer, 468 U.S. 517,         insufficient to establish adverse action).


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 35 of 94
McFadden v. Friedman, Not Reported in F.Supp.3d (2015)



                                                                    2002); c.f.    Colon v. Coughlin, 58 F.3d 865, 872–73 (2d
 *12 Because plaintiff has failed to show that he suffered
                                                                    Cir.1995) (finding adverse action where the plaintiff alleged
an adverse action on July 14, 2009, the undersigned
                                                                    that prison officials had planted contraband in his cell);
need not determine whether there is a causal connection
                                                                    Johnson v. Schiff, No. 9:11–CV–0531 (MAD/TWD), 2013
between plaintiff's protected conduct and Friedman's actions.
                                                                    WL 5466218, at *13 (N.D.N.Y. Sept.13, 2013) (Dancks,
Accordingly, there is no genuine issue of material fact as to
                                                                    M.J.) (finding adverse action where defendants assaulted
Friedman's actions on July 14, 2009, and it is recommended
                                                                    the plaintiff, denied him medical care and a legal phone
that defendants' motion on this ground be granted.
                                                                    call, and falsely accused him of making a verbal threat
                                                                    against an officer);     Smith v. City of New York, No. 03
                                                                    Civ. 7576(NRB), 2005 WL 1026551, at *3 (S.D.N.Y. May 3,
          c. October 8, 2009 Contraband Receipt
                                                                    2005) (finding adverse action where prison officials destroyed
Plaintiff alleges that, on October 8, 2009, in retaliation          multiple legal papers and nine hundred dollars worth of the
for “a number of grievances” filed against Friedman,                plaintiff's personal property). Moreover, the confiscation of
Friedman performed an unauthorized search of plaintiff's            a fan would not “[deter] ‘a similarly situated individual of
cell, confiscated plaintiff's personal fan without issuing a        ordinary firmness from exercising his constitutional rights.’
contraband receipt, and issued a false contraband receipt           “     Davis, 320 F.3d at 353 (quoting          Dawes, 239 F.3d
claiming that plaintiff had a lamp hanging from a clothesline       at 493). Further, plaintiff's inventory form listing all of the
in his cell. Amended Compl. at 10–11. Plaintiff denies              personal items he had upon his arrival to Eastern fails to
having a clothesline in his cell, and also alleges that, during     show that he owned a fan. See Dkt. No. 83–1 at 28. Upon
Friedman's search of his cell, she “poured soap powder,             investigation of plaintiff's claim that Friedman had issued a
coffee, sugar, water, and ... mayonnaise all over everything        contraband receipt without listing the fan allegedly seized,
in [his] cell.” Id. at 10–11. Friedman states that, on October      defendant Leifeld responded that, after a full investigation,
8, 2009 at approximately 1:50 p.m., while conducting regular        he found plaintiff's letter contained “unsupported statements
rounds, she observed a clothesline in plaintiff's cell with         and embellishments. Brown Decl. Exh. E. Leifeld also cited
linens and a lamp hanging from it. Friedman Decl. ¶ 26.             plaintiff's “continue[d] disregard for [Eastern's] simple rules
Pursuant to Eastern's policies, inmates may not hang lamps          and regulations[.]” Id. Superintendent Brown responded to
from clotheslines in their cells and, also, may not hang their      plaintiff's complaint letter stating that there was “no tangible
clothesline until after 4:00 p.m. Id. ¶ 27. Thus, Friedman          evidence to support [plaintiff's] allegations or employee
confiscated the clothesline and the linens and issued plaintiff     misconduct .” Id. Failure to issue a contraband receipt does
a contraband receipt for those items. Id. ¶ 28.                     not amount to a per se constitutional violation, as long as the
                                                                    disciplinary hearing that follows complies with due process.
As to the first prong of plaintiff's retaliation claim, plaintiff   See generally Cook v. Terwillegar, No. 89 Civ. 0036(KTD),
engaged in constitutionally protected activity insofar as           1990 WL 303592, at *3–4 (S.D.N.Y. Jan.3, 1990) (finding
he alleges that he had previously filed grievances against          that the plaintiff “was given adequate opportunity” to state the
Friedman. See      Graham, 89 F.3d at 80. As to the second          reasons why he thought a contraband receipt was falsified).
prong, plaintiff claims that he suffered adverse actions            Plaintiff's claim that Friedman confiscated his personal fan
by Friedman insofar as she confiscated his personal fan,            without issuing a contraband receipt was fully investigated
vandalized his cell, and issued a false contraband receipt.         within the facility and that claim was found to lack merit.
None of the injuries alleged are substantial enough to amount       Further, Friedman's alleged confiscation of plaintiff's fan did
to an adverse action for purposes of a First Amendment              not chill plaintiff's First Amendment rights, as he filed a
retaliation claim. Each alleged injury is considered in turn        grievance against Friedman that same day. As such, he has
below.                                                              failed to show that he suffered an adverse action sufficient to
                                                                    amount to a constitutional violation insofar as he claims that
As to the alleged confiscation of plaintiff's fan, this injury      Friedman took his personal fan in retaliation for grievances
is not “substantial enough to deter legitimate grievances           filed against her.

against prison officers.” 4 Salahuddin v. Mead, No. 95 Civ.          *13 As to Friedman's vandalizing of plaintiff's cell,
8581(MBM), 2002 WL 1968329, at *4 (S.D.N.Y. Aug.26,                 prisoners are to understand that, as part of a cell search, there



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               9
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 36 of 94
McFadden v. Friedman, Not Reported in F.Supp.3d (2015)


may be “trashing” of their cells and seizure of their property.         arising out of the seizure of contraband. As such, even if
                                                                        plaintiff were issued a false contraband receipt, the injury is de
See Jones, 665 F.Supp.2d at 398 (finding no adverse action
                                                                        minimis and insufficient to show that he suffered an adverse
where the plaintiff failed to show that a random cell search,
subsequent seizure of personal items, and “trashing” of the             action. See    Pledger v. Hudson, No. 99 Civ.2167LTSTHK,
plaintiff's cell was not out of the ordinary). Still, the retaliatory   2005 WL 736228, at *5 (S.D.N.Y. Mar.31, 2005). Plaintiff
destruction of a prisoner's personal property can be sufficient         further argues in his supplemental response that Friedman's
                                                                        statement that plaintiff hung his clothesline in a manner not
to establish an adverse action,  Smith, 2005 WL 1026551,
                                                                        comporting with Eastern's policies is false because Eastern
at *3, however, a plaintiff must show that the search was
                                                                        does not have such a policy against hanging clotheslines prior
“unusually punitive” and “out of the ordinary.”          Jones, 665     to 4 p.m. Dkt. No. 83 at 16; see Friedman Decl. ¶ 27. He also
F.Supp.2d at 398.                                                       claims that he never owned a clothesline, and that Friedman's
                                                                        issuance of the contraband receipt was merely a pretext for
Plaintiff has shown that he had filed past grievances against           her to search and vandalize his cell. Dkt. No. 83 at 16. Such
Friedman. Amended Compl. at 4. He also claims that,                     argument does not change the Court's analysis because the
approximately three months prior to the alleged destruction             injuries alleged, however frustrating they may be, are de
of his property, Friedman stated: “I am going to make you               minimis.
wish you never wrote a grievance on me.” Id. at 9. He
also presents a sworn affidavit from an inmate stating that              *14 Because the undersigned has determined that plaintiff
plaintiff's cell looked as though a “hurricane” has come                has failed to show that he suffered an adverse action arising
through and there were “food and clothes ... every where                out of Friedman's actions on October 8, 2009, the undersigned
[sic], with stuff poured all over them.” Dkt. No. 83–1 at               need not determine whether there is a causal connection
35. As a result of this alleged conduct, plaintiff filed a              between plaintiff's protected conduct and Friedman's actions.
grievance against Friedman, and subsequently received a                 Accordingly, there is no genuine issue of material fact as to
memorandum from defendant Leifeld, dated October 19,                    Friedman's cell search and issuance of a contraband receipt
2009, stating that he investigated plaintiff's complaint about          on October 8, 2009, and it is recommended that defendants'
Friedman's actions “found no tangible evidence to support               motion on this ground be granted.
[plaintiff's] accusations of employee misconduct.” Dkt. No.
83–1 at 54. The memorandum also stated that plaintiff's
letter regarding Friedman's actions contained “unsupported
                                                                                                   2. Leifeld
statements and embellishments.” Id. Friedman states that
she did not “threaten, harass, or retaliate against Plaintiff
in any way” on October 8, 2009. Friedman Decl. ¶ 29.                             a. October 20, 2009 Misbehavior Report
Plaintiff claims that Friedman performed a cell search and
left his cell in a state of disarray. Because some level of             Plaintiff alleges that, on October 20, 2009, Leifeld issued
disorder is to be expected in prison cell searches, plaintiff           to him a false misbehavior report stating that he found
has failed to allege any facts by a reasonable fact-finder              and confiscated a pair of stolen headphones from plaintiff's
could conclude that Friedman's search was unusually punitive            cell. Amended Compl. at 12. Plaintiff claims that Leifeld
                                                                        issued the false misbehavior report in retaliation for the
or out of the ordinary. Cf.      Smith, 2005 WL 1026551,
                                                                        grievances plaintiff had previously filed against officers Jamil
at *1–3 (finding that the plaintiff's claim that his legal
                                                                        and Friedman. Id. Leifeld states that, on October 20, 2009,
papers and personal property were destroyed was sufficient
                                                                        plaintiff handed him a pair of broken headphones and stated
to establish adverse action and defeat a summary judgment
                                                                        that a corrections officer had broken them. Leifeld Decl. ¶
motion where “plaintiff lost his copies of numerous motions
                                                                        5. Upon further investigation, Leifeld determined that the
drafted by his lawyer, along with his copy of his grand
                                                                        headphones plaintiff handed him were possessed illegally and
jury minutes[,]” along with “nine hundred dollars worth of
                                                                        issued plaintiff a misbehavior report for violating Standard of
personal property.”).
                                                                        Inmate Behavior 116.13 (Possession of Stolen Property). Id.
                                                                        ¶¶ 6–12. 5
Finally, addressing plaintiff's allegation that Friedman issued
a false contraband receipt relating to the clothesline, plaintiff
fails to allege that he received any punishment or reprimand


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 10
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 37 of 94
McFadden v. Friedman, Not Reported in F.Supp.3d (2015)


Plaintiff meets the first prong of this First Amendment
                                                                    The crux of plaintiff's retaliation claim against defendant
retaliation claim. See        Graham, 89 F.3d at 80. The
                                                                    Leifeld is that Leifeld ordered him to travel to a different
retaliatory conduct alleged by plaintiff is Leifeld's issuance of
                                                                    part of Eastern without an institutional pass or an escort at
a false misbehavior report. Amended Compl. at 12. Plaintiff
                                                                    a time where he would need one, thereby effectively forcing
does not allege that he suffered any penalties or lost any
                                                                    plaintiff to violate Eastern's regulations. Amended Compl.
privileges as a result of the misbehavior report. To the
                                                                    at 12–13. Plaintiff admits that he did not follow Geisler's
contrary, plaintiff provided a hearing disposition form stating
                                                                    direction and instead stopped to use the restroom while on
that there was insufficient evidence to support the charge
                                                                    his way to obtain an institutional pass. Dkt. No. 66–4 at
against him. Dkt. No. 83–1 at 52. The form also indicates
                                                                    18 (Hickey Decl. Exh. A). Geisler found plaintiff in the
that plaintiff did not receive any penalties. Id. at 51. Because
                                                                    shower area and issued a misbehavior report for violations
plaintiff cannot direct the Court to any penalty or injury he
                                                                    of multiple Standards of Inmate Behavior, of which plaintiff
suffered as a result of the misbehavior report, he has not
                                                                    was found guilty of only one: Standard of Inmate Behavior
shown that he suffered an adverse action. See       Bartley v.      106.10 (Direct Order). Leifeld Decl. ¶ 28. Plaintiff was also
Collins, No. 95 Civ. 10161(RJH), 2006 WL 1289256, at *7             placed on keeplock status after Geisler escorted him back to
(S.D.N.Y. May 10, 2006) (finding no adverse action where            his cell. Id. ¶ 26. If plaintiff disagreed with the order given, he
misbehavior report resulted in a temporary loss of privileges).     “had the opportunity to exercise his First Amendment rights
                                                                    to criticize prison rules through other means than disobeying
Even if the Court were to find that plaintiff suffered an           [the] direct order ...” Cook, 1990 WL 303592, at *4 (finding
adverse action based on the misbehavior report, he has              no adverse action where the alleged retaliatory misbehavior
failed to demonstrate a causal connection between his               report averred that the plaintiff disobeyed a direct order).
protected activity and Leifeld's issuance of a misbehavior          Because the misbehavior report issued by Leifeld and Geisler
report. Plaintiff claims that Leifeld retaliated against him        was not false, by plaintiff's own admission, it is not an
for grievances he had previously filed against Officers Jamil
                                                                    adverse action.       Brewer v. Kamas, 533 F.Supp.2d 318,
and Friedman. Amended Compl. at 12. As stated, where a
                                                                    329 (W.D.N.Y.2008) (finding that the plaintiff could not
prison official's only alleged motive for retaliatory conduct
                                                                    avoid summary judgment where he failed to establish that the
is grievances filed against other officers, it is difficult to
                                                                    misbehavior report issued to him was false).
establish retaliation. See Wright, 554 F.3d at 274; Ciaprazi,
2005 WL 3531464, at *8–9 (entering summary judgment on              Because plaintiff has failed to meet the second prong of his
retaliation claim where the plaintiff cited only past grievances    First Amendment retaliation claim against Leifeld regarding
filed against corrections officers other than the officer who       the December 27, 2009 misbehavior report, the undersigned
disciplined the plaintiff). Here, plaintiff's conclusory and        need not reach the third prong in the analysis. Accordingly,
speculative claims are insufficient to establish that Leifeld had   there is no genuine issue of material fact as to Leifeld's
a motive to retaliate against him for complaints filed against      alleged violation of plaintiff's First Amendment rights as
Jamil and Friedman.                                                 to the December 27, 2009 misbehavior report, and it is
                                                                    recommended that defendants' motion on this ground be
 *15 Accordingly, there is no genuine issue of material fact        granted.
as to Leifeld's alleged violation of plaintiff's First Amendment
rights arising out of his issuance of the October 20, 2009
misbehavior report, and it is recommended that defendants'
                                                                                               4) Filkins
motion on this ground be granted.
                                                                    Plaintiff alleges that defendant Filkins subjected him to
                                                                    “harassment and retaliatory treatment” by filing a false
        b. December 27, 2009 Misbehavior Report                     misbehavior report against him. Amended Compl. at 15.
                                                                    Plaintiff claims that Filkins acted in retaliation for plaintiff's
Plaintiff claims that defendants Leifeld and Geisler issued a       filing grievances against defendant Leifeld and other staff
false misbehavior report on December 27, 2009 in retaliation        members. Id. at 14–15.
for past grievances filed against defendant Leifeld and other
corrections officers. Amended Compl. at 13.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               11
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 38 of 94
McFadden v. Friedman, Not Reported in F.Supp.3d (2015)


Plaintiff's filing of grievances against defendant Leifeld and
other staff members at Eastern is constitutionally-protected
                                                                                              5) Geisler
conduct, and he therefore meets the first prong of his
retaliation claim against Filkins. See     Graham, 89 F.3d at       Plaintiff claims that defendant Geisler retaliated against him
80.                                                                 for grievances filed against defendant Leifeld and other staff
                                                                    members at Eastern by filing a false misbehavior report
 *16 Plaintiff claims that he suffered an adverse action            against him. Amended Compl. at 14.
by Filkins filing a false misbehavior report against him.
Amended Compl. at 15. However, plaintiff fails to establish         Plaintiff meets the first prong of the analysis. See Graham,
the second and third prongs of his retaliation claim, which         89 F.3d at 80. Plaintiff alleges that Geisler performed an
requires him to show: (1) that he suffered an adverse action,       adverse action when he co-signed a misbehavior report with
and (2) a causal connection between the protected conduct           Leifeld. Amended Compl. at 14. As stated previously, the
and the adverse action, for two reasons. See Espinal, 558           December 27, 2009 misbehavior report does not amount to
F.3d at 128. Where an inmate pleads guilty to the charges           an adverse action. See section II.2.b supra. Plaintiff also fails
against him, he has failed to establish any evidence that           to present a genuine issue of material fact as to a causal
                                                                    connection between his filing grievances and Geisler's co-
the charges brought against him are false. See           Brewer,    signing of the misbehavior report. In order to prove this third
533 F.Supp.2d at 330 (granting summary judgment on                  prong, plaintiff must show that his prior filing of grievances
retaliation claim where the plaintiff failed to set forth any       was a “ ‘substantial or motivating factor’ “ in Geisler's
evidence that the charges in the misbehavior report were
false). Plaintiff pleaded guilty to violating Standard of Inmate    issuance of a misbehavior report. See        Gayle v. Gonyea,
Behavior 116.11, which prevents inmates from tampering              313 F.3d 677 (2d Cir.2002), 682 (quoting Graham, 89 F.3d
with property. Filkins Decl. ¶ 15. As plaintiff has pleaded         at 79). It is difficult to establish a causal connection where
guilty to the conduct contained in the misbehavior report,          the prior grievances cited by plaintiff as protected conduct
plaintiff has failed to set forth any evidence demonstrating        did not implicate Geisler. See Ciaprazi, 2005 WL 3531464,
that a false misbehavior report was issued, and, therefore, has     at *9. Here, plaintiff alleges that Geisler acted in retaliation
failed to establish that he suffered an adverse action. As to       for grievances filed against Leifeld and other staff members at
the third prong, plaintiff claims that the reason behind Filkins'   Eastern. Amended Compl. at 14. However, plaintiff provided
issuance of the allegedly false misbehavior report is plaintiff's   no evidence to suggest that Geisler knew of prior grievances
filing of grievances against Leifeld and other Eastern staff        filed against Leifeld or other officers, or that there was no
members, not Filkins. Grievances filed against officers             legitimate reason for the filing of the misbehavior report.
other than the disciplining officer, in most circumstances,         Further, plaintiff admitted during his deposition that he did
do not establish the requisite causal connection between            not have any incidents or problems with Geisler prior to the
the protected conduct and the alleged adverse action. See           December 27, 2009 incident. Dkt. No. 66–4 at 19. As such,
Ciaprazi, 2005 WL 3531464, at *9 (entering summary                  he has failed to raise a genuine issue of fact as to a causal
judgment on retaliation claim where the plaintiff cited only        connection between the past grievances he filed and Geisler's
past grievances filed against corrections officers other than       co-signing of the December 27, 2009 misbehavior report. See
the officer who disciplined the plaintiff). Because plaintiff has   Ciaprazi, 2005 WL 3531464, at *9.
not provided any support for his claim that Filkins retaliated
against him for his grievances against other officers, he has        *17 Accordingly, there is no genuine issue of material fact
failed to show that there is a causal connection between his        as to Geisler's alleged violation of plaintiff's First Amendment
protected conduct and the misbehavior report.                       rights in connection with the December 27, 2009 misbehavior
                                                                    report, and it is recommended that defendants' motion on this
Accordingly, there is no genuine issue of material fact as          ground be granted.
to Filkins' alleged violation of plaintiff's First Amendment
rights as to the December 5, 2009 misbehavior report, and it
is recommended that defendants' motion on this ground be
granted.                                                                C. Allegations of Verbal Harassment and Threats




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             12
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 39 of 94
McFadden v. Friedman, Not Reported in F.Supp.3d (2015)


Plaintiff alleges that defendants Friedman and Filkins             is also not sufficiently specific to establish adverse action. See
harassed and threatened him in retaliation for filing
                                                                      Bartley, 2006 WL 1289256, at *2–4.
grievances. Amended Compl. at 9, 15. Defendants argue that
plaintiff's claims of verbal threats and harassment are not
                                                                   Accordingly, it is recommended that defendants' motion on
actionable. Dkt. No. 66–1 at 21.
                                                                   this ground be granted.

Verbal harassment or threats are generally not considered
adverse action for the purpose of a First Amendment
retaliation claim. Marrero v. Kirkpatrick, No. 08–CV–                                 D. Supervisor Liability
6237 (MAT), 2012 WL 2685143, at *7 (W.D.N.Y. July
                                                                    *18 “ ‘[P]ersonal involvement of defendants in alleged
6, 2012) (citing Rosales v. Kikendall, 677 F.Supp.2d 643,
                                                                   constitutional deprivations is a prerequisite to an award of
648 (W.D.N.Y.2010)) (additional citation omitted). Further,
verbal harassment and threats are generally not considered         damages under      § 1983.’ “      Wright v. Smith, 21 F.3d
conduct “ ‘that would deter a similarly situation individual       496, 201 (2d Cir.1994) (quoting Moffitt v. Town of Brookfield,
of ordinary firmness of exercising constitutional rights.’ “       950 F.2d 880, 885 (2d Cir.1991)). Thus, supervisory officials
Cabassa v. Smith, No. 9:08–CV–0480 (LEK/DEP), 2009                 may not be held liable merely because they held a position
WL 1212495, at *7 (N.D.N.Y. Apr.30, 2009) (citing      Gill,       of authority. Id.;    Black v. Coughlin, 76 F.3d 72, 74
389 F.3d at 380) (additional citation omitted). However,           (2d Cir.1996). However, supervisory personnel may be
verbal threats may constitute adverse action for purpose of        considered “personally involved” if:
a First Amendment retaliation if the threat is sufficiently
specific. Barrington v. New York, 806 F.Supp.2d 730, 746             (1) [T]he defendant participated directly in the alleged
                                                                     constitutional violation;
(S.D.N.Y.2011); see also      Ford v. Palmer, 539 F. App'x
5, 5 (2d Cir.2013) (summary order) (finding that a verbal            (2) the defendant, after being informed of the violation
threat constituted adverse action where corrections officer          through a report or appeal, failed to remedy the wrong;
threatened to poison the plaintiff in retaliation for filing his
grievances).                                                         (3)the defendant created a policy or custom under
                                                                     which unconstitutional practices occurred, or allowed the
Here, Filkins allegedly stated to plaintiff on December 5,           continuance of such a policy or custom;
2009, “you are a smart ass nigger, you think that you can
                                                                     (4)the defendant was grossly negligent in supervising
go around and write officers up and nothing is going to
                                                                     subordinates who committed the wrongful acts; or
happen to you, I don't think so we skin heads are not going
to stand for it.” Amended Compl. at 15. Such a statement             (5)the defendant exhibited deliberate indifference to the
is not sufficiently specific to constitute adverse action. See       rights of inmates by failing to act on information indicating
   Bartley, 2006 WL 1289256, at *2–4 (finding no adverse             that unconstitutional acts were occurring.
action where a corrections officer tells a plaintiff that he is
                                                                      Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir.1995) (citing
going to “get [him]” for filing a lawsuit); Alicea v. Howell,
387 F.Supp.2d 227, 237 (W.D.N.Y.2005) (finding no adverse             Williams v. Smith, 781 F.2d 319. 323–24 (2d Cir.1986)).
action where a prison official told an inmate that he would
“have to pay the consequences” for filing a grievance against
her).
                                                                                              1. Brown

Friedman's statement is similar to Filkins' in that it lacks       Plaintiff claims that he sent multiple appeals and complaint
specificity. On July 14, 2009, two weeks after plaintiff filed     letters to defendant Brown regarding the actions of defendants
a grievance against her, Friedman allegedly called plaintiff a     Friedman, Leifeld, Geisler, and Filkins, and that defendant
racial slur, and stated, “I am going to make you wish you never    Brown has failed to remedy the constitutional violations
wrote a grievance on me.” Amended Compl. at 9. This threat         alleged in the appeals and letters. See Dkt. No. 38 at 19–
                                                                   21, 24, 26, 33. Defendants argue that defendant Brown was



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             13
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 40 of 94
McFadden v. Friedman, Not Reported in F.Supp.3d (2015)


not personally involved in any of the constitutional violations
                                                                      a subordinate, as stated in plaintiff's complaint. See     Vega,
alleged. Dkt. No. 66–1 at 18.
                                                                      610 F.Supp.2d at 198.

Writing letters and grievances to a defendant is insufficient to
                                                                      As to the December 5, 2009 incident with defendant
establish notice and personal involvement. Smart v. Goord,            Filkins, plaintiff claims that he sent a grievance letter to
441 F.Supp.2d 631, 643 (S.D.N.Y.2006) (“Commissioner ...              Brown on December 6, 2009. Amended Compl. at 34. As
cannot be held liable on the sole basis that he did not               discussed, Brown's personal involvement cannot be found
act in response to letters of protest sent by [plaintiff]....”).      from plaintiff's sending of a letter, without more. See
Further, where a plaintiff's sole accusation against a
                                                                         Smart, 441 F.Supp.2d at 643.
superintendent is that the superintendent affirmed the denial
of plaintiff's grievance, it “is insufficient to establish personal
                                                                      Finally, as to the December 27, 2009 incident regarding
involvement[.]” Joyner v. Greiner, 195 F.Supp.2d 500, 506             defendants Leifeld and Geisler, plaintiff argues that he sent a
(S.D.N.Y.2002). Also, it is within the purview of a superior          grievance letter to Brown on December 29, 2009 and has not
                                                                      yet received a response. Brown produced, as an exhibit to his
officer to delegate responsibility to others. See      Vega v.
                                                                      declaration, his response to plaintiff's appeal, which accused
Artus, 610 F.Supp.2d 185, 198 (N.D.N.Y.2009) (finding no
                                                                      Leifeld of making false statements on the misbehavior report
personal involvement where “the only involvement of the
                                                                      dated December 27, 2009. See Dkt. No. 66–18 at 1, 5–6.
supervisory official was to refer the inmate's complaint to the
                                                                      The response is dated January 7, 2010. Id. at 1. As stated
appropriate staff for investigation.”) (citing Ortiz–Rodriguez
                                                                      previously, Brown cannot be found personally involved solely
v. N.Y. State Dep't of Corr. Servs., 491 F.Supp.2d 342, 347
                                                                      by his affirming a grievance determination, without more. See
(W.D.N.Y.2007)).
                                                                         Joyner, 195 F.Supp.2d at 506.
Plaintiff alleges that his complaints regarding the July 1, 2009
and July 14, 2009 incidents with defendant Friedman were              Plaintiff also states in his supplemental response that he spoke
consolidated in an appeal sent to Brown on July 17, 2009.             to Brown in February of 2010 “regarding the grievances
Dkt. No. 83 at 39. Brown responded to the appeals on August           filed in his office.” Dkt. No. 83 at 37. Plaintiff also
13, 2009, finding the grievance to be without merit. Dkt. No.         claims that Brown told plaintiff that he had spoken to
83–1 at 93. Brown's affirmation of the denial of the grievance        defendant Fischer about “the retaliatory treatment” plaintiff
is insufficient to establish his personal involvement as to the       was receiving and that plaintiff would be transferred to a
                                                                      new facility. Id. This conversation is also insufficient to
July 1, 2009 and July 14, 2009 incidents. See        Joyner, 195
                                                                      establish personal involvement. See Rosales, 677 F.Supp.2d at
F.Supp.2d at 506. Plaintiff also alleges that he sent a letter of
                                                                      651–52 (finding no personal involvement where the plaintiff
complaint regarding Friedman's actions on October 8, 2009
                                                                      had a conversation with a superintendent regarding alleged
to Brown. Amended Compl. at 21–22. Brown acknowledges
                                                                      constitutional violations and the superintendent stated that he
that he received the letter and “forwarded Plaintiff's complaint
                                                                      would “look into the matter” but did nothing further).
to appropriate subordinate staff for investigation.” Brown
Decl. ¶ 15, Exh. E. Because Brown only forwarded the
                                                                      Accordingly, because Brown was not personally involved in
complaint letter to subordinate staff for investigation, plaintiff
                                                                      any of the alleged constitutional violations, the defendants'
has also failed to establish personal involvement for the
                                                                      motion on this ground should be granted.
October 8, 2009 incident. See       Vega, 610 F.Supp.2d at 198.

 *19 As to the October 20, 2009 incident with Leifeld,
                                                                                                2. Fischer
plaintiff claims that he sent a letter to Brown, and that
Brown assigned Captain Pingotti, a non-party, to investigate          Plaintiff alleges that he sent Fischer multiple letters regarding
the complaint. Amended Compl. at 25. Plaintiff also argues            incidents with defendants Friedman, Leifeld, Geisler, and
that defendant Brown has not responded to the complaint;              Filkins. Amended Compl. at 42–53, 55–57. Defendants argue
however, this does not establish personal involvement. Brown          that Fischer was not personally involved in any of the
cannot be found personally involved in the October 20, 2009           constitutional violations alleged by plaintiff. Dkt. No. 66–1
incident because he delegated investigation of that incident to       at 18–20.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               14
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 41 of 94
McFadden v. Friedman, Not Reported in F.Supp.3d (2015)




As stated, sending letters or grievances to a prison official,
                                                                                         E. Qualified Immunity
without more, is insufficient to establish the personal
involvement of the prison official.        Smart, 441 F.Supp.2d       Defendants contend that they are all entitled to qualified
at 643. Further, where an inmate alleges that he sent a letter        immunity. Dkt. No. 66–1 at 22. The doctrine of qualified
to a prison official, and the prison official failed to investigate   immunity is an affirmative defense which “shield[s] an officer
allegations of staff misconduct, the inmate must show more            from personal liability when an officer reasonably believes
than merely reciting the fact that they sent a letter. See            that his or her conduct complies with the law.”        Pearson
   Colon, 58 F.3d at 873 (finding that an allegation that             v. Callahan, 555 U.S. 223, 244, 129 S.Ct. 808, 172 L.Ed.2d
an inmate sent a letter to a superintendent is “insufficient          565 (2009). Even if a disciplinary disposition is not supported
to create a triable issue of fact[ ]” where plaintiff fails           by “some evidence,” prison officials are entitled to qualified
to specify the contents of the letter). “The bare fact that           immunity if “their conduct does not violate clearly established
[the Commissioner] occupies a high position in the New                statutory or constitutional rights of which a reasonable person
York prison hierarchy is insufficient to sustain [a claim of          would have known.”          Luna, 356 F.3d at 490 (quoting
supervisory liability].”     Id. at 874.                                 Wilson v. Layne, 526 U.S. 603, 614, 119 S.Ct. 1692,
                                                                      143 L.Ed.2d 818 (1999)) (internal quotation marks omitted).
 *20 Plaintiff claims that he sent multiple letters to                This assessment is made “ ‘in light of the legal rules that
Fischer, and alleges that Fischer responded to those letters.         were clearly established at the time [the official's action] was
Specifically, plaintiff alleges that Fischer responded to the
                                                                      taken.’ “    Wilson, 526 U.S. at 614 (quoting     Anderson
letters on September 23, 2009, February 17, 2010, and March
                                                                      v. Creighton, 483 U.S. 635, 639, 107 S.Ct. 3034, 97 L.Ed.2d
3, 2010. Amended Compl. at 44, 46, 56. Plaintiff fails to
detail the contents of these letters. Defendant Fischer claims        523 (1987) (internal quotation marks omitted);         Kaminsky
that, as Commissioner, he received thousands of letters each          v. Rosenblum, 929 F.2d 922, 925 (2d Cir.1991). To determine
year, and relied upon secretaries to determine the particular         whether a state official is entitled to qualified immunity for
division or bureau to which each letter should be forwarded.          acts taken during the course of his or her employment, a
Declaration of Brian Fischer (“Fischer Decl.”) ¶ 3. Fischer           reviewing court is to determine: “(1) whether plaintiff has
states that he received copies of letters plaintiff sent to           shown facts making out violation of a constitutional right; (2)
defendant Brown, Superintendent of Eastern, on July 17,               if so, whether that right was clearly established; and (3) even
2009 and November 3, 2009. Id. ¶ 6, 8, Exh. A, B. Deputy              if the right was clearly established, whether it was objectively
Commissioner Lucien Leclaire responded to each letter, on             reasonable for the [official] to believe the conduct at issue was
August 24, 2009 and November 12, 2009, advising plaintiff             lawful.” Phillips v. Wright, 553 F. App'x 16, 17 (2d Cir.2014)
that he must participate in the grievance process at Eastern in
                                                                      (citing Gonzalez v. City of Schenectady, 728 F.3d 149, 154
order to resolve his complaints. Id. The only contact between
                                                                      (2d Cir.2013)).
plaintiff and Fischer are the letters plaintiff wrote to defendant
Brown on which Fischer was copied, and the responses
                                                                       *21 Here, plaintiff has failed to demonstrate a constitutional
plaintiff received from Fischer's office. These contacts are
                                                                      violation as to any defendant, and, therefore, has failed
insufficient to establish Fischer's personal involvement. See
                                                                      to meet the first prong. Phillips, 553 F. App'x at 17. As
Garvin v. Goord, 212 F.Supp.2d 123, 126 (W.D.N.Y.2002)
                                                                      to the second prong, inmates possess a clearly-established
(finding that the Commissioner was not personally involved
                                                                      right to engage in the grievance process without fear of
where all letters sent by the plaintiff were reviewed by staff
and forwarded to a subordinate staff member for investigation         retaliation from prison officials.         Baskerville v. Blot,
and response).                                                        224 F.Supp.2d 723, 738 (S.D.N.Y.2002) (citing          Franco
                                                                      v. Kelly, 854 F.2d 584 (2d Cir.1988)). However, for the
Accordingly, because Fischer was not personally involved              reasons established in the sections above, it was objectively
in any of the alleged constitutional violations, defendants'          reasonable for defendants to act as they did in disciplining
motion on this ground should be granted.                              plaintiff, confiscating contraband, and searching his cell. See
                                                                      sections B–D, supra. The misbehavior reports that plaintiff
                                                                      received were issued because defendants observed plaintiff


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               15
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 42 of 94
McFadden v. Friedman, Not Reported in F.Supp.3d (2015)


                                                                       statement by defendant Friedman alleging that plaintiff
violating one or more Standards of Inmate Behavior Rules.
                                                                       disobeyed a direct order to turn his radio off, and (2) any
Similarly, the cell searches and subsequent confiscations
                                                                       contraband receipt issued to plaintiff by defendant Leifeld
were performed because defendants observed contraband in
                                                                       on December 5, 2009 for the seizure of headphones are
plaintiff's cell. For the reasons stated in the previous sections,
                                                                       DENIED; and it is further ORDERED that the Clerk serve
defendants Friedman, Leifeld, Filkins, Geisler, Brown and
                                                                       a copy of this Report–Recommendation and Order on the
Fischer are entitled to qualified immunity because they have
                                                                       parties in accordance with Local Rules.
shown that it was objectively reasonable to believe that they
did not violate plaintiff's rights. See   Hathaway v. Coughlin,
                                                                     Pursuant to    28 U.S.C. § 636(b)(1), the parties may lodge
37 F.3d 63, 69 (2d Cir.1994).
                                                                     written objections to the foregoing report. Such objections
                                                                     shall be filed with the Clerk of the Court. FAILURE
Accordingly, defendants Friedman, Leifeld, Geisler, Filkins,
                                                                     TO OBJECT TO THIS REPORT WITHIN FOURTEEN
Brown, and Fischer are entitled to qualified immunity, and it
                                                                     (14) DAYS WILL PRECLUDE APPELLATE REVIEW.
is alternatively recommended that defendants' motion on this
ground be granted.                                                      Roldan v. Racette, 984 F.2d 85, 89 (2d Cir.1993);   Small
                                                                     v. Sec'y of HHS, 892 F.2d 15 (2d Cir.1989); see also      28
                                                                     U.S.C. § 636(b) (1); FED. R. CIV. P. 72, 6(a), 6(e).
                         IV. Conclusion

For the reasons stated above, it is hereby:                          Filed Aug. 13, 2015.

    RECOMMENDED that defendants' motion for summary                  All Citations
    judgment (Dkt. No. 66) be GRANTED in all respects as
    to all claims and defendants; and it is further ORDERED          Not Reported in F.Supp.3d, 2015 WL 5603433
    that plaintiff's requests to preclude evidence of (1) any




                                                             Footnotes


1
        See also       Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir.2002) (“Although Mario filed
        objections to the magistrate's report and recommendation, the statement with respect to his Title VII claim
        was not specific enough to preserve this claim for review. The only reference made to the Title VII claim was
        one sentence on the last page of his objections, where he stated that it was error to deny his motion on the
        Title VII claim ‘[f]or the reasons set forth in Plaintiff's Memorandum of Law in Support of Motion for Partial
        Summary Judgment.’ This bare statement, devoid of any reference to specific findings or recommendations
        to which he objected and why, and unsupported by legal authority, was not sufficient to preserve the Title
        VII claim.”) (emphasis added).
2
        See Paddington Partners v. Bouchard, 34 F.3d 1132, 1137–38 (2d Cir.1994) (“In objecting to a magistrate's
        report before the district court, a party has no right to present further testimony when it offers no justification
        for not offering the testimony at the hearing before the magistrate.”) [internal quotation marks and citations
        omitted]; Pan Am. World Airways, Inc. v. Int'l Bhd. of Teamsters, 894 F.2d 36, 40, n. 3 (2d Cir.1990) (district
        court did not abuse its discretion in denying plaintiff's request to present additional testimony where plaintiff
        “offered no justification for not offering the testimony at the hearing before the magistrate”); cf. U.S. v.
        Raddatz, 447 U.S. 667, 676, n. 3, 100 S.Ct. 2406, 65 L.Ed.2d 424 (1980) (“We conclude that to construe
           § 636(b)(1) to require the district court to conduct a second hearing whenever either party objected to
        the magistrate's credibility findings would largely frustrate the plain objective of Congress to alleviate the



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          16
         Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 43 of 94
McFadden v. Friedman, Not Reported in F.Supp.3d (2015)


      increasing congestion of litigation in the district courts.”); Fed.R.Civ.P. 72(b), Advisory Committee Notes:
      1983 Addition (“The term ‘de novo’ does not indicate that a secondary evidentiary hearing is required.”).
3
      See     Mario, 313 F.3d at 766 (“Merely referring the court to previously filed papers or arguments does not
      constitute an adequate objection under either Fed.R.Civ.P. 72(b) or Local Civil Rule 72.3(a)(3).”); Camardo
      v. Gen. Motors Hourly–Rate Emp. Pension Plan, 806 F.Supp. 380, 382 (W.D.N.Y.1992) (explaining that court
      need not consider objections that merely constitute a “rehashing” of the same arguments and positions taken
      in original papers submitted to the magistrate judge); accord, Praileau v. Cnty. of Schenectady, 09–CV–0924,
      2010 WL 3761902, at *1, n. 1 (N.D.N.Y. Sept.20, 2010) (McAvoy, J.); Hickman ex rel. M.A.H. v. Astrue, 07–
      CV–1077, 2010 WL 2985968, at *3 & n. 3 (N.D.N.Y. July 27, 2010) (Mordue, C.J.); Almonte v. N.Y.S. Div. of
      Parole, 04–CV–0484, 2006 WL 149049, at *4 (N.D.N.Y. Jan.18, 2006) (Sharpe, J.).
4     See also Batista v. Walker, 94–CV–2826, 1995 WL 453299, at *1 (S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I
      am permitted to adopt those sections of [a magistrate judge's] report to which no specific objection is made,
      so long as those sections are not facially erroneous.”) (internal quotation marks and citations omitted).
5     The Court notes that, on file in the correctional facility in which Plaintiff was incarcerated when he drafted his
      Objection are copies of the District's Local Rules of Practice and Pro Se Handbook, both of which explain this
      requirement. Furthermore, even if Plaintiff had a valid excuse for not reading those documents, a litigant's
      pro se status does not excuse him having to comply with a court's procedural rules.        Cusamano v. Sobek,
      604 F. Supp .2d 416, 42627 & n. 4 (N.D.N.Y.2009) (Suddaby, J.) (collecting cases).
6
      See      Jeffreys v. City of New York, 426 F.3d 549, 554–55 (2d Cir.2005) (“[I]n the rare circumstances where
      the plaintiff relies almost exclusively on his own testimony, much of which is contradictory and incomplete,
      it will be impossible for a district court to determine whether ... there are any ‘genuine’ issues of material
      fact, without making some assessment of the plaintiff's account.... In the circumstances presented in the
      instant case-where (1) the District Court found nothing in the record to support plaintiff's allegations other
      than plaintiff's own contradictory and incomplete testimony, and (2) the District Court, even after drawing all
      inferences in the light most favorable to the plaintiff, determined that no reasonable person could believe
      Jeffreys' testimony, ... we hold that the District Court did not err by awarding summary judgment. Because
      no reasonable person would undertake the suspension of disbelief necessary to give credit to the allegations
      made in the complaint, ... conclude that summary judgment was appropriate.”) [internal quotation marks and
      citations omitted]; Argus, Inc. v. Eastman Kodak Co., 801 F.2d 38, 42–46 (2d Cir.1986) (affirming grant of
      summary judgment to defendants in part because plaintiffs' deposition testimony regarding an alleged defect
      in a camera product line [1] was “unsupported by documentary or other concrete evidence,” and indeed
      was contradicted by the other record evidence, and [2] was “conclusory” and “inconsistent” with plaintiffs'
      present representations);       Olle v. Columbia Univ., 332 F.Supp.2d 599, 612–15 (S.D.N.Y.2004) (finding
      that plaintiff's deposition testimony was insufficient evidence to oppose defendants' motion for summary
      judgment where that testimony [1] recounted specific allegedly sexist remarks that “were either unsupported
      by admissible evidence or benign,” and [2] were inconsistent with plaintiff's other statements and claims),
      aff'd, 136 F. App'x 383 (2d Cir.2005) (unreported decision, cited not as precedential authority but merely to
      show the case's subsequent history, in accordance with Second Circuit Local Rule § 0.23).
7
      See, e.g., Manon v. Pons, 12–CV–7360, 2015 WL 5507759, at *8 (S.D.N.Y. Sept.18, 2015) (“Even if every
      incident allegedly ascribable to Pons is not enough, in itself, to constitute an ‘adverse action,’ taken together
      the troubling harassment that Manon alleges would dissuade a person of reasonable firmness from voicing
      her complaints.”); Dabnet v. Maddock, 10–CV–0519, 2011 WL 7429164, at *4 (N.D.N.Y. Nov. 29, 2011)2011
      WL 7429164, at *4 (N.D.N.Y. Nov. 29, 2011) (Peebles, M.J.) (“[W]hile in isolation potentially none of those
      allegations rises to a level sufficient to support a finding of adverse action, collectively they could suffice to
      constitute adverse action.”).




             © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                    17
         Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 44 of 94
McFadden v. Friedman, Not Reported in F.Supp.3d (2015)


1
      This matter was referred to the undersigned for report and recommendation pursuant to 28 U.S.C. § 636(b)
      and N.D.N.Y.L.R. 72.3(c).
2     This Court denied plaintiff's motion to amend his complaint to add claims against Officer Jamil, by Decision
      and Order dated January 17, 2014. Dkt. No. 37. Accordingly, Officer Jamil is not a defendant in this action.
3     Plaintiff also requests that the Court preclude any evidence that Friedman had issued a prior direct order
      to plaintiff regarding the use of his radio when not in his cell. Dkt. Nos. 83 at 12, 83–1 at 19. He bases this
      request on the fact that the charge against him for violating Standard of Inmate Behavior 106.10 (Direct Order)
      was dismissed, yet Friedman states in her declaration that she had previously counseled plaintiff several
      times regarding proper radio use. See Dkt. No. 83–1 at 19; Friedman Decl. ¶ 18. Whether the charges were
      dismissed following a disciplinary hearing is not dispositive of whether or not Friedman's act of issuing the
      misbehavior report was retaliatory in nature. Moreover, the Court understands Friedman's reference to prior
      counseling to refer to previous instances, other than the events of July 14, 2009. Thus, the dismissal of the
      failure to obey a direct order charge from the July 14, 2009 misbehavior report, and the charge contained
      within that report, was not based upon earlier instances of radio misuse and resultant counseling. Accordingly,
      plaintiff's request is denied.
4     Insofar as plaintiff's amended complaint may be read as raising a claim for the confiscated property, in
      violation of his due process rights, the Fourteenth Amendment does not afford the prisoner a remedy.
         Daniels v. Williams, 474 U.S. 327, 335 (1986). Further, it is well-settled that even where deprivation is
      intentional, there is no remedy available in federal court if there exists an adequate state court remedy. See
          Hudson, 468 U.S. at 533. As “New York in fact affords an adequate post-deprivation remedy in the form
      of, inter alia, a Court of Claims action pursuant to N.Y. Comp.Codes R. & Regs. tit. 7, § 1700.3(b)(4) [,]” there
      is no remedy in federal court for plaintiff's property damage. Davis v. New York, 311 F. App'x 397, 400 (2d
      Cir.2009) (citation omitted).
5     Plaintiff requests that the Court preclude the defendants from offering any evidence regarding a contraband
      receipt issued by Leifeld on October 20, 2009. Dkt. No. 83 at 21. The Court has reviewed defendants' motion
      papers in detail and defendants do not contend that Leifeld issued a contraband receipt on this date, nor is
      a contraband receipt referenced anywhere in defendants' motion for summary judgment. As such, plaintiff's
      request is denied.


End of Document                                          © 2021 Thomson Reuters. No claim to original U.S. Government Works.




             © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        18
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 45 of 94
Gilmore v. Blair, Slip Copy (2020)




                                                                 During the time period relevant to Plaintiff's allegations,
                  2020 WL 5792467
                                                                 roughly September 2016 through January 2017, Plaintiff was
    Only the Westlaw citation is currently available.
                                                                 housed at Coxsackie Correctional Facility. Dkt. No. 102-3,
     United States District Court, N.D. New York.
                                                                 Blair Decl. at ¶ 3; Dkt. No. 115-3 at ¶¶ 2-3. 1 During this
              Gabriel GILMORE, Plaintiff,                        time, Defendant Blair was employed as a Registered Nurse at
                          v.                                     Coxsackie. Blair Decl. at ¶ 1. Though the parties dispute their
                  BLAIR, Defendant.                              frequency and legitimacy, the record establishes that during
                                                                 this period Plaintiff had a documented history of numerous
                  9:18-CV-463 (GLS/DJS)                          medical complaints. Blair Decl. at ¶¶ 13-15; Dkt. No. 103,
                             |                                   Pl.’s Med. Records; Dkt. No. 115-4 at ¶¶ 8 & 13. This included
                    Signed 06/30/2020                            requesting emergency sick call on numerous occasions that
                                                                 medical staff at Coxsackie deemed unwarranted. Blair Decl.
Attorneys and Law Firms
                                                                 at ¶ 15.
GABRIEL GILMORE, 04-B-387, Plaintiff, Pro Se, Attica
Correctional Facility, Box 149, Attica, New York 14011.          On November 29, 2016, Plaintiff again requested emergency
                                                                 sick call and according to Nurse Blair raised issues other
OF COUNSEL: NICHOLAS L. ZAPP, ESQ., Assistant                    than those made in the sick call request. Id. at ¶ 16; Pl.’s
Attorney General, HON. LETITIA JAMES, Attorney                   Med. Records at p. 14. As a result, Defendant issued Plaintiff
General of the State of New York, Attorney for Defendants,       an inmate misbehavior report. Blair Decl. at ¶ 17 & Ex. B.
The Capitol, Albany, New York 12224.                             Following a hearing, Plaintiff was found not guilty of the
                                                                 charges lodged in the misbehavior report. Dkt. No. 102-6,
                                                                 Pl.’s Dep. at p. 33.
     REPORT-RECOMMENDATION and ORDER
                                                                 Plaintiff also alleges that his food was tampered with on
DANIEL J. STEWART, United States Magistrate Judge                January 23, 2017. Specifically, he claims that he was given
                                                                 a food tray by a corrections officer who he cannot name and
 *1 Plaintiff, presently an inmate in the custody of the         that a medication to which he had previously had an adverse
New York State Department of Corrections and Community           reaction had been placed in the food. Pl.’s Dep. at pp. 35-41.
Supervision (“DOCCS”), brings this pro se action pursuant        Defendant denies any role in tampering with Plaintiff's food.
to     42 U.S.C. § 1983, alleging the violation of his           Blair Decl. at ¶¶ 20-21.
constitutional rights. Dkt. No. 1, Compl. Defendant has now
filed a Motion for Summary Judgment seeking dismissal of         Defendant has offered evidence from two DOCCS officials
the Complaint. Dkt. Nos. 102 & 103. Plaintiff opposes the        that Plaintiff filed no grievance regarding the two incidents of
Motion. Dkt. No. 115. For the reasons which follow, the Court    alleged retaliation at issue in this case. See generally Dkt. No.
recommends that the Motion be granted.                           102-4, Hale Decl.; Dkt. No. 102-5, Seguin Decl.



                    I. BACKGROUND                                               II. LEGAL STANDARD FOR
                                                                                  SUMMARY JUDGMENT
The Complaint originally named multiple Defendants. See
generally Compl. In a June 5, 2018 Decision and Order,           Pursuant to FED. R. CIV. P. 56(a), summary judgment is
the District Court dismissed all claims other than a First       appropriate only where “there is no genuine dispute as to any
Amendment retaliation claim against Defendant Blair. Dkt.        material fact and the movant is entitled to judgment as a matter
No. 13. The gravamen of the retaliation claim is that            of law.” The moving party bears the burden to demonstrate
Defendant issued a misbehavior report to Plaintiff falsely       through “pleadings, depositions, answers to interrogatories,
accusing him of abusing facility health services procedures      and admissions on file, together with [ ] affidavits, if any,”
and then played a role in tampering with Plaintiff's food. Id.   that there is no genuine issue of material fact.     F.D.I.C. v.
at p. 18.


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 46 of 94
Gilmore v. Blair, Slip Copy (2020)



Giammettei, 34 F.3d 51, 54 (2d Cir. 1994) (quoting         Celotex
Corp. v. Catrett, 477 U.S. 317, 323 (1986)).                                                 III. DISCUSSION

 *2 To defeat a motion for summary judgment, the non-                  Defendant seeks summary judgment on three grounds: (1)
movant must set out specific facts showing that there is a             Plaintiff's alleged failure to exhaust available administrative
genuine issue for trial and cannot rest merely on allegations          remedies; (2) on the merits of Plaintiff's retaliation claim; and
or denials of the facts submitted by the movant. FED. R. CIV.          (3) on the ground of qualified immunity. The Court considers
                                                                       each argument in turn.
P. 56(c); see also  Scott v. Coughlin, 344 F.3d 282, 287 (2d
Cir. 2003) (“Conclusory allegations or denials are ordinarily
not sufficient to defeat a motion for summary judgment
when the moving party has set out a documentary case.”);                A. Exhaustion under the Prison Litigation Reform Act

   Rexnord Holdings, Inc. v. Bidermann, 21 F.3d 522, 525-26
(2d Cir. 1994). To that end, sworn statements are “more than                             1. The Grievance Process
mere conclusory allegations subject to disregard ... they are
                                                                       The PLRA provides, in pertinent part, that “[n]o action
specific and detailed allegations of fact, made under penalty
                                                                       shall be brought with respect to prison conditions under
of perjury, and should be treated as evidence in deciding
a summary judgment motion” and the credibility of such                    section 1983 of this title, or any other Federal law, by
                                                                       a prisoner confined in any jail, prison, or other correctional
statements is better left to a trier of fact.   Scott v. Coughlin,
                                                                       facility until such administrative remedies as are available are
344 F.3d at 289 (citing       Flaherty v. Coughlin, 713 F.2d 10,
                                                                       exhausted.” 42 U.S.C. § 1997e(a). The Supreme Court has
13 (2d Cir. 1983) and       Colon v. Coughlin, 58 F.3d 865, 872        held that “the PLRA's exhaustion requirement applies to all
(2d Cir. 1995)).                                                       inmate suits about prison life, whether they involve general
                                                                       circumstances or particular episodes, and whether they allege
When considering a motion for summary judgment, the
                                                                       excessive force or some other wrong.”    Porter v. Nussle,
court must resolve all ambiguities and draw all reasonable
                                                                       534 U.S. 516, 532 (2002) (citation omitted). Exhaustion in
inferences in favor of the non-movant.           Nora Beverages,
                                                                       prisoner cases covered by      § 1997e(a) is mandatory.       Id.
Inc. v. Perrier Group of Am., Inc., 164 F.3d 736, 742 (2d
Cir. 1998). “[T]he trial court's task at the summary judgment          at 524;    Ross v. Blake, 136 S. Ct. 1850, 1856 (2016) (stating
motion stage of the litigation is carefully limited to discerning
                                                                       that the mandatory language of        § 1997e(a) forecloses
whether there are any genuine issues of material fact to be
                                                                       judicial discretion to craft exceptions to the requirement).
tried, not to deciding them. Its duty, in short, is confined at this
point to issue-finding; it does not extend to issue-resolution.”       Furthermore,   § 1997e(a) requires “proper exhaustion,”
                                                                       which means using all steps of the administrative process
   Gallo v. Prudential Residential Servs., Ltd. P'ship, 22 F.3d
                                                                       and complying with “deadlines and other critical procedural
1219, 1224 (2d Cir. 1994). Furthermore, where a party is
proceeding pro se, the court must “read [his or her] supporting        rules.”   Woodford v. Ngo, 548 U.S. 81, 93 (2006). The
papers liberally, and ... interpret them to raise the strongest        defendant bears the burden of proving that the administrative
                                                                       remedies available to the plaintiff were not exhausted prior to
arguments that they suggest.”         Burgos v. Hopkins, 14 F.3d
                                                                       the initiation of a civil action. Howard v. Goord, 1999 WL
787, 790 (2d Cir. 1994); see also         Soto v. Walker, 44 F.3d
                                                                       1288679, at *3 (E.D.N.Y. Dec. 28, 1999).
169, 173 (2d Cir. 1995). Nonetheless, summary judgment is
appropriate “[w]here the record taken as a whole could not
                                                                        *3 In New York, the administrative remedies consist of
lead a rational trier of fact to find for the non-moving party.”
                                                                       a three-step Inmate Grievance Program (“IGP”). First, a
   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475              grievance is submitted to the Inmate Grievance Resolution
U.S. 574, 587 (1986).                                                  Committee (“IGRC”), a committee comprised of both
                                                                       inmates and facility employees. 7 N.Y.C.R.R. § 701.5(b). An
                                                                       inmate must submit a grievance “within 21 calendar days of
                                                                       the alleged occurrence.” Id. at § 701.5(a). An inmate may


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
              Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 47 of 94
Gilmore v. Blair, Slip Copy (2020)


request an extension of the time limit within forty-five days     below, Plaintiff's opposition papers do not offer evidence that
of the date of the alleged occurrence. Id. at § 701.6(g). The     a timely grievance regarding either the November 2016 or
IGRC reviews and investigates the formal complaint and then       January 2017 incidents was filed. As noted above, DOCCS
issues a written determination. Id. at § 701.5(b). Second, upon   regulations require a grievance be filed within 21 days of the
appeal of the IGRC decision, the superintendent of the facility
                                                                  event giving rise to the grievance. Williams v. Priatno, 829
reviews the IGRC's determination and issues a decision. Id.
                                                                  F.3d 118, 119 (2d Cir. 2016) (citing 7 N.Y.C.R.R. § 701.5(a)
at § 701.5(c). Finally, upon appeal of the superintendent's
                                                                  (1)). At his deposition, Plaintiff testified that he only “started
decision, the Central Office Review Committee (“CORC”)
                                                                  trying to make complaints” on January 23, 2017. Pl.’s Dep.
makes the final administrative determination. Id. at §
                                                                  at p. 33. He offered no specifics about the nature of those
701.5(d). Only upon exhaustion of all three levels of review
                                                                  complaints, however. Id. The earliest date offered by Plaintiff
may a prisoner seek relief in federal court. Bridgeforth v.
                                                                  as to any written action regarding the events at issue here
Bartlett, 686 F. Supp. 2d 238, 239 (W.D.N.Y. 2010) (citing,
                                                                  appears to be a May 2, 2017 letter to the New York State
inter alia,     Porter v. Nussle, 534 U.S. at 524); see also      Office of the Inspector General. See Dkt. No. 115-1 at p.
                                                                  10. Plaintiff's extensive opposition papers show no earlier
   Neal v. Goord, 267 F.3d 116, 121 (2d Cir. 2001), overruled
                                                                  attempt by him to make DOCCS officials aware of these
on other grounds by     Porter v. Nussle, 534 U.S. 516.           alleged incidents. In fact, the earliest date offered by Plaintiff
                                                                  regarding written communication with DOCCS appears to
An expedited procedure exists for grievances regarding            be Plaintiff's June 2017 grievance regarding medical care
alleged harassment; this procedure also requires that the         which mentions neither of these incidents nor Defendant
grievant receive a response from CORC in order to                 Blair. Hale Decl. at Ex. A. There is, therefore, simply no
exhaust. 7 N.Y.C.R.R. § 701.8. Pursuant to this expedited         evidence of a timely grievance regarding these incidents as
procedure, the inmate may first report the incident to the        required to exhaust remedies under the PLRA. Reeder v.
employee's immediate supervisor. Id. at § 701.8(a). The           Uhler, 2019 WL 4686351, at *3 (N.D.N.Y. Sept. 26, 2019)
inmate's allegations are then given a grievance number and
                                                                  (citing    Woodford v. Ngo, 548 U.S. at 83).
the superintendent (or his designee) must promptly decide
whether the grievance, if true, would represent a bona
                                                                   *4 Plaintiff's opposition does establish that he wrote
fide case of harassment. Id. at §§ 701.8(b) & (c). If the
                                                                  numerous complaints to prison officials and others outside of
superintendent determines the grievance to be a case of
                                                                  DOCCS. Dkt. No. 115-1 at pp. 9, 10, 14, & 15. “Generally,
harassment, he must render a decision within 25 days; the
                                                                  ‘the law is well-settled that informal means of communicating
grievant may then appeal that determination to CORC. Id. at
                                                                  and pursuing a grievance, even with senior prison officials,
§§ 701.8 (d)-(h).
                                                                  are not sufficient under the PLRA.’ ” Berman v. Durkin,
                                                                  2017 WL 1215814, at *7 (N.D.N.Y. Mar. 10, 2017), report
                                                                  and recommendation adopted, 2017 WL 1207834 (N.D.N.Y.
      2. Plaintiff's Failure to Fully Exhaust his Claims          Mar. 31, 2017) (quoting Timmons v. Schriro, 2015 WL
                                                                  3901637, at *3 (S.D.N.Y. June 23, 2015)) (citing cases);
Here the record before the Court establishes that no timely
grievance was filed regarding either Defendant's alleged             Salmon v. Bellinger, 2016 WL 4411338, at *4 (N.D.N.Y.
retaliation in November 2016 or alleged involvement in            July 5, 2016), report and recommendation adopted, 2016 WL
food tampering in January 2017. The records of Coxsackie          4275733 (N.D.N.Y. Aug. 12, 2016) (“Letters sent outside
Correctional Facility indicate that no grievance was filed        of the grievance process ... are insufficient to satisfy the
regarding either claim. Hale Decl. at ¶ 12. 2 Records from        exhaustion requirement”); see also        Macias v. Zenk, 495
CORC further demonstrate that no appeal to CORC was ever          F.3d 37, 44 (2d Cir. 2007) (“Alerting the prison officials as
taken of any grievance related to these two claims. Seguin        to the nature of the wrong for which redress is sought, does
Decl. at ¶¶ 13-18. This evidence is sufficient to establish       not constitute ‘proper exhaustion.’ ”) (internal quotations,
that no grievance was filed regarding these claims. Powell v.     citations, and alterations omitted). Those letters, therefore, did
Schriro, 2015 WL 7017516, at *7 (S.D.N.Y. Nov. 12, 2015).         not exhaust Plaintiff's administrative remedies.

Apart from claims that his efforts to file a grievance may        The exhaustion requirement is designed to permit
have been interfered with, a claim that will be discussed         prison officials to address inmate concerns before the


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             3
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 48 of 94
Gilmore v. Blair, Slip Copy (2020)


                                                                   decision to affirmatively participate at all three levels in the
commencement of litigation.        Jones v. Bock, 549 U.S.
                                                                   inmate grievance program demonstrates that the program was
199, 204 (2007). An inmate must exhaust the entire DOCCS
                                                                   neither a dead-end nor so opaque that Plaintiff could not avail
three-step process to exhaust a claim under the PLRA.
                                                                   himself of it.”).
Seuffert v. Donovan, 2016 WL 859815, at *4 (N.D.N.Y. Feb.
5, 2016), report and recommendation adopted, 2016 WL
                                                                    *5 Plaintiff's opposition does raise an allegation that
796090 (N.D.N.Y. Feb. 26, 2016). Here, the facts establish
                                                                   his attempts to file grievances were somehow thwarted
that Plaintiff proceeded to this Court before fully exhausting
                                                                   by DOCCS personnel. Dkt. No. 115-1. His conclusory
the available DOCCS procedures. He thus failed to fully
                                                                   allegations in this regard, however, are insufficient to raise
exhaust.
                                                                   a question of fact. Richard v. Leclaire, 2019 WL 4233184,
                                                                   at *3 (N.D.N.Y. Sept. 6, 2019); Aviles v. Tucker, 2016 WL
                                                                   4619120, at *4 (S.D.N.Y. Sept. 1, 2016). Plaintiff alleges,
         3. Whether Plaintiff's Failure to Exhaust                 for example, that he attempted to send an appeal by certified
         Administrative Remedies May be Excused                    mail to Karen Bellamy, then a DOCCS official at CORC, but
                                                                   that facility staff refused to process his mail. Id. at p. 9. This
A prisoner's failure to exhaust administrative remedies may
                                                                   accusation, made in a memo addressed to Ms. Bellamy, makes
nonetheless be excused if remedies were unavailable to
                                                                   no reference to having filed a grievance at the facility level,
the inmate.     Ross v. Blake, 136 S. Ct. at 1858. As the          however. Id. The Court also notes that while Plaintiff has a
Supreme Court stated in Ross, “[a]n inmate ... must exhaust        copy of this memo and many other correspondence dated well
available remedies, but need not exhaust unavailable ones.”        after the incidents at issue here, id. at pp. 7-14, he has not
Id. The Court provided three potential circumstances in which      provided the Court with a copy of any grievance, grievance
administrative remedies may be unavailable: (1) where the          decision, or grievance appeal related to those issues. See,
administrative procedure technically exists but operates as a      e.g., Gibbs v. Gadway, 2019 WL 5191506, at *5 (N.D.N.Y.
“dead end – with officers unable or consistently unwilling         Oct. 15, 2019), report and recommendation adopted, 2020
to provide any relief to aggrieved inmates”; (2) where             WL 1227156 (N.D.N.Y. Mar. 13, 2020) (conclusory claim
the administrative scheme is “so opaque that it becomes,           unsupported by copies of grievances allegedly filed subject to
practically speaking, incapable of use”; and (3) where prison      dismissal) (citing cases); Blake v. Porlier, 2019 WL 7484052,
administrators “thwart inmates from taking advantage of a          at *5 (N.D.N.Y. Oct. 4, 2019), report and recommendation
grievance process through machination, misrepresentation, or       adopted, 2020 WL 58613 (N.D.N.Y. Jan. 6, 2020) (same).
                                                                   Nor does Plaintiff identify the date any grievance was filed or
intimidation.”     Id. at 1859-60. Plaintiff bears the burden of
                                                                   anything else about the process that would render his claims
establishing that the grievance procedures were unavailable
                                                                   less conclusory.
within the meaning of Ross. Martin v. Wyckoff, 2018 WL
7356771, at *5 (N.D.N.Y. Oct. 16, 2018), report and
                                                                   For these reasons, the Court recommends that the Motion for
recommendation adopted, 2019 WL 689081 (N.D.N.Y. Feb.
                                                                   Summary Judgment be granted based on Plaintiff's failure to
19, 2019).
                                                                   exhaust his administrative remedies. The Court will, however,
                                                                   also address the remaining grounds for Defendant's Motion.
Plaintiff clearly argues that he should be excused from
the exhaustion requirement. See generally Dkt. No. 115-1.
Plaintiff has filed many grievances while an inmate in
DOCCS’ custody. See Sequin Decl. at Ex. A. “This shows                      B. Merits of Plaintiff's Retaliation Claim
that Plaintiff did not view the filing of grievances as a dead
end. It also demonstrates that he clearly understood DOCCS’        “To prevail on a First Amendment retaliation claim, an
inmate grievance policy and could navigate it when he wished       inmate must establish ‘(1) that the speech or conduct at
to pursue a grievance. As such, the first two exceptions           issue was protected, (2) that the defendant took adverse
identified under Ross are not applicable here.” Walker v.          action against the plaintiff, and (3) that there was a causal
Ball, 2018 WL 1415212, at *5 (N.D.N.Y. Feb. 16, 2018),             connection between the protected conduct and the adverse
report and recommendation adopted, 2018 WL 1406632                 action.’ ”    Holland v. Goord, 758 F.3d 215, 225 (2d Cir.
(N.D.N.Y. Mar. 20, 2018); see also Gonzalez v. Coburn, 2017
                                                                   2014) (quoting      Espinal v. Goord, 558 F.3d 119, 128 (2d
WL 6512859, at *6 (W.D.N.Y. Dec. 20, 2017) (“Plaintiff's


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               4
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 49 of 94
Gilmore v. Blair, Slip Copy (2020)


Cir. 2009)). The plaintiff must establish that “the protected
conduct was a substantial or motivating factor” behind the            *6 Nor can Plaintiff establish an adverse action related to the
                                                                     issuance of the misbehavior report. In the context of inmate
retaliatory action.  Graham v. Henderson, 89 F.3d 75, 79
                                                                     retaliation claims, adverse action is viewed objectively and
(2d Cir. 1996). The Second Circuit has warned that “courts
                                                                     requires the Court to ask whether the action taken with respect
must approach prisoner claims of retaliation with skepticism
                                                                     to the inmate “would deter a similarly situated individual of
and particular care.”     Dawes v. Walker, 239 F.3d 489, 491         ordinary firmness from exercising ... constitutional rights.”
(2d Cir. 2001) (citing    Flaherty v. Coughlin, 713 F.2d 10,            Gill v. Pidlypchak, 389 F.3d 379, 381 (2d Cir. 2004)
13 (2d Cir. 1983)). This is true because given the nature
                                                                     (quoting Davis v. Goord, 320 F.3d 346, 353 (2d Cir. 2003)).
of a retaliation claim they are “easily fabricated” and as a
                                                                     Courts have long recognized that if the alleged retaliation is
result “virtually any adverse action taken against a prisoner
                                                                     not something that would deter an individual from exercising
by a prison official - even those otherwise not rising to the
                                                                     their rights, the alleged conduct is de minimis and “outside the
level of a constitutional violation - can be characterized as
                                                                     ambit of constitutional protection.” McFadden v. Friedman,
a constitutionally proscribed retaliatory act.”        Dawes v.      2015 WL 5603433, at *9 (N.D.N.Y. Sept. 23, 2015).
Walker, 239 F.3d at 491.
                                                                     The filing of a false misbehavior report that results in some
Plaintiff claims Defendant took two retaliatory actions against      form of punishment that cannot be labelled de minimis has
him: the issuance of a misbehavior report and having                 been found sufficient to constitute adverse actions. See, e.g.,
something placed in his food to make him ill. Under                  Reed v. Doe No. 1, 2012 WL 4486086, at *5 (N.D.N.Y. July
the applicable standards neither claim survives summary              26, 2012) (finding that the “filing of a false misbehavior
judgment.                                                            report can qualify as an adverse action for the purposes of
                                                                     a First Amendment retaliation” where the report resulted
                                                                     in a fourteen-day term in keeplock confinement), report
                    1. Misbehavior Report                            and recommendation adopted, 2012 WL 4486085 (N.D.N.Y.
                                                                     Sept. 27, 2012);   Tafari v. McCarthy, 714 F. Supp. 2d 317,
Defendant issued a Misbehavior Report to Plaintiff on
                                                                     373 (N.D.N.Y. 2010) (finding that a misbehavior report that
November 26, 2016, related to Plaintiff's abuse of facility
                                                                     resulted in SHU confinement constituted an adverse action).
emergency sick call procedures. Blair Decl. at ¶ 17 & Ex. B.
                                                                     However, the mere filing of a misbehavior report alone,
Plaintiff was found not guilty of the three charges set forth
                                                                     without evidence of other repercussions, does not constitute
in the Misbehavior Report. See Compl. at pp. 18 & 67; Pl.’s
Dep. at p. 33. Plaintiff claims the report was issued to retaliate   an adverse action.      Bartley v. Collins, 2006 WL 1289256,
against him for his frequent requests for medical attention.         at *7 (S.D.N.Y. May 10, 2006) (finding misbehavior report
Dkt. No. 115-4 at ¶ 17. Defendant denies any retaliatory             that resulted in plaintiff's temporary loss of privileges did not
motivation in issuing the report. Blair Decl. at ¶ 18. As to         amount to adverse action but misbehavior report that resulted
this claim, Plaintiff cannot establish either that he engaged        in keeplock confinement for ten days did). “Typically, courts
in protected activity or that Defendant took adverse action          require a showing of additional punishment above the filing
against him. Accordingly, summary judgment is appropriate            of a misbehavior report to find an adverse action.” Vidal
as to this claim.                                                    v. Valentin, 2019 WL 3219442, at *8 (S.D.N.Y. July 17,
                                                                     2019); see also Flynn v. Ward, 2018 WL 3195095, at
Courts have not recognized a freestanding right to request           *10-11 (N.D.N.Y. June 7, 2018), report and recommendation
medical attention as a protected activity sufficient to support a    adopted, 2018 WL 3193201 (N.D.N.Y. June 28, 2018)
retaliation claim. Ross v. Koenigsmann, 2016 WL 11480164,            (same). In this case, Plaintiff was found not guilty of the
at *17 (N.D.N.Y. Sept. 8, 2016), report and recommendation           charges. Pl.’s Dep. at p. 33. There is no evidence he suffered
adopted, 2016 WL 5408163 (N.D.N.Y. Sept. 28, 2016) (citing           any adverse consequence in the form of lost privileges or
cases); see also Brown v. White, 2010 WL 985184, at *12              restricted confinement as a result of the report. He, therefore,
(N.D.N.Y. Mar. 15, 2010). Plaintiff's claim in this regard thus      cannot show and indeed has not alleged an adverse action
is insufficient to establish the first element of his retaliation    from the issuance of the misbehavior report.
claim.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                5
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 50 of 94
Gilmore v. Blair, Slip Copy (2020)


                                                                      beyond speculation and theories of his own design. Plaintiff's
                                                                      “conclusory statements alone ... fail to adequately provide
                   2. Food Tampering Claim
                                                                      this Court any factual specifics by which we could evaluate
As already discussed, Plaintiff has failed to adequately allege       the plausibility of his claims.” Melecio v. Fischer, 2011
that he was engaged in protected activity. See Point III(B)(1)        WL 6987299, at *8 (N.D.N.Y. Sept. 27, 2011), report and
supra. 3 This retaliation claim also fails because he cannot          recommendation adopted, 2012 WL 92846 (N.D.N.Y. Jan. 11,
establish a causal connection to Defendant. 4                         2012).


 *7 A retaliation plaintiff must establish a causal connection        For these reasons, Defendant is entitled to summary judgment
between a protected activity and an adverse action. Holland v.        on Plaintiff's retaliation claim.
Goord, 758 F.3d at 22. But to survive dismissal Plaintiff “must
advance non-conclusory allegations.”        Garcia v. S.U.N.Y.
Health Scis. Ctr. of Brooklyn, 280 F.3d 98, 106 (2d Cir. 2001).                          C. Qualified Immunity
In a summary judgment motion, this requires the non-movant
                                                                      Qualified immunity provides a “shield[ ] ... from civil
to proffer “some tangible proof” of a causal connection and
                                                                      damages liability unless the official violated a statutory or
Plaintiff “may not rely on conclusory assertions of retaliatory
                                                                      constitutional right that was clearly established at the time
motive.”     Washington v. Cty. of Rockland, 373 F.3d 310,            of the challenged conduct.... To be clearly established, a
321 (2d Cir. 2004). Defendant Blair denies the allegation that        right must be sufficiently clear that every reasonable official
he had any role in tampering with Plaintiff's food. Blair Decl.       would have understood that what he is doing violates that
at ¶¶ 20-21. In the face of express denials on the part of
                                                                      right.”    Reichle v. Howards, 566 U.S. 658, 664 (2012)
Defendant of any role in the allegedly retaliatory events, the
                                                                      (internal quotation marks and citations omitted). Qualified
opposition to the Motion for Summary Judgment does not rise
                                                                      immunity attaches if “ ‘officers of reasonable competence
above such conclusory allegations and is insufficient to defeat
                                                                      could disagree’ on the legality of the defendant's actions.”
the Motion.
                                                                         Lennon v. Miller, 66 F.3d 416, 420 (2d Cir. 1995) (quoting
Plaintiff states that his food was tampered with on January              Malley v. Briggs, 475 U.S. 335, 341 (1986)). In other
23, 2017, by placing H.I.V. medication to which he had                words, qualified immunity “provides ample protection to all
previously had an adverse reaction in his food. Pl.’s Dep.            but the plainly incompetent or those who knowingly violate
at pp. 34 & 40-42. The record, however, fails to raise a
triable issue about Defendant's role in this alleged incident.        the law.”     Malley v. Briggs, 475 U.S. at 341. Although
Plaintiff has no specific evidence that any medication was            it is not the case that “an official action is protected by
in fact placed in his food on the day in question. His claim          qualified immunity unless the very action in question has
is based largely on the supposition that the unnamed officer,         previously been held unlawful ... it is to say that in the
who Plaintiff says is a “bad” officer would not have given            light of pre-existing law the unlawfulness must be apparent.”
him a food tray absent some nefarious purpose. See id. at pp.            Anderson v. Creighton, 483 U.S. 635, 640 (1987).
35, 36, & 44. He did not see anyone place anything in his
food. Id. at p. 44. In fact, Plaintiff's deposition testimony could    *8 While the general right to be free from retaliation is well
not specifically identify whether it was a corrections officer,       established, this Court has previously recognized that “there is
Defendant, or another nurse at the facility who allegedly             no ‘clearly established right’ under the First Amendment for
placed the medication in the food. Id. at pp. 40-41. He alleges,      inmates to request medical attention.” Ross v. Koenigsmann,
without specific evidence, only that the three were “working          2016 WL 11480164, at *18 (N.D.N.Y. Sept. 8, 2016), report
as a team.” Id. at p. 45.                                             and recommendation adopted, 2016 WL 5408163 (N.D.N.Y.
                                                                      Sept. 28, 2016). Other courts have more recently continued
As previously discussed, inmate retaliation claims can be             to recognize that no such right is clearly established. James
“easily fabricated.”     Dawes v. Walker, 239 F.3d at 491.            v. Gage, 2019 WL 6251364, at *7 (S.D.N.Y. Nov. 21, 2019)
Courts, therefore, require more than conclusory allegations to        (“a constitutional right to request medical attention is not
support such a claim. Here, Plaintiff fails to offer evidence         clearly established”) (citing cases). Given the lack of a clearly
                                                                      established right Defendant could not have known that acting


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 51 of 94
Gilmore v. Blair, Slip Copy (2020)


                                                                         ORDERED, that the Clerk of the Court serve a copy of this
against Plaintiff, if he in fact did so, would constitute unlawful
                                                                         Report-Recommendation and Order upon the parties to this
retaliation. As a result, the lack of clearly established law
                                                                         action.
finding a right to request medical treatment is an additional
basis for granting summary judgment.
                                                                         Pursuant to     28 U.S.C. § 636(b)(1), the parties have
                                                                         fourteen (14) days within which to file written objections
                                                                         to the foregoing report. Such objections shall be filed
                     IV. CONCLUSION
                                                                         with the Clerk of the Court. FAILURE TO OBJECT
For the reasons stated herein, it is hereby                              TO THIS REPORT WITHIN FOURTEEN (14) DAYS
                                                                         WILL PRECLUDE APPELLATE REVIEW.                         Roldan
RECOMMENDED, that Defendant's Motion for Summary
Judgment (Dkt. No. 102) be GRANTED and that the                          v. Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing Small
Complaint be DISMISSED; and it is                                        v. Sec'y of Health and Human Servs., 892 F.2d 15 (2d Cir.
                                                                         1989)); see also     28 U.S.C. § 636(b)(1); FED. R. CIV. P.
ORDERED, that Plaintiff's letter requests to submit                      72 & 6(a).
additional documents in opposition to the Motion and for a
conference (Dkt. Nos. 127 & 132) are DENIED as moot; and
it is further                                                            All Citations

                                                                         Slip Copy, 2020 WL 5792467




                                                             Footnotes


1       Plaintiff has submitted numerous documents in opposition to the Motion which are referred to throughout this
        opinion by reference to their docket number.
2       Plaintiff's opposition makes much of a claim that Hale's Declaration is untrue because he did not work at
        Coxsackie Correctional Facility at the time of the events in question. See Dkt. No. 115-2 at ¶¶ 2-4. The Court
        notes that Hale's Declaration does not claim that he worked at Coxsackie at this time and is explicitly offered
        based on his knowledge of DOCCS procedure and a review of records. Hale Decl. at ¶¶ 1-2.
3       To the extent Plaintiff's claim here alleges that the retaliation was motivated by his being found not guilty of the
        misbehavior report, that too fails to establish a protected activity that can serve as the basis for a retaliation
        claim. “Being found not guilty, however, is not protected activity, or for that matter, ‘activity’ at all, on plaintiff's
        part.”     Taylor v. Fischer, 841 F. Supp. 2d 734, 737 (W.D.N.Y. 2012); see also Davis v. Jackson, 2018 WL
        358089 at *10-11 (S.D.N.Y. Jan. 8, 2018) (same).
4       The Court assumes without deciding that tampering with an inmate's food would satisfy the adverse action
        requirement. Compare Santos v. Keenan, 2020 WL 2859202, at *14 (W.D.N.Y. Feb. 6, 2020), report and
        recommendation adopted, 2020 WL 1025189 (W.D.N.Y. Mar. 3, 2020) (food tampering “may be adverse
        action[ ]” with James v. Mosko, 2016 WL 8671478, at *6 (W.D.N.Y. July 22, 2016), report and recommendation
        adopted, 2017 WL 397474 (W.D.N.Y. Jan. 30, 2017) (conclusory allegation of food tampering insufficient to
        establish adverse action)).


End of Document                                                      © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   7
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 52 of 94
Bartley v. Collins, Not Reported in F.Supp.2d (2006)


                                                                        Todd Collins (“Collins”), Timothy Bates (“Bates”), and
                                                                        Christopher Pecore (“Pecore”) were at all relevant times
      KeyCite Yellow Flag - Negative Treatment                          correctional officers at Green Haven. (Id. ¶¶ 8-10.)
Distinguished by Salvatierra v. Connolly, S.D.N.Y., February 29, 2012

                                                                        At about 2:45 a.m. on April 16, 1995, Scott Turrisi, a mentally
                  2006 WL 1289256
                                                                        ill inmate at Green Haven, set a fire in his cell in an apparent
    Only the Westlaw citation is currently available.
                                                                        suicide attempt. (Defs.' 56.1 ¶ 12.) Bartley and several other
             United States District Court,
                                                                        inmates were injured, one of whom died three days later. (Id.
                   S.D. New York.
                                                                        at ¶¶ 12, 15; Pl.'s 56.1 ¶¶ 12, 15.) Shortly after the fire, Bartley,
               Mark BARTLEY, Plaintiff,                                 together with another inmate, Felix Diaz (“Diaz”), began to
                          v.                                            prepare lawsuits against DOCS employees for their alleged
                                                                        failure to properly care for inmates in the events leading up to
           Todd COLLINS; Christopher Pecore;
                                                                        and after the fire. (Defs.' 56.1 ¶ 42.)
             and Timothy Bates, Defendants.

                     No. 95 Civ. 10161(RJH).                            Bartley, who was known as a jailhouse lawyer, asserts that
                                 |                                      prior to the fire, he had a “relatively clean” disciplinary
                          May 10, 2006.                                 record. (Pl .'s 56.1 ¶ 60; Bartley Dep. at 99-100.) On the
                                                                        morning of April 16, 1995, the day of the fire, Bartley
Attorneys and Law Firms                                                 and Diaz circulated a petition among inmates at the prison
                                                                        clinic in preparation for a lawsuit. (Defs.' 56.1 ¶¶ 42-43.) In
Mark Bartley, Stormville, NY, pro se.                                   his complaint, Bartley alleged that following that action, he
                                                                        was retaliated against by defendants. (Third Am. Compl. ¶¶
Reid Anthony Muoio, Hughes Hubbard & Reed LLP, New
                                                                        41-49.)
York, NY, for Plaintiff.

Bruce A. Brown, Assistant Attorney General, New York, NY,
                                                                           A. Alleged Retaliation by Collins
for Defendants.
                                                                        Bartley testified that in the days following the fire, Collins
                                                                        made false charges against him on two occasions for minor
                                                                        infractions. (Bartley Dep. at 98-99.) Those misbehavior
          MEMORANDUM OPINION AND ORDER                                  reports resulted in Bartley being put in “keeplock”
RICHARD J. HOLWELL, District Judge.                                     confinement, 2 thereby denying him access to the law library
                                                                        for approximately ten days. (Id.; Schulman Decl. Ex. M at
*1 Plaintiff Mark Bartley (“Bartley”) brought claims                    247.) Bartley asserts that this was done to prevent him from
pursuant to       42 U.S.C. § 1983 in his third amended                 seeking legal redress for injuries resulting from the prison fire.
complaint against several defendants employed by the New                (Bartley Dep. at 100).
York State Department of Corrections (“DOCS”), alleging
violations of his First and Fourteenth Amendment rights not             Prior to April 18, Collins had counseled Bartley for not
to be retaliated against for the exercise of his right of access        locking up properly, but had not, to his recollection, written a
to the courts. Defendants now move for summary judgment                 misbehavior report against him. (Defs.' 56.1 ¶ 45.) On April
on all claims. For the reasons set forth below, the Court grants        18, Collins wrote a misbehavior report against Bartley for
defendants' motion.                                                     allegedly ignoring repeated orders to lock in for a count.
                                                                        (Defs.' 56.1 ¶ 46; Pl.'s 56.1 ¶ 46.) Collins claims that when
                                                                        ordered to return to his cell, Bartley stopped at two cells
                                                                        to talk to people, thereby delaying the count. (Defs.' 56.1 ¶
                        BACKGROUND                                      47.) Bartley maintains that the charges were false and that
                                                                        any delay was the result of Bartley being in a wheelchair
Unless otherwise indicated, the following facts are
                                                                        (Schulman Decl. Ex. Q at 5). Collins put Bartley on keeplock
undisputed. 1 Plaintiff Bartley was at all relevant times               status pending a disciplinary hearing on the charges. (Defs.'
a DOCS inmate at Green Haven Correctional Facility                      56.1 ¶ 47.) After an April 20 hearing that Bartley did not
(“Green Haven”) in New York. (Defs.' 56.1 ¶ 3.) Defendants


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                      1
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 53 of 94
Bartley v. Collins, Not Reported in F.Supp.2d (2006)


attend, Bartley was found guilty of two of three charges             preparing lawsuits, “Pataki will have to foot the bill anyway,
against him and was given a fifteen-day loss of package,             so he doesn't care what I do” and “you better drop the
commissary, and phone privileges. (Defs.' 56.1 ¶ 46.)                lawsuit Bartley.” (Third Am. Compl. ¶ 47.) Bartley further
                                                                     alleges that Pecore threatened him with serious bodily harm,
 *2 On April 19, after Bartley was informed that he was on           including death, if Bartley did not discontinue the lawsuit.
keeplock, he and Collins had a heated exchange. According            (Id.) However, Bartley provides no evidence of the time,
to Collins, plaintiff called him a “cocksucker” and a “punk          date, place, circumstances, or words employed in the alleged
faggot bitch” and threatened to “kick Collins' ass and make          threats of physical violence, save for testimony that “two
problems for him.” (Schulman Decl. Ex. Q at 2.) Collins              of the defendants in the present action,” who Bartley does
wrote another misbehavior report, and at an April 24th               not identify, “approached me, accosted me and threatened
hearing, Bartley admitted to using a hostile tone and calling        me physically and verbally of what they would do.” (Bartley
Collins names, including “cocksucker.” (Id. at 5.) However,          Dep. at 104.) Pecore affirmatively denies having had any
Bartley denied making any threats and alleged that Collins           discussions with Bartley after the fire. (Defs.' 56.1 ¶ 53; Pl.'s
told him he had a “big mouth” because Bartley had told Diaz          56.1 ¶ 53.)
to bring a lawsuit about the fire. (Id. at 6.) Ultimately, Bartley
plead guilty to harassment, was found guilty of creating a
disturbance, and was declared not guilty of charges of threats
                                                                                              DISCUSSION
and violent conduct. (Id. at 3, 8; Schulman Decl. Ex. M at
247.) For the two infractions, Bartley was given 10 days of          A. The Summary Judgment Standard
keeplock. (Schulman Decl. Ex. Q at 8; Schulman Decl. Ex.              *3 Summary judgment is appropriate when “the pleadings,
M at 247.)                                                           depositions, answers to interrogatories, and admissions on
                                                                     file, together with the affidavits, if any, show that there is no
In his complaint, Bartley alleges that, in addition to having        genuine issue as to any material fact and that the moving party
him placed in keeplock, Collins threatened him by saying that        is entitled to a judgment as a matter of law.” Fed.R.Civ.P.
Bartley “better drop” his lawsuit. (Third Am. Compl. ¶ 48.)          56(c). Summary judgment may also be granted when the
However, Bartley offers no evidence to support the allegation        opposing party fails to establish an element essential to that
of a threat except for testimony that “all of these defendants ...   party's case and on which that party would bear the burden
[were] bothering me, saying little snide remarks, saying we
                                                                     of proof at trial. See      Celotex Corp. v. Catrett, 477 U.S.
going to get you, you better drop the suit, and all this other
stuff,” and that “they told me you better drop the lawsuit,          317, 321 (1986); Distasio v. Perkin Elmer Corp., 157 F.3d
Bartley,” where Collins apparently was among the “they” to           55, 61 (2d Cir.1998) (summary judgment is “mandated” when
whom Bartley was referring. (Bartley Dep. at 104-07).                “the evidence is insufficient to support the non-moving party's
                                                                     case”)

   B. Alleged Retaliation by Bates                                   In reviewing the record, the district court must assess the
In his complaint, Bartley alleges that in the days following         evidence in “the light most favorable to the non-moving
the fire, Bates filed false charges of littering and other minor     party,” resolve all ambiguities, and “draw all reasonable
infractions against him to “punish and deter” him from filing
a lawsuit. (Third Am. Compl. ¶ 46.) On April 19, Bates               inferences” in its favor.     Am. Cas. Co. v. Nordic Leasing,
wrote a misbehavior report against Bartley for littering and         Inc., 42 F.3d 725, 728 (2d Cir.1994);     Anderson v. Liberty
for obstructing the view inside his cell with a sheet. (Defs.'       Lobby, Inc., 477 U.S. 242, 255 (1986). But an alleged factual
56.1 ¶ 57.) Bartley denies the charges but did not attend the        dispute between the parties will not by itself defeat a motion
resultant disciplinary hearing, where he was found guilty of         for summary judgment because “the requirement is that there
three of the four charges against him and given a thirty-day
                                                                     be no genuine issue of material fact.”    Anderson, 477 U.S.
loss of privileges. (Id.; Pl.'s 56.1 ¶ 57.)
                                                                     at 247-48 (emphasis in original). “A fact issue is ‘genuine’
                                                                     if ‘the evidence is such that a reasonable jury could return a
  C. Alleged Retaliation by Pecore                                   verdict for the nonmoving party.’ “      Mitchell v. Shane, 350
Also in his complaint, Bartley alleges that Pecore retaliated
against him by telling him, after Bartley and Diaz began             F.3d 39, 47 (2d Cir.2003) (quoting       Anderson, 477 U.S. at



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                2
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 54 of 94
Bartley v. Collins, Not Reported in F.Supp.2d (2006)


248). “A fact is ‘material’ if it might affect the outcome of
                                                                    (citing    Franco v. Kelly, 854 F.2d 584, 589 (2d Cir.1988))
the suit under governing law.” Id. (quoting      Anderson, 477      (“[P]risoners, like non-prisoners, have a constitutional right
U.S. at 248).                                                       of access to the courts and to petition the government for the
                                                                    redress of grievances, and prison officials may not retaliate
Moreover, to survive summary judgment, the non-moving               against prisoners for the exercise of that right.”); Ciaprazi
party cannot rely on mere allegations, denials, conjectures         v. Goord, No. Civ. 9:02CV00915, 2005 WL 3531464, at *7
or conclusory statements, but must present affirmative and          (N.D.N.Y. Dec. 22, 2005) (“[P]laintiff, who has lodged formal
specific evidence showing that there is a genuine issue for         complaints of prison conditions and treatment of inmates, has
                                                                    engaged in protected activity.”).
trial.    Anderson, 477 U .S. at 256-57;        Gross v. Nat'l
Broad. Co., Inc., 232 F.Supp.2d 58, 67 (S.D.N.Y.2002).
                                                                    However, courts are to “approach prisoner claims of
Where, as here, a plaintiff's case depends in part on his own
                                                                    retaliation with skepticism and particular care” because such
statements and observations, such statements must “ ‘be made
                                                                    claims are easily fabricated and may cause unwarranted
on personal knowledge, shall set forth such facts as would be
admissible in evidence, and shall show affirmatively that the       judicial interference with prison administration. Dawes
affiant is competent to testify to the matters stated therein.’     v. Walker, 239 F.3d 489, 491 (2d Cir.2001), overruled on
“    Patterson v. County of Oneida, 375 F.3d 206, 219 (2d           other grounds,     Swierkiewicz v. Sorema N.A., 534 U.S.
Cir.2004) (quoting Fed.R.Civ.P. 56(e)).                             506 (2002) (“[V]irtually any adverse action taken against
                                                                    a prisoner by a prison official ... can be characterized as a
Thus, hearsay statements that would be inadmissible at trial,
                                                                    constitutionally proscribed retaliatory act.”); see also Gill
conclusory assertions, and mere denials contained in those
                                                                    v. Pidlypchack, 389 F.3d 379, 385 (2d Cir.2004) (Scullin,
affidavits are insufficient to create a genuine issue of material
                                                                    C.J ., concurring).
fact. Id. (internal citations omitted); Nora Beverages, Inc.
v. Perrier Group of Am., Inc., 269 F.3d 114, 123-24 (2d             In order to sustain a First Amendment retaliation claim, “a
                                                                    prisoner must demonstrate the following: ‘(1) that the speech
Cir.2001);   Quinn v. Syracuse Neighborhood Corp., 613
                                                                    or conduct at issue was protected, (2) that the defendant took
F.2d 438, 445 (2d Cir.1980). Neither will “unsubstantiated
                                                                    adverse action against the plaintiff, and (3) that there was
speculation” suffice.    Scotto v. Almenas, 143 F.3d 105, 114       a causal connection between the protected speech and the
(2d Cir.1998) (citation omitted). Rather, the nonmoving party
                                                                    adverse action.’ “ Gill, 389 F.3d at 380 (quoting Dawes,
must “set forth specific facts showing that there is a genuine
                                                                    239 F.3d at 492). If each of the three elements of a prima
issue for trial.” Fed.R.Civ.P. 56(e). With these principles in
                                                                    facie case of retaliation is established, the burden shifts to the
mind, the Court turns to the merits of the defendants' motion.
                                                                    defendants “to show that the plaintiff would have received the
                                                                    same punishment even absent the retaliatory motivation,” in
B. Bartley's Retaliation Claims                                     which case the plaintiff's claim must fail. Gayle, 313 F.3d
*4 Prisoners have a constitutional right to petition the            at 682 (2d Cir.2002); Freeman v. Goord, 2005 WL 3333465,
government, and it is a violation of          § 1983 for prison     at *4 (S.D.N.Y. Dec. 10, 2005) (“Even if an inmate plaintiff
officials to retaliate against prisoners for the exercise of that   meets his burden under this three-pronged test, defendants
                                                                    are entitled to summary judgment ... if the undisputed facts
right.   Gayle v. Gonyea, 313 F.3d 677, 682 (2d Cir.2002)
                                                                    demonstrate that the challenged action clearly would have
(prisoner stated a valid claim under § 1983 by alleging that        been taken on a valid basis alone,” as courts “employ a
a prison official filed false disciplinary charges against him      presumption that a prison official's acts to maintain order
in retaliation for his exercise of a constitutional right to file   are done for a proper purpose.”) (citations and quotations
                                                                    omitted).
a grievance);     Graham v. Henderson, 89 F.3d 75, 80 (2d
Cir.1996) (“[F]iling of a grievance and attempt to find inmates
to represent the grievants ... is constitutionally protected.”);    1. Constitutionally Protected Conduct
   Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir.1995)                 *5 Plaintiff asserts that he was retaliated against for
                                                                    engaging in the constitutionally protected activity of



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                3
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 55 of 94
Bartley v. Collins, Not Reported in F.Supp.2d (2006)


circulating a petition in preparation for legal proceedings.       Plaintiff alleges that all three defendants took adverse action
Defendants counter that under the Second Circuit's decision        against him: Collins by verbally pressuring him to not bring
                                                                   legal action and filing misbehavior reports that put him
in    Duamutef v. O'Keefe, 98 F.3d 22, 24 (2d Cir.1996),
                                                                   in keeplock and caused him to lose privileges, Bates by
circulating a petition is not protected conduct.
                                                                   filing false charges that cost him privileges, and Pecore by
                                                                   threatening him with physical violence. Defendants maintain
The circulation of a petition by a prisoner is generally
                                                                   that plaintiff's claims are conclusory and do not rise to the
protected by the First Amendment.   Haymes v. Montanye,            level of severity required for the actions to be characterized
547 F.2d 188, 191 (2d Cir.1976), cert. denied, 431 U.S.            as adverse.
967 (1977). However, that right “must be weighed against
legitimate safety interests of the prison.”  Duamutef, 98           *6 In evaluating what constitutes adverse action, a court
F.3d at 24 (reiterating the multi-factor test to determine         should be mindful that “ ‘Prisoners may be required to tolerate
the validity of a regulation that impinges on inmates'             more than public employees, who may be required to tolerate
                                                                   more than average citizens, before a [retaliatory] action taken
constitutional rights as set forth in   Turner v. Safley, 482
U.S. 78, 89, 107 S.Ct. 2254, 2261, 96 L.Ed.2d 64 (1987).).         against them is considered adverse.’ “     Dawes, 239 F.3d at
The Duamutef court held that where there was an official           493 (quoting        Thaddeus-X v. Blatter, 175 F.3d 378, 398
grievance procedure available to prisoners and a plaintiff         (6th Cir.1999) (en banc) (per curiam)).
did not claim that his petition contained requests that could
not be addressed through that procedure, it was “permissible       In the prison context, adverse action is defined objectively
for prison officials to bar the circulation of petitions.” Id.     as “retaliatory conduct ‘that would deter a similarly
at 24 (citing Nickens v. White, 622 F.2d 967, 971 (8th             situated individual of ordinary firmness from exercising ...
Cir.1980), cert. denied, 449 U.S. 1018 (1980); Edwards v.
                                                                   constitutional rights.’ “   Gill, 389 F.3d at 381, 383 (quoting
White, 501 F.Supp. 8, 11-13 (M.D.Pa.1979), af'd, 633 F.2d
209, 212 (3d Cir.1980). The Nickens court ruled similarly,             Davis v. Goord, 320 F.3d 346, 353 (2d Cir.2003)). A
relying on the affidavit of a prison superintendent who            subjective definition is not adopted because “it would be
explained that petitions were banned for security concerns         unfair in the extreme to rule that plaintiff's bringing of the
and that alternative means were available for communicating        subsequent claim in itself defeated his claim of retaliation.”
grievances. 622 F.2d at 970.                                       Id. If the retaliatory conduct would not deter a similarly
                                                                   situated prisoner of ordinary firmness from exercising his
Courts have noted that even though Duamutef held that              constitutional rights, it “ ‘is simply de minimis and therefore
petitions could be banned, the ruling did not forbid
                                                                   outside the ambit of constitutional protection.’ “       Davis,
petitions.      Farid v. Goord, 200 F.Supp.2d 220, 236
                                                                   320 F.3d at 353 (quoting     Dawes, 239 F.3d at 493).
(W.D.N.Y.2002). Where the defendant asserted that the
plaintiff “does not have a right to circulate a petition”
                                                                   With respect to his claims that Collins and Pecore issued
but did not reference a rule or regulation that prohibited
                                                                   verbal threats against him, plaintiff does not survive summary
petitioning, the Farid court held that the plaintiff, in
                                                                   judgment. His deposition testimony that multiple defendants
circulating a petition, had engaged in protected conduct. Id.
                                                                   threatened him and encouraged him to abandon his lawsuit
Defendants here similarly do not identify a prison regulation
                                                                   is conclusory because it is insufficiently specific with regard
prohibiting petitioning by prisoners that justifies a limitation
                                                                   to the identification of any one defendant, and does not
of plaintiff's First Amendment rights. In the absence of
                                                                   adequately provide the time, date, place, or circumstances
penitentiary rules proscribing petitioning, plaintiff's activity
                                                                   of the alleged remarks. See, e.g., Gaines v. Artus, No.
was constitutionally protected and as such, plaintiff satisfies
                                                                   9:04-CV-76, 2006 WL 721618, at *5 (N.D.N.Y. Mar. 20,
the first element of his prima facie case of retaliation with
respect to all three defendants.                                   2006) (prisoner's       § 1983 claim for denial of proper
                                                                   medical care dismissed on summary judgment in part because
                                                                   “[d]uring plaintiff's deposition, he ... could never be specific
2. Adverse Action                                                  regarding the individuals allegedly responsible for this
                                                                   substandard care” and therefore “makes only conclusory



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 56 of 94
Bartley v. Collins, Not Reported in F.Supp.2d (2006)


claims”); Jasmin v. New York State Dept. of Labor, No. 98
                                                                     summary judgment motion.”);          Kelly v. United States, 924
Civ. 7569, 2000 WL 194774, at *2 (S.D .N.Y. Feb. 17,
                                                                     F.2d 355, 357 (1st Cir.1991) (to survive summary judgment,
2000) (plaintiff's “conclusory deposition testimony that co-
                                                                     “the nonmovant may not rest upon mere allegations in, say,
worker ‘has constantly been harassing me until last week’ is
                                                                     an unverified complaint or lawyer's brief, but must produce
utterly insufficient to create an issue of fact for the jury”);
                                                                     evidence which would be admissible at trial to make out the
   Gottlieb v. County of Orange, 84 F.3d 511, 518 (2d                requisite issue of material fact”) (citing Fed.R.Civ.P. 56(e));
Cir.1995) (plaintiff “cannot defeat [a summary judgment]             Solo Serve Corp. v. Westowne Assoc., 929 F.2d 160, 165
motion by relying on the allegations in his pleading, ... or on      (5th Cir.1991) (“Given that [defendant] has filed a properly
conclusory statements”) (citations omitted).                         supported motion for summary judgment, [plaintiff] cannot
                                                                     rely on the facts in its unverified complaint, but must point to
Even if plaintiff's deposition testimony were deemed                 evidence in the record sufficient to establish the alleged facts
sufficiently specific, verbal threats such as “we going to           to avoid summary judgment.”)
get you, you better drop the suit,” 3 do not rise to the
                                                                     Bates' misbehavior report against plaintiff and Collins's first
level of adverse action. See  Dawes, 239 F.3d at 493 (2d.            report, which both resulted in plaintiff's temporary loss of
Cir.2001) (“Not every unnecessary statement of a prison              various privileges such as permission to visit the commissary,
guard regarding an inmate's exercise of free speech violates         likewise do not constitute adverse action because they were
the First Amendment”);       Alicea v. Howell, 387 F.Supp.2d         de minimis: they do not constitute penalties that would
227, 237 (W.D.N.Y.2005) (“[Defendant's] alleged statements           deter a similarly situated prisoner of ordinary firmness from
to plaintiff about there being ‘no secrets in prison’ and            exercising his constitutional rights. Compare      Pledger
that plaintiff would ‘have to pay the consequences' for              v. Hudson, No. 99 Civ. 2167, 2005 WL 736228, at *5
filing a grievance against [defendant] do not give rise to           (S.D.N.Y. Mar. 31, 2005) (correction officer's issuance of
a First Amendment retaliation claim.”); Williams v. Muller,          an unfavorable evaluation of prisoner and threat to place
No. 98 Civ. 5204, 2001 WL 936297, at *4 (S.D.N.Y. Aug.               him in a Special Housing Unit did not meet the standard
17, 2001) (defendant's “alleged spreading of rumors [that]
plaintiff claims ... were intended to incite the inmates to          of adverse action), with      Gill, 389 F.3d at 384 (plaintiff's
harm plaintiff ... do not give rise to a retaliation claim”);        allegation that defendants filed false misbehavior reports
Cruz v. Hillman, No. 01 Civ. 4169, 2002 WL 31045864,                 against him, resulting in his being sentenced to three weeks of
at *7 (S.D.N.Y. May 16, 2002) (allegation that corrections           keeplock, constituted a claim of adverse action), and Wheeler
counselor expressed his dislike for inmates who file civil           v.. Beard, No. Civ. A.03-4826, 2005 WL 1840159, at *3
lawsuits, and later came to plaintiff's cell and said ‘Green         (E.D.Pa. Aug. 3, 2005) (prisoner plaintiffs alleged adverse
Haven is an open battlefield, so be careful’ insufficient to state   action in retaliation claim by claiming that defendants,
a retaliation claim).                                                among other things, denying medical treatment and prison-
                                                                     issued undergarments, destroying legal mail and other legal
 *7 Plaintiff's complaint, although more particular than his         materials, planting contraband in cell to serve as basis for
testimony with regard to what each defendant allegedly said,         bogus misconduct report, and caused one plaintiff to lose his
does not defeat defendants' motion for summary judgment.             job).
Not only does the complaint, like plaintiff's testimony,
inadequately plead the time, date, place, or circumstances of        However, Collins's second misbehavior report against
the alleged remarks, but because it is unverified, it cannot         plaintiff did constitute adverse action because it caused
be relied on as evidence in opposing a summary judgment              plaintiff to be placed in keeplock confinement for ten

motion.    Trinidad v. New York City Dept. of Correction,            days.        Auleta v. LaFrance, 233 F.Supp.2d 396, 402
---F.Supp.2d ----, 2006 WL 704163, at *6 (S.D.N.Y. Mar.              (N.D.N.Y.2002) ( “Plaintiff's claim that he was placed in
21, 2006) (Unsworn materials are “an insufficient basis for          keeplock for 7 1/2 days is properly construed as alleging an
                                                                     adverse action”); Lashley v. Wakefield, 367 F.Supp.2d 461,
opposing a motion for summary judgment”);     Dukes v.               467 (W.D.N.Y.2005) (noting holdings in other cases that nine
City of New York, 879 F.Supp. 335, 343 (S.D.N.Y.1995)                days' keeplock confinement does not necessarily as a matter
(“Unsworn statements are not admissible to controvert a              of law constitute de minimis alleged retaliation).



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               5
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 57 of 94
Bartley v. Collins, Not Reported in F.Supp.2d (2006)


                                                                      clean disciplinary record prior to the fire also suggests the
3. Causal Connection                                                  possibility of improper motive. Id. (“[E]vidence of prior good
 *8 Plaintiff alleges that the actions taken by defendants            behavior also may be circumstantial evidence of retaliation.”)
were in retaliation against his engagement in the protected           (citation omitted). However, at the disciplinary hearing
conduct of circulating a petition, while defendants assert            regarding the second report, plaintiff was not only found
that the events were unrelated. To show a causal connection           guilty of two of the charges against him but also pled guilty
between his protected act and the adverse action, a plaintiff         to one of them. In Pledger, the court granted a defendant's
must make more than merely conclusory allegations. See                motion for summary judgment where a plaintiff did not deny
   Dawes, 239 F.3d at 491 (“bald allegations of retaliation”          the factual foundation of the criticisms made in an allegedly
will not suffice; the causal connection must be “sufficient to        retaliatory negative evaluation by a prison official.     2005
support the inference that the speech played a substantial part       WL 736228, at *4. Here, plaintiff's acknowledgement of the
in the adverse action”). Evidence of improper motive may              factual basis of one of the charges made in Collins's second
be circumstantial and can include “(1) temporal proximity             report weakens his claim that the report was retaliatory, but
between the protected activity and the alleged retaliatory            plaintiff did contest the other three charges in the report and
act; (2) the plaintiff's prior good disciplinary record; (3)          was found not guilty of two of them. On balance, the Court
the plaintiff's vindication at his disciplinary hearing; and          concludes that a material issue of fact has been created on the
(4) the defendants' statements regarding their motive for the         issue of causation.
discipline.” Chavis v. Kienert, No. 9:03-CV-0039, 2005 WL
2452150, at *16 (N .D.N.Y. Sept. 30, 2005) (citing         Colon,
                                                                      4. Defendants' Justifications for Their Actions
58 F.3d at 872-73).
                                                                       *9 Defendants claim that even if plaintiff satisfies the three
                                                                      elements of a prima facie case of retaliation, as plaintiff does
In Gayle, the Second Circuit overruled a district court's
                                                                      with respect to Collins's second misbehavior report, their
grant of summary judgment for defendants in a case in
                                                                      actions were not unlawful because they would have engaged
which the plaintiff proffered sufficient evidence to “create a
                                                                      in them even absent the plaintiff's protected conduct.
genuine issue of material fact as to whether retaliation was a
substantial factor in the DOCS officials' decision to charge          Summary judgment should be granted for the defendants
and punish” him. 313 F.3d at 683. The Gayle court came to             if they can show that there is no genuine issue that they
its conclusion based on circumstances involving, inter alia,          would have taken the same action-here, writing a misbehavior
the prisoner's receipt of a misbehavior report shortly after          report that caused plaintiff to be put in keeplock for ten
filing a grievance; the report's relationship to a discussion the
                                                                      days-even without retaliatory motivation. See, e.g.,      Gayle,
prisoner and a guard held regarding the grievance, the fact
that the prisoner and a guard offered conflicting testimony           313 F.3d at 682;       Graham, 89 F.3d at 79. In making this
at a disciplinary hearing regarding what prompted the report;         determination, the court should employ a “ ‘presumption that
a guard's lack of credibility when testifying at the hearing,         a prison official's acts to maintain order are done for a proper
and the fact that the hearing (at which the prisoner was found
                                                                      purpose.’ “      Hynes v. Squillace, 143 F.3d 653, 657 (2d
guilty of violating a rule) was administratively reversed. Id.
at 683-84.                                                            Cir.1998) (quoting Rivera v. Senkowski, 62 F.3d 80, 86 (2d
                                                                      Cir.1995), cert. denied, 525 U.S. 907 (1998)). “The defendant
Plaintiff's allegation of a causal connection between his             can meet this burden by demonstrating that there is no dispute
protected act and Collins' second misbehavior report is               that the plaintiff ‘committed the most serious, if not all, of
sufficient, although weaker than that in Gayle. The report,           the prohibited conduct charged in the misbehavior report.’
which caused plaintiff to be placed in keeplock, came just            “    Gayle, 313 F.3d at 682 (quoting         Hynes, 143 F.3d at
three days after the date of the prison fire and plaintiff's          657).
circulation of a petition, a temporal proximity that may
suggest causality.      Colon, 58 F.3d at 872 (“[T]emporal            Collins wrote his second misbehavior report against plaintiff
proximity between an inmate's lawsuit and disciplinary                after plaintiff called him various epithets, which plaintiff later
action may serve as circumstantial evidence of retaliation.”)         admitted to at a disciplinary hearing. Although Bartley was
(citations omitted). Plaintiff's assertion that he had a relatively   found not guilty of charges of threats and violent conduct,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  6
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 58 of 94
Bartley v. Collins, Not Reported in F.Supp.2d (2006)


                                                                      Because the claims against defendants are otherwise
those charges stemmed from the same behavior for which
                                                                      dismissed, the Court need not address defendants' assertion of
Bartley was found guilty on two other charges. Between
                                                                      qualified immunity.
the presumption that Collins acted with a proper purpose
and the fact that plaintiff acknowledged engaging in the
                                                                      SO ORDERED.
conduct underlying the charges, Collins satisfies his burden of
showing that he would have written the report even if plaintiff
had not earlier circulated a petition.                                All Citations

                                                                      Not Reported in F.Supp.2d, 2006 WL 1289256
    C. Qualified Immunity




                                                          Footnotes


1       The facts as herein recited are drawn from defendants' Rule 56.1 Statement (“Defs.' 56.1 ¶ ___”), plaintiff's
        response to defendants' Rule 56.1 Statement (“Pl.'s 56.1 ¶ ___”), Bartley's deposition (“Bartley Dep.”), and
        records of disciplinary hearings stemming from Todd Collins's April 19, 1995 misbehavior report against
        Bartley (“Schulman Decl. Ex. M” and “Schulman Decl. Ex. Q”).
2       When under keeplock confinement, an inmate is confined to his cell for 23 hours a day and loses various
        privileges. 7 N.Y. Comp.Codes R. & Regs. tit. 7, §§ 301.1-301.6.
3       Because plaintiff did not testify to it in his deposition, the Court excludes from consideration the allegation
        made only in plaintiff's unverified complaint that Pecore “on at least one occasion, threatened to kill [Bartley]
        if he did not discontinue this lawsuit.” (Third Am. Cmpl. ¶¶ 47.) See discussion infra.


End of Document                                                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                7
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 59 of 94
Vidal v. Valentin, Not Reported in Fed. Supp. (2019)




                                                                   • “Except for oversize envelopes and parcels, offender-to-
                  2019 WL 3219442                                     offender correspondence and correspondence specified
    Only the Westlaw citation is currently available.                 in ... [Directive 4421], ... outgoing correspondence may
     United States District Court, S.D. New York.                     be sealed by the offender.” (Id. ¶ III(B)(7).)
                Joseph VIDAL, Plaintiff,                           • “Oversize correspondence, defined as mail which cannot
                          v.                                          be enclosed in a standard business envelope, shall be
            Jackeline VALENTIN, Defendant.                            inspected in the presence of the offender by a designated
                                                                      security staff person for the presence of contraband.” (Id.
                      16-CV-5745 (CS)                                 ¶ (B)(8).)
                              |
                     Signed 07/02/2019                             •    [O]utgoing mail purporting to be privileged
                              |                                        correspondence will not be considered to be privileged
                      Filed 07/17/2019                                 correspondence until it has been placed in the control of
                                                                       the administration 2 for processing. (Id. ¶ III(A).)
Attorneys and Law Firms

Benjamin J.A. Sauter, Sara Gribbon, Kobre & Kim LLP, New          *2 Further, DOCCS Directive 4421 (“Privileged
York, New York, Counsel for Plaintiff.   1                       Correspondence”) provides that once outgoing privileged
                                                                 correspondence has been sealed by an inmate, it “shall
Neil Shevlin, Assistant Attorney General, Office of the          not be opened, inspected, or read without express written
Attorney General of the State of New York, New York, New         authorization from the facility Superintendent.” (Id. Ex. B ¶
York, Counsel for Defendant.                                     721.3(A)(2).)

                                                                 Plaintiff Joseph Vidal is an inmate currently incarcerated
                   OPINION & ORDER                               by DOCCS at the Elmira Correctional Facility. (P's 56.1
                                                                 Resp. ¶ 1.) From October 2014 to March 2015, Plaintiff
Seibel, District Judge                                           was incarcerated at Green Haven. (Id.) Defendant Jackeline
                                                                 Valentin has been employed as a Correction Officer (“CO”)
 *1 Before the Court is Defendant's motion for summary           by DOCCS since January 7, 2013. (Id. ¶ 2.) Defendant was
judgment. (Doc. 61.)                                             assigned to Green Haven in April or May 2013, but she is no
                                                                 longer working there because she has been “out on medical”
                                                                 leave as of September 2017. (Id.; Valentin Tr. at 8:14-21.)
I. BACKGROUND
The following facts are based on the parties' Local Civil Rule
                                                                 On October 12, 2014, Defendant worked at Green Haven
56.1 statements, replies, and supporting materials, and are
                                                                 as the A officer on E Block during the 7:00 a.m. to
undisputed except as noted.
                                                                 3:00 p.m. shift. (P's 56.1 Resp. ¶ 3.) That day, Plaintiff
                                                                 approached Defendant and asked her to sign a disbursement
New York State Department of Corrections and Community
                                                                 form for a sealed 8.5″ × 11″ envelope marked “legal mail”
Supervision (“DOCCS”) Directive 4422 (“Offender
                                                                 that Plaintiff stated he wanted to send to his attorney. (P's
Correspondence Program”) contains the following relevant
                                                                 56.1 Resp. ¶ 4; Sauter Decl. Ex. B (“Vidal Decl.”) ¶ 7.)
provisions:
                                                                 Because a standard business envelope is approximately 9″ ×
  • “The sending and receiving of mail by offenders will         4″, Plaintiff's envelope was oversized under the applicable
     be restricted only to the extent necessary to prevent       regulation, and thus subject to inspection. (See Russo Decl.
     a threat to the safety, security, and good order of the     Ex. A ¶ III(B)(7)-(8).) Defendant advised Plaintiff that she
     facility or the safety or well being of any person, and     could not sign the disbursement form unless he agreed to
     to prevent unsolicited and unwanted mail.” (Doc. 65         open the envelope to allow Defendant to inspect the contents.
     (“Russo Decl.”) Ex. A ¶ II(C).)                             (P's 56.1 Resp. ¶ 5.) Defendant claims that she told Plaintiff
                                                                 she needed to inspect his envelope for contraband and gang
                                                                 paraphernalia, (Doc. 66 (“Valentin Decl.”) ¶ 4), but Plaintiff


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 60 of 94
Vidal v. Valentin, Not Reported in Fed. Supp. (2019)


disputes that Defendant told him why she needed to inspect                         rules and employee manual, I have
the envelope, (Vidal Decl. ¶ 4; P's 56.1 Resp. ¶ 5). Plaintiff                     a right to complain. That's what 139
refused to open his envelope and left. (P's 56.1 Resp. ¶ 6.)                       says, Correctional 139. Find me guilty.

That same day, Plaintiff submitted a letter to the facility
Superintendent. (Id. ¶ 7; Valentin Decl. Ex. A (the                    *3 (Doc. 64 (“Shevlin Decl.”) Ex. A at 113:14-114:2; P's
           3                                                          56.1 Resp. ¶ 11.) Defendant does not have a black American
“Letter”).) On October 14, 2014, Plaintiff filed a grievance
with Green Haven. (P's 56.1 Resp. ¶ 8; Valentin Decl. Ex. B           husband or a relative in the facility. (Valentin Decl. ¶ 11.) She
(the “Grievance”).) In both his Letter and Grievance, Plaintiff       does not live on 190th Street [Redacted]. (Id. ¶¶ 11-12.)
complained that Defendant had acted improperly on October
12, 2014, when she informed Plaintiff she would not sign the          A supervisor shared copies of Plaintiff's Letter and Grievance
disbursement form unless he opened the envelope so that she           with Defendant “[a]t some point in time following” the
could review its contents. (P's 56.1 Resp. ¶ 9.) The Letter also      October 12 mail-related interaction between Plaintiff and
asserted that Defendant had acted improperly by sharing her           Defendant. (Id. ¶ 7.) Defendant does not remember when
personal information with inmates. (Id. ¶ 10.) Specifically,          she received the documents, whether she received them at
Plaintiff alleged:                                                    the same or different times, the identity of the supervisor
                                                                      who gave the Letter to her, or whether she was interviewed
                                                                      by a supervisor about them. (Id.) Defendant testified that
               [T]he fact that [Defendant] has                        she would have received the October 14 Grievance by the
               problems with her black [A]merican                     time she discussed the matter with another officer (Sergeant
               husband, has either a cousin or                        Malark), although she does not remember precisely when that
               cousin-in-law, if not in the block, in                 discussion occurred either. (Id.; Valentin Tr. at 117:13-118:24,
               the facility, and that she shares her                  133:25-134:25.)
               business or that she is from 190th
               Street, Washington Height[s], should                   Defendant testified that the filing of Plaintiff's October 14
               not be affairs she should discuss.                     Grievance did not bother her because inmate complaints are
               Employee Rule Manual, section 7.18,                    part of her job. (Doc. 71 Ex. A at 121:23-122:8.) 4 But she
               if I am not mistaken states that                       did testify that she became “upset” that Plaintiff [Redacted]
               an officer should not display any                      because she perceived Plaintiff's allegations to be an “attack
               familiarity with offenders.                            on [her] character” insofar as they accused her of improperly
                                                                      “fraternizing with inmates” and made “a false statement
                                                                      about [her] sharing [her] personal information with other
(Letter at 2; see P's 56.1 Resp. ¶ 10.) Plaintiff testified that he   people.” (Valentin Tr. at 122:5-8, 151:7-153:5, 200:13-22.)
included Defendant's personal information in his Letter to the        She also stated that she was [Redacted] (Id. at 123:8-12,
Superintendent                                                        162:5-11.)

                                                                      On October 20, 2014, Plaintiff sent a note to civilian employee
               [b]ecause [Defendant] feels that she                   Alfia Alioto concerning her October 16, 2014 review of
               knows all the rules and regulations.                   Plaintiff's inmate chart. (P's 56.1 Resp. ¶ 18.) In the note,
               Obviously, she doesn't because if                      Plaintiff commented, “I must admit you are a pretty down to
               somebody else knew her address on                      Earth lady. Thank you. P.S. Keep it simple. I will try.” (Id.)
               the block, she had to share it with                    The note contained a written smiley face. (Id.) The next day
               somebody if somebody knows her and                     (October 21), Sergeant Dragoon issued Plaintiff an Inmate
               she hasn't told the superintendent that                Misbehavior Report charging him with violating Rule 107.11
               there's somebody here that knows her.                  (“Inmates shall not communicate messages of a personal
               That's why I did that. I have a right                  nature to any employee.”). (Id. ¶ 17.) That same day, Plaintiff
               to do that. If an officer is acting – is               was placed on keeplock status in his cell on E Block
               out of place and not following his own                 pending resolution of the charge against him. (Id. ¶ 19.) 5
                                                                      The paperwork relating to Sergeant Dragoon's Report asks,


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                2
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 61 of 94
Vidal v. Valentin, Not Reported in Fed. Supp. (2019)


“Inmate confined/restricted for this report?” and the option      violating Rule 113.26 (“Personal information of a current or
“Yes” is selected, with the date “10/20/14” specified. (Russo     former employee”), which provides:
Decl. Ex. C at 9.) 6 On October 29, 2014, Captain Carey
conducted a disciplinary hearing in connection with Sergeant
Dragoon's Report and Plaintiff's punishment was keeplock                       An inmate shall not, without written
status for thirty days (with a start date of October 20) and                   authorization of the superintendent,
loss of privileges. (Id. Ex. C at 1.) Plaintiff describes the                  solicit, possess or exchange personal
punishment he received as “disproportionate” – although                        identifying information (e.g. social
he provides no facts as to the typical punishment for such                     security number, home address,
an offense by an inmate with his history – and claims it                       private e-mail address or home
is disputed whether there were other factors that led to                       telephone number) belonging to a
his keeplock status aside from Sergeant Dragoon's Inmate                       person who is a present or former
Misbehavior Report. (P's 56.1 Resp. ¶ 19.) Plaintiff also                      employee of the department or
disputes whether he actually violated Rule 107.11 and claims                   presently or formerly employed in a
the issuance of the Inmate Misbehavior Report was part of a                    department facility, or to any member
retaliatory scheme. (Id. ¶¶ 17-19.)                                            of the person's household, unless the
                                                                               inmate is an immediate family member
 *4 On October 23, 2014, Plaintiff was issued two additional                   of such person.
Inmate Misbehavior Reports for his alleged continuing
improper interactions with Alioto. (P's 56.1 Resp. ¶ 20.)
The first Report, issued by Alioto for an incident occurring      (P's 56.1 Resp. ¶¶ 23-24.) Defendant's Report says
on October 23, 2014, at approximately 9:15 a.m., charged          that Plaintiff's housing location at the time was “SHU
Plaintiff with violating Rules 101.22 (“stalking”) and 107.11     1,” (Defendant's Report), which I understand to be the Special
(“harassment”). (Id. ¶ 21.) According to the Report, that         Housing Unit.
morning Alioto had received a thank-you note from Plaintiff
attached to Plaintiff's yellow copy of the October 21, 2014       Plaintiff disputes that he violated Rule 113.26 and disputes
Inmate Misbehavior Report written by Sergeant Dragoon.            that the alleged Rule violation was the true or sole reason
(Id.) Alioto said she feared for her safety. (Id.) Plaintiff      for Valentin's Inmate Misbehavior Report. (P's 56.1 Resp. ¶
disputes that he violated Rules 101.22 and 107.11 and whether     23.) Specifically, the parties dispute whether “190th Street,
the alleged thank you note was the true or sole reason for the    Washington Height[s]” amounts to “personal identifying
cited Inmate Misbehavior Report. (Id.)                            information” as contemplated by Rule 113.26, and whether
                                                                  the mere “possession” of such information is sufficient to
Later that day, at approximately 5:00 p.m., Sergeant Kutz         violate Rule 113.26. (Id.; Doc. 69 (“P's Opp.”) at 17-19.)
issued an additional Inmate Misbehavior Report to Plaintiff       On October 27, 2014, Defendant provided a memorandum
for allegedly having sent inappropriate correspondence            to Sergeant Malark responding to Plaintiff's Grievance and
to Alioto. (Id. ¶ 22.) That ticket charged Plaintiff with         denying any wrongdoing. (Valentin Decl. Ex. E.)
violating Rules 107.11 (“harassment”) and 180.11 (“Facility
Correspondence Guidelines”). (Id.) Plaintiff again disputes       On October 23, 2014, Plaintiff was sent to SHU where he
that he violated those rules and whether the alleged              stayed until March 3, 2015. (Vidal Decl. ¶ 16.) Plaintiff
correspondence was the true or sole reason for the cited          claims that before he was sent to SHU, Defendant stopped
Inmate Misbehavior Report. (Id.)                                  by Plaintiff's cell and said, “You are going to SHU.” (Id. ¶
                                                                  17.) 7 The day after Plaintiff was sent to SHU, Plaintiff says
On October 23, 2014, Defendant issued an Inmate                   Defendant appeared in SHU and said, “Look at you now” and
Misbehavior Report, stating that Plaintiff's “grievance/          “Pendejo yo no soy de 190th y Washington Heights,” (id.),
complaint” “discussed my personal information and stated          which I understand to mean, “Idiot, I'm not from 190th and
my address (cross street) and town. I have never; nor will        Washington Heights.” Plaintiff also attests that on March 6,
I ever discuss or provide my personal/physical address or         three days after he was released from SHU, he was beaten by
information with any inmate.” (Russo Decl. Ex. E at 5             COs and sent back to SHU. (Id. ¶ 18.) Plaintiff says that on the
(“Defendant's Report”).) Defendant's Report cites Plaintiff for



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             3
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 62 of 94
Vidal v. Valentin, Not Reported in Fed. Supp. (2019)


same day, Defendant visited Plaintiff in SHU and “mock[ed]         Following discovery, Defendant filed the instant motion for
and taunt[ed]” him. (Id.)                                          summary judgment. (Doc. 61.)

 *5 On December 31, 2014, Captain Carey conducted two
disciplinary hearings involving Plaintiff. (P's 56.1 Resp. ¶       II. LEGAL STANDARD
27.) One concerned the October 23, 2014 Inmate Misbehavior         Summary judgment is appropriate when “the movant shows
Report issued by Defendant, and the other concerned the            that there is no genuine dispute as to any material fact and the
two October 23, 2014 Inmate Misbehavior Reports issued to          movant is entitled to judgment as a matter of law.” Fed. R. Civ.
Plaintiff in connection with his interactions with staff member    P. 56(a). “[T]he dispute about a material fact is ‘genuine’ ...
Alioto. (Id.) Following the first hearing Defendant's Inmate       if the evidence is such that a reasonable jury could return
Misbehavior Report was dismissed. (Id. ¶ 28; Russo Decl. Ex.       a verdict for the nonmoving party.”       Anderson, 477 U.S.
E at 1.)                                                           at 248. A fact is “material” if it “might affect the outcome
                                                                   of the suit under the governing law.... Factual disputes that
Following the hearing on the two Alioto-related Reports,           are irrelevant or unnecessary will not be counted.” Id. On a
Plaintiff was found guilty of the two charges of harassment        motion for summary judgment, “[t]he evidence of the non-
(Rule 107.11) and the charge of a facility correspondence          movant is to be believed, and all justifiable inferences are to
violation (Rule 180.11), and the allegation of stalking (Rule
                                                                   be drawn in his favor.”     Id. at 255.
101.22) was dismissed. (P's 56.1 Resp. ¶ 29; Russo Decl. Ex.
D at 1.) Plaintiff's punishment was “six months (with two
                                                                   The movant bears the initial burden of demonstrating “the
months suspended) in SHU (commencing October 23, 2014 to
                                                                   absence of a genuine issue of material fact,” and, if satisfied,
February 23, 2015), and six months loss of packages, phones,
                                                                   the burden then shifts to the non-movant to “present evidence
and commissary (commencing October 23, 2014 to April 23,
2015).” (P's 56.1 Resp. ¶ 30.)                                     sufficient to satisfy every element of the claim.” Holcomb
                                                                   v. Iona Coll., 521 F.3d 130, 137 (2d Cir. 2008) (citing
On June 17, November 26, and September 28, 2013, pursuant
                                                                      Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). “The
to a practice whereby staff are to notify a supervisor if the
                                                                   mere existence of a scintilla of evidence in support of the
staff member knows an inmate from the outside, (see Russo
                                                                   [non-movant's] position will be insufficient; there must be
Decl. ¶ 29), Defendant submitted a total of four memoranda
                                                                   evidence on which the jury could reasonably find for the [non-
(submitting two on June 17) to the Deputy Superintendent of
Security for Green Haven informing him that she recognized         movant].”  Anderson, 477 U.S. at 252. Moreover, the non-
certain inmates from her life outside of DOCCS. (Id. ¶             movant “must do more than simply show that there is some
31; Sauter Decl. Ex. O.) In addition, Defendant learned            metaphysical doubt as to the material facts,”  Matsushita
that Plaintiff had obtained the personal information in the        Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
Letter from an inmate in J-block, nicknamed “Monstro,” and         (1986), and he “may not rely on conclusory allegations or
tracked down his real name, Jose Padilla. (Valentin Tr. at
168:6-17.) Valentin testified that, having learned that Padilla,   unsubstantiated speculation,”  Fujitsu Ltd. v. Fed. Express
who she knew [Redacted] (id. at 164:12), was in the facility,      Corp., 247 F.3d 423, 428 (2d Cir. 2001) (internal quotation
she submitted a “to/from,” which is a memo, “explain[ing]          marks omitted).
the situation,” (id. at 169:20-24), i.e., that Padilla knew
Defendant from her life outside of DOCCS, (id. at 164:12-15).       *6 “A party asserting that a fact cannot be or is genuinely
DOCCS has no record of it, (P's 56.1 Resp. ¶ 31), but              disputed must support the assertion by ... citing to particular
Defendant notes that Padilla was transferred to another jail,      parts of materials in the record, including depositions,
and there would be no other reason to move him except that         documents, electronically stored information, affidavits
she had submitted a to/from stating she knew him, (Valentin        or declarations, stipulations ... admissions, interrogatory
Tr. at 169:24-170:12).                                             answers, or other materials....” Fed. R. Civ. P. 56(c)(1). Where
                                                                   an affidavit is used to support or oppose the motion, it “must
On July 19, 2016, Plaintiff initiated this action. (Doc. 2.)       be made on personal knowledge, set out facts that would
He filed an amended complaint on March 23, 2017. (AC.)             be admissible in evidence, and show that the affiant ... is
                                                                   competent to testify on the matters stated.” Id. 56(c)(4); see



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 63 of 94
Vidal v. Valentin, Not Reported in Fed. Supp. (2019)


                                                                   meets this burden, summary judgment is appropriate. See
    Major League Baseball Props., Inc. v. Salvino, Inc., 542
F.3d 290, 310 (2d Cir. 2008). In the event that “a party               Davidson v. Chestnut, 193 F.3d 144, 149 (2d Cir. 1999).
fails ... to properly address another party's assertion of fact    In other words, “[r]egardless of the presence of retaliatory
as required by Rule 56(c), the court may ... consider the fact     motive, ... a defendant may be entitled to summary judgment
undisputed for purposes of the motion” or “grant summary           if he can show dual motivation, i.e., that even without the
judgment if the motion and supporting materials – including        improper motivation the alleged retaliatory action would have
the facts considered undisputed – show that the movant is
                                                                   occurred.”      Scott v. Coughlin, 344 F.3d 282, 287-88 (2d Cir.
entitled to it.” Fed. R. Civ. P. 56(e).
                                                                   2003) (citing      Mt. Healthy City Sch. Dist. Bd. of Educ. v.
                                                                   Doyle, 429 U.S. 274, 287 (1977)); see Lowrance v. Achtyl,
III. DISCUSSION
                                                                   20 F.3d 529, 535 (2d Cir. 1994) (affirming dismissal on
  A. First Amendment Retaliation                                   summary judgment because correction officer's actions were
Plaintiff's Amended Complaint alleges that Defendant, in her       of mixed motives and “would have been issued on proper
individual capacity, 8 retaliated against him in violation of      grounds alone”); see also       Sher v. Coughlin, 739 F.2d 77,
                                                                   81-82 (2d Cir. 1984) (affirming summary judgment dismissal
  42 U.S.C. § 1983 for exercising his right under the First
                                                                   of prisoner's retaliation claim where dual motivation existed
Amendment to submit grievances and complaints. (AC ¶¶
                                                                   for prisoner's transfer to another facility).
1-2.) 9 The Second Circuit has instructed district courts to
“approach prisoner retaliation claims with skepticism and           *7 For purposes of this motion, Defendant does not contest
particular care, because virtually any adverse action taken        that Plaintiff's Letter and Grievance constitute protected
against a prisoner by a prison official – even those otherwise     activity. (Doc. 63 (“D's Mem.”) at 17 n.2.) That concession
not rising to the level of a constitutional violation – can be
characterized as a constitutionally proscribed retaliatory act.”   is well supported by case law. See         Gill v. Pidlypchak,
Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (internal      389 F.3d 379, 384 (2d Cir. 2004) (“[Plaintiff] has sufficiently
                                                                   alleged ... participation in protected activity: the use of the
quotation marks omitted); see     Graham v. Henderson, 89
F.3d 75, 79 (2d Cir. 1996) (“Retaliation claims by prisoners       prison grievance system....”);   Franco v. Kelly, 854 F.2d
are prone to abuse since prisoners can claim retaliation           584, 589 (2d Cir. 1988) (“[I]ntentional obstruction of a
for every decision they dislike.”) (internal quotation marks       prisoner's right to seek redress of grievances is precisely

omitted);     Colon v. Coughlin, 58 F.3d 865, 872 (2d              the sort of oppression that       section 1983 is intended to
Cir. 1995) (skepticism warranted by “near inevitability of         remedy.”) (alterations and internal quotation marks omitted);
decisions and actions by prison officials to which prisoners       Morgan v. Dzurenda, No. 14-CV-966, 2017 WL 1217092,
will take exception and the ease with which claims of              at *12 (D. Conn. Mar. 31, 2017) (“The filing of grievances
retaliation may be fabricated”).                                   is a constitutionally protected activity....”) (internal quotation
                                                                   marks omitted);         Pledger v. Hudson, No. 99-CV-2167,
To prevail on a First Amendment retaliation claim under            2005 WL 736228, at *4 (S.D.N.Y. Mar. 31, 2005) (“A
   42 U.S.C. § 1983, a prisoner must demonstrate: “(1)             prisoner's filing of an internal prison complaint against an
that the speech or conduct at issue was protected, (2)             officer is protected by the First Amendment....”). Thus,
that the defendant took adverse action against the plaintiff,      Plaintiff has satisfied the first element of his First Amendment
and (3) that there was a causal connection between the             retaliation claim.
protected conduct and the adverse action.” Washington v.
Gonyea, 538 F. App'x 23, 26 (2d Cir. 2013) (summary                Additionally, Defendant does not contest that Plaintiff meets
order) (alteration and internal quotation marks omitted).          the causation prong of the First Amendment retaliation
Once a plaintiff has “carrie[d] that burden, the defendants        standard, because Defendant concedes that she issued the
must show by a preponderance of the evidence that they             Inmate Misbehavior Report to Plaintiff in response to the
would have [taken the allegedly retaliatory action] even in        Letter to the Superintendent. (D's Mem. at 17 n.2.)

the absence of the protected conduct.”   Graham, 89 F.3d
at 79 (internal quotation marks omitted). If the defendant


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               5
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 64 of 94
Vidal v. Valentin, Not Reported in Fed. Supp. (2019)


Accordingly, the only hurdle Plaintiff must clear to establish       misbehavior report. See Bilal v. White, 494 F. App'x 143,
his prima facie case of retaliation is whether he suffered           147 (2d Cir. 2012) (summary order) (“[Plaintiff's] failure to
an adverse action. The Second Circuit “define[s] adverse             adduce any evidence that the disciplinary charges were in fact
action objectively, as retaliatory conduct that would deter          false supports summary judgment for defendant on the merits
a similarly situated individual of ordinary firmness from            of that claim.”); Charles v. Rockland Cty. Office of the Sheriff,
                                                                     No. 16-CV-166, 2019 WL 1299804, at *5 (S.D.N.Y. Mar.
exercising constitutional rights.”      Gill, 389 F.3d at 381
                                                                     21, 2019) (“[A]lthough the filing of false misbehavior reports
(alterations, internal quotation marks, emphasis omitted).
                                                                     can constitute an adverse action, plaintiff offers no evidence
If the retaliatory conduct does not rise to that level, “the
                                                                     these misbehavior reports were actually false.”) (emphasis
retaliatory act is simply de minimis, and therefore outside the
                                                                     omitted), appeal docketed, No. 19-1041 (2d Cir. Apr. 22,
ambit of constitutional protection.”  Roseboro v. Gillespie,
                                                                     2019);    Pledger 2005 WL 736228, at *5 (declining to find
791 F. Supp. 2d 353, 366 (S.D.N.Y. 2011) (internal quotation
                                                                     adverse action where plaintiff “admitted to the content of the
marks omitted). Defendant argues that Plaintiff's stay in
                                                                     [misbehavior] report and plead guilty to one of the charges
SHU cannot satisfy the adverse action element, because
                                                                     in it”).
Plaintiff was transferred to SHU because of the Inmate
Misbehavior Reports issued by Sergeant Kutz and Alioto, and
                                                                      *8 Plaintiff next argues that Defendant's Report constituted
not Defendant's Report. (D's Mem. at 17-18.)
                                                                     an adverse action regardless of its truthfulness and “regardless
                                                                     of the actual penalty imposed.” (P's Opp. at 16-17.) But
In response, Plaintiff argues that Defendant's filing of an
                                                                     Plaintiff points to no cases – and I know of none – in which
Inmate Misbehavior Report constituted an adverse action in
                                                                     a court found that the filing of a non-falsified misbehavior
itself. (P's Opp. at 15.) Plaintiff is correct that “a plaintiff's
                                                                     report alone, without evidence of other repercussions,
allegation that a defendant issued a false misbehavior report
                                                                     amounted to an adverse action. In fact, courts have held
in response to the plaintiff's protected activity can support
                                                                     that misbehavior reports do not constitute adverse actions
a claim of unlawful retaliation,” Ward v. Lee, No. 16-
                                                                     because they are “de minimis: they do not constitute penalties
CV-1224, 2018 WL 4610682, at *6 (N.D.N.Y. July 3, 2018),
                                                                     that would deter a similarly situated prisoner of ordinary
report and recommendation adopted, 2018 WL 3574872
                                                                     firmness from exercising his constitutional rights.” Bartley
(N.D.N.Y. July 25, 2018); see      Franco, 854 F.2d at 589
                                                                     v. Collins, No. 95-CV-10161, 2006 WL 1289256, at *7
(false disciplinary charges as adverse actions); Reed v. Doe
                                                                     (S.D.N.Y. May 10, 2006) (finding misbehavior report that
No. 1, No. 11-CV-250, 2012 WL 4486086, at *5 (N.D.N.Y.
                                                                     resulted in plaintiff's temporary loss of privileges did not
July 26, 2012) (same), report and recommendation adopted,
                                                                     amount to adverse action but misbehavior report that resulted
2012 WL 4486085 (N.D.N.Y. Sept. 27, 2012). But Plaintiff
                                                                     in keeplock confinement for ten days did). Typically, courts
offers no evidence that Defendant's Report was actually
                                                                     require a showing of additional punishment above the filing
false. Defendant's Report cites Plaintiff for violating Rule
113.26 and states that Plaintiff's Grievance “discussed my           of a misbehavior report to find an adverse action.           Gill,
personal information and stated my address (cross street) and        389 F.3d at 383 (“[A] plaintiff asserting First Amendment
town” and wrongly accused her of sharing that information            retaliation must allege some sort of harm....”); see Washington
with an inmate. (Defendant's Report.) Plaintiff does not             v. Chaboty, No. 09-CV-9199, 2015 WL 1439348, at *10
dispute that Defendant in her Report accurately described            (S.D.N.Y. Mar. 30, 2015) (“The filing of the misbehavior
his Letter. 10 Plaintiff now disputes that the information           report and the disciplinary sanction of 65 days in the S.H.U.
regarding 190th Street constituted “personal information,”           constitute adverse actions that satisfy the second element of a
but he plainly and concededly included it in his Letter              retaliation claim.”); cf. Bilal, 494 F. App'x at 147 (in standing
to accuse Defendant of sharing personal information with             context, fabricated misbehavior report insufficient to show
inmates. (P's 56.1 Resp. ¶ 11; Letter at 2.) This hardly             adverse action because “the petitioning prisoner must adduce
amounts to Defendant's Report being “false.” Because                 evidence of some other harm”); McFadden v. Friedman,
Plaintiff offers no evidence that Defendant's misbehavior            No. 12-CV-685, 2015 WL 5603433, at *13 (N.D.N.Y. Sept.
report was actually false and does not otherwise contest             23, 2015) (“even if plaintiff were issued a false contraband
the accuracy of Defendant's Report's contents, Defendant's           receipt, the injury is de minimis and insufficient to show that
motion for summary judgment is granted to the extent                 he suffered an adverse action” where “plaintiff fail[ed] to
Plaintiff's theory is that the adverse action was a false            allege that he received any punishment or reprimand arising



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 65 of 94
Vidal v. Valentin, Not Reported in Fed. Supp. (2019)


                                                                     Plaintiff's continued stay in SHU occurred because of the
out of the seizure of contraband”);        Pledger, 2005 WL
                                                                     Alioto-related Reports. On December 31, 2014, following the
736228, at *5 (correction officer's issuance of unfavorable
                                                                     hearing, Defendant's Report was dismissed. (P's 56.1 Resp.
evaluation of prisoner and threat to place him in SHU was not
                                                                     ¶ 28; Russo Decl. Ex. E at 1.) But following the hearing
an adverse action).
                                                                     on the two Alioto-related Reports, Plaintiff was found guilty
                                                                     of two counts of harassment (Rule 107.11) and one count
Plaintiff argues that “[a] retaliatory misbehavior report would
                                                                     of facility correspondence violation (Rule 180.11), but not
deter an inmate's use of the grievance system irrespective
                                                                     guilty of stalking (Rule 101.22). (P's 56.1 Resp. ¶ 29; Russo
of the punishment that is eventually meted out.” (P's Opp.
                                                                     Decl. Ex. D at 1.) Plaintiff's punishment was six months
at 16.) But the only case Plaintiff cites in support of this
                                                                     (with two months suspended) in SHU (commencing October
argument is     Brown v. Crowley, 312 F.3d 782 (6th Cir.             23, 2014, to February 23, 2015), and six months loss of
2002). There, fact issues precluded a finding that the issuance      packages, phones, and commissary (commencing October
of a “major misconduct charge,” by itself, was not an adverse        23, 2014, to April 23, 2015). (P's 56.1 Resp. ¶ 30; Russo
action because “the risk of such severe sanctions for raising        Decl. Ex. D at 1.) Thus, the evidence shows that Plaintiff's
a legitimate complaint would deter a person of ordinary              stay in SHU was because of the two incidents related to
firmness from continuing to engage in that [protected]               his inappropriate communication with Alioto, not because of
conduct.”      Id. at 789 (internal quotation marks omitted)         Defendant's Report. Without a showing of facts from which
(alteration in original). But there the charge of misconduct         a jury could conclude that Plaintiff was sent to SHU because
                                                                     of Defendant's actions, Plaintiff has not satisfied the adverse
was plainly unjustified. See id. at 783-84 (prisoner charged         action element of his prima facie case, and Defendant's
with filing false report that prison officials embezzled his         motion for summary judgment must be granted.
funds when they docked his inmate account for a debt he
did not owe). In any event, the Sixth Circuit's decision is not       *9 Even if Plaintiff had established his prima facie First
binding here, and as discussed, no cases in this Circuit hold        Amendment retaliation claim, Defendant would still be
that the filing of a misbehavior report is, without additional       entitled to summary judgment. Once a plaintiff carries his
punishment, sufficient to find an adverse action. Further, were      prima facie burden, the burden shifts to the defendant to show
an accurate misbehavior report alone a proper basis for a            by a preponderance of the evidence on the undisputed facts
retaliation claim, one can readily imagine the interference          that the plaintiff “would have been disciplined even in the
with legitimate prison administration. See         Graham, 89        absence of the protected conduct.” Harnage v. Brighthaupt,
F.3d at 79 (“A finding of sufficient permissible reasons             168 F. Supp. 3d 400, 414 (D. Conn. 2016), aff'd, 720 F.
to justify state action is readily drawn in the context of           App'x 79 (2d Cir. 2018) (summary order); see         Graham,
prison administration where we have been cautioned to                89 F.3d at 81. To satisfy her burden, “it is not enough that
recognize that prison officials have broad administrative and        [Defendant] allege[s] that the allegedly retaliatory actions
discretionary authority.”). Accordingly, I reject Plaintiff's        could have been taken absent a retaliatory animus – i.e.,
theory that the filing of a misbehavior report alone is sufficient   that there was a possible legitimate basis for the challenged
to establish an adverse action. 11                                   actions. Rather, [Defendant] must establish that the actions
                                                                     would have been taken, even absent impermissible motives.”
Confinement in the SHU is an adverse action. See, e.g.,              Davis v. Rhoomes, No. 07-CV-6592, 2010 WL 3825728, at
Smith v. Hash, No. 904-CV-74, 2006 WL 2806464, at *6                 *7 (S.D.N.Y. Sept. 30, 2010) (emphasis omitted).
(N.D.N.Y. Sept. 28, 2006). But the paperwork associated with
the three Inmate Misbehavior Reports Plaintiff received on           Here, there is ample undisputed evidence that Plaintiff
October 23, 2014, makes clear that Plaintiff was transferred         was sentenced to the SHU because of his inappropriate
to SHU as a result of Inmate Misbehavior Reports associated          communications with Alioto. (See pages 17-18 above.)
with Plaintiff's inappropriate communication with Alioto,            Defendant played no part in issuing the Inmate Misbehavior
not Defendant's Report. (Russo Decl. Ex. D at 1.) 12 In              Reports related to these communications or at the disciplinary
fact, when Defendant filled out the Inmate Misbehavior               hearing as a result of which Plaintiff was punished with six
Report, Plaintiff's housing location was listed as “SHU 1,”          months in SHU. In other words, even absent Defendant's
indicating that Plaintiff was already in SHU at the time             retaliatory motive, Plaintiff would have served the time in
she filed her Report. And the record is equally clear that


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              7
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 66 of 94
Vidal v. Valentin, Not Reported in Fed. Supp. (2019)


                                                                   and ‘protects all but the plainly incompetent or those who
the SHU anyway. See        Osborne v. Grussing, 477 F.3d
1002, 1006 (8th Cir. 2007) (“[W]e have repeatedly held that        knowingly violate the law.’ ”      Stanton v. Sims, 571 U.S. 3,
a prisoner fails to state a claim for retaliatory discipline
                                                                   6 (2013) (quoting       Ashcroft v. al-Kidd, 563 U.S. 731, 743
when the alleged retaliation arose from discipline imparted
                                                                   (2011)). A government official sued in his individual capacity
for acts that a prisoner was not entitled to perform, i.e.,
                                                                   is entitled to qualified immunity
for violations of prison rules.”) (internal quotation marks
omitted);     Henderson v. Baird, 29 F.3d 464, 469 (8th Cir.
1994) (“[I]f the discipline which the prisoner claims to have                   (1) if the conduct attributed to him
been retaliatory was in fact imposed for an actual violation                    was not prohibited by federal law;
of prisoner rules or regulations, then the prisoner's claim that                or (2) where that conduct was so
the discipline was retaliatory in nature must fail.”) (internal                 prohibited, if the plaintiff's right not to
quotation marks omitted). And Plaintiff has provided no                         be subjected to such conduct by the
evidence of a broader retaliatory scheme such that any other                    defendant was not clearly established
prison employees had retaliatory intent toward Plaintiff. 13                    at the time it occurred; or (3) if
                                                                                the defendant's action was objectively
Plaintiff spends much time arguing that Defendant had a                         legally reasonable in light of the legal
retaliatory motive for writing her Report. But even if she did,                 rules that were clearly established at
that does not undermine the showing that the adverse action                     the time it was taken.
Plaintiff experienced was based on the Alioto misbehavior
reports. So “the actions would have been taken, even absent
the impermissible motives.” Davis, 2010 WL 3825728, at *7
                                                                      Munafo v. Metro. Transp. Auth., 285 F.3d 201, 210 (2d
(emphasis omitted). Plaintiff also spends much time arguing
                                                                   Cir. 2002) (internal quotation marks, citations, and alterations
that he did not violate Rule 113.26. Again, even if true,
Defendant has still shown that Plaintiff would have been sent      omitted); see      Creighton, 483 U.S. at 639 (“[W]hether
to SHU anyway. Further, even if Plaintiff's interpretation of      an official protected by qualified immunity may be held
Rule 113.26 is correct, Defendant's interpretation was not         personally liable for an allegedly unlawful official action
unreasonable, as discussed in the next section.                    generally turns on the objective legal reasonableness of the
                                                                   action assessed in light of the legal rules that were clearly
Accordingly, Defendant has established by a preponderance          established at the time it was taken.”) (internal quotation
of the undisputed evidence that Plaintiff would have been          marks and citation omitted). Summary judgment should be
disciplined even in the absence of any retaliatory motive,         granted where “the defendant shows that no reasonable jury,
entitling her to summary judgment. 14                              viewing the evidence in the light most favorable to the
                                                                   [p]laintiff, could conclude that the defendant's actions were
                                                                   objectively unreasonable in light of clearly established law.”
   B. Qualified Immunity
                                                                       Husain v. Springer, 494 F.3d 108, 131 (2d Cir. 2007)
 *10 Finally, Defendant argues that at the very least she
                                                                   (internal quotation marks omitted).
is entitled to qualified immunity. Government officials
exercising discretionary functions are entitled to qualified
                                                                   Had Plaintiff's claims survived, Defendant would be entitled
immunity shielding them from damages in a           § 1983 suit    to qualified immunity. While case law establishes that
“insofar as their conduct does not violate clearly established     retaliation for the exercise of the right to petition prison
statutory or constitutional rights of which a reasonable person
                                                                   officials is improper, see     Farid v. Goord, 200 F. Supp.
would have known,”        Harlow v. Fitzgerald, 457 U.S.           2d 220, 245 (W.D.N.Y. 2002), “[e]ven if the right at issue
800, 818 (1982), or insofar as it was objectively reasonable       was clearly established in certain respects, ... an officer is
for them to believe that their conduct did not violate such        still entitled to qualified immunity if officers of reasonable
                                                                   competence could disagree on the legality of the action at
rights, see   Anderson v. Creighton, 483 U.S. 635, 638-39
(1987). “ ‘Qualified immunity gives government officials           issue in its particular factual context,” Walczyk v. Rio, 496
breathing room to make reasonable but mistaken judgments,’         F.3d 139, 154 (2d Cir. 2007). No case reads Rule 113.26 as



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             8
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 67 of 94
Vidal v. Valentin, Not Reported in Fed. Supp. (2019)



Plaintiff claims it ought to be read. Plaintiff argues that he      qualified immunity. See, e.g.,     Escalera v. Lunn, 361 F.3d
did not violate Rule 113.26 because the information about           737, 743 (2d Cir. 2004) (“Even if probable cause to arrest is
Defendant that he possessed was not “personal identifying           ultimately found not to have existed, an arresting officer will
information” within the meaning of the Rule and because             still be entitled to qualified immunity from a suit for damages
mere possession of information should not constitute a              if he can establish that there was ‘arguable probable cause’
violation. But Defendant's interpretation was objectively           to arrest.”). Here, in the absence of clearly established law
reasonable: [Redacted], or at least reasonable minds could          that Plaintiff's conduct did not violate Rule 113.26, Plaintiff
differ on the point, and whether Plaintiff finds it fair or not,    cannot show the equivalent of the absence of probable cause,
the regulation penalizes mere possession. 15 At the very least,     or at least arguable probable cause, for Defendant's Report.
there was no clearly established law stating that what Plaintiff    Defendant would thus be entitled to qualified immunity had
did – which Defendant accurately described in her Report –          summary judgment otherwise been denied. See           Rodriguez
was not a violation of Rule 113.26.                                 v. Phillips, 66 F.3d 470, 479 (2d Cir. 1995) (reversing denial of
                                                                    summary judgment where plaintiff had no clearly established
Claims of retaliatory arrest and prosecution provide useful         First Amendment right to speak to officer).
comparisons. The Supreme Court recently declared that a
“plaintiff pressing a retaliatory arrest claim must plead and
                                                                    IV. CONCLUSION
prove the absence of probable cause for the arrest.” Nieves
                                                                     *11 For the foregoing reasons, Defendant's motion for
v. Bartlett, 139 S. Ct. 1715, 1724 (2019). A similar rule applies
                                                                    summary judgment is GRANTED. The Clerk of Court is
in the context of retaliatory prosecutions. See        Reichle v.   respectfully directed to terminate the pending motion, (Doc.
Howards, 566 U.S. 658, 666 (2012) (“[A] plaintiff cannot            61), enter judgment for Defendant, and close the case.
state a claim of retaliatory prosecution in violation of the
First Amendment if the charges were supported by probable
cause.”). Although the retaliatory act here is not an arrest or     SO ORDERED.
prosecution, the import of the rules is that where retaliation
                                                                    All Citations
is alleged, if the allegedly retaliatory actor can show probable
cause, the retaliation claim cannot stand, or if “arguable          Not Reported in Fed. Supp., 2019 WL 3219442
probable cause” is shown, the defendant is entitled to




                                                            Footnotes


1       The Court thanks Plaintiff's counsel for taking on Plaintiff's representation pro bono.
2       The term “administration” is not defined in DOCCS Directive 4422. Anthony Russo, currently employed by
        DOCCS as the Deputy Superintendent for Security at the Green Haven Correctional Facility (“Green Haven”),
        averred that the term “administration” refers to mail room staff. (Russo Decl. ¶ 8.) Plaintiff disputes this
        fact, pointing to Defendant's deposition testimony during which she explained that the term “administration”
        refers to “civilian employees,” which means “somebody who's not in uniform.” (Doc. 67 (“Sauter Decl.”) Ex.
        A (“Valentin Tr.”) at 102:19-25.) But the testimony continues in a vein consistent with Russo's position:
           Q: So your interpretation of [DOCCS Directive 4422 ¶ III(A) ] is that outgoing mail is not privileged until it's
           in the control of those persons in that building?
           A (Valentin): The mailroom personnel, yes.
        (Id. at 103:15-19.) Plaintiff also points to Defendant's October 27, 2014 memorandum where she wrote: “[P]er
        directive, legal mail (oversized) is not considered privileged until it reaches the facility administrator.” (Sauter
        Decl. Ex. T.) Plaintiff claims that the “facility administrator” does not refer only to mail room personnel. (Doc.
        68 (“P's 56.1 Resp.”) ¶ 15.) (Citations to Plaintiff's 56.1 Response refer to the paragraphs under the heading




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               9
         Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 68 of 94
Vidal v. Valentin, Not Reported in Fed. Supp. (2019)


       “Plaintiff's Responses to Defendant's Statements of Material Facts,” which begins on page two of Document
       68.)
       Neither side explains why the definition of the term “administration” affects the outcome of the instant motion,
       and I do not consider the term's definition material to this case. See     Anderson v. Liberty Lobby, Inc., 477
       U.S. 242, 248 (1986) (fact is material when it “might affect the outcome of the suit under the governing law....
       Factual disputes that are irrelevant or unnecessary” are not material and thus cannot preclude summary
       judgment).
3      The Letter is incorrectly dated October 12, 2012.
4      Doc. 71 Ex. A contains transcript excerpts from the same deposition as the Valentin Tr.
5      An inmate on keeplock status is confined to his cell for twenty-three hours per day, and is allowed one hour
       of recreation per day. (P's 56.1 Resp. ¶ 19.)
6      All page citations to exhibits attached to the Russo Declaration refer to the pagination generated by the
       Court's Electronic Case Filing System.
7      Plaintiff's Amended Complaint says that Defendant told Plaintiff “You are going to SHU” at 9:55 a.m., (Doc.
       26 (“AC”) ¶ 29), but there is no evidence in the record – including Plaintiff's Declaration – as to what time this
       occurred, and I cannot consider Plaintiff's unsworn, unverified complaint on a motion for summary judgment.
       See     Trinidad v. N.Y.C. Dep't of Corr., 423 F. Supp. 2d 151, 161 (S.D.N.Y. 2006) (unsworn materials
       are “an insufficient basis for opposing a motion for summary judgment”) (internal quotation marks omitted);
          Dukes v. City of N.Y., 879 F. Supp. 335, 343 (S.D.N.Y. 1995) (“[U]nsworn statements are not admissible
       to controvert a summary judgment motion.”). The time of the remark is not material in any event.
8      Plaintiff's AC alleges that Defendant was acting “in her individual and/or official capacity.” (AC ¶ 62.) Plaintiff's
       counsel clarified that Plaintiff's AC – which Plaintiff drafted before he acquired pro bono counsel – intended to
       assert a claim for damages against Defendant in her individual capacity and not her official capacity. (P's Opp.
       at 24.) Complaints made by pro se plaintiffs are to be examined with “special solicitude,” interpreted “to raise
       the strongest arguments that they suggest,” Shibeshi v. City of N.Y., 475 F. App'x 807, 808 (2d Cir. 2012)
       (summary order) (emphasis and internal quotation marks omitted), and “held to less stringent standards than
       formal pleadings drafted by lawyers,”        Hughes v. Rowe, 449 U.S. 5, 9 (1980) (internal quotation marks
       omitted). Accordingly, I interpret Plaintiff's Amended Complaint to allege a claim against Defendant in her
       individual capacity.
9      Plaintiff's Amended Complaint also alleges violations under the Ninth and Fourteenth Amendments. (AC ¶ 1.)
       Plaintiff has offered no evidence to support this claim except to say that the First Amendment is incorporated
       against the States by the Fourteenth Amendment. (P's Opp. at 22.) Accordingly, to the extent Plaintiff alleges
       independent causes of action under the Ninth and Fourteenth Amendments, those claims are dismissed.
10     Plaintiff admits that he heard from another inmate that Defendant lived on 190th Street in Washington Heights
       and does not purport to have been present when that inmate obtained the information. (Vidal Decl. ¶ 11.)
11
       Nor do the alleged inappropriate comments by Defendant rise to the level of adverse action. See Roseboro,
       791 F. Supp. 2d at 375 (collecting cases).
12     Alioto's report indicates that Plaintiff was moved from keeplock status to the SHU due to the incident. (Russo
       Decl. Ex. D at 6.) The records of the disciplinary hearing confirm the same. (Id. Ex. D at 2.) Defendant's
       Report indicates that Plaintiff was not restricted as a result of the incident, (id. Ex. E at 5), and the hearing
       records confirm the same, (id. Ex. E at 1).
13     Indeed, had such a scheme existed, it is highly unlikely that Defendant's Report would have been dismissed.
       Defendant's comment to Plaintiff, “You are going to SHU,” shows that Defendant knew that Plaintiff was going
       to SHU, but reflects nothing about why. Likewise, her alleged comments “Look at you now” and “Pendejo
       yo no soy de 190th y Washington Heights,” while unprofessional, do not constitute evidence that Defendant
       had Plaintiff sent to the SHU.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       10
         Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 69 of 94
Vidal v. Valentin, Not Reported in Fed. Supp. (2019)


14     Plaintiff argues in part that the Court should deny summary judgment because Defendant's inconsistent
       testimony regarding the scope of Rule 113.26 “undermines her credibility and stated basis for filing the
       [Inmate Misbehavior Report].” (P's Opp. at 20-21.) I do not regard Defendant's testimony about the Rule to
       be necessarily inconsistent, but I will assume for the sake of argument that it is. Plaintiff cites to no cases
       in which a court used a defendant's shifting explanations as evidence of retaliatory conduct in the prison
       context. Cf.     Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 846-47 (2d Cir. 2013) (reversing denial of
       summary judgment on plaintiff's Title VII retaliation claim, finding that the defendant's shifting explanations for
       why it fired plaintiff, combined with other evidence, precluded summary judgment). But even if inconsistent
       testimony about the scope of the Rule showed retaliatory animus, for reasons already discussed, Plaintiff
       would have been sent to SHU anyway. See           Coughlin, 344 F.3d at 287-88.
15     Further, Plaintiff did not merely possess the information. He used it to make false accusations of misconduct
       against a court officer. (P's 56.1 Resp. ¶ 11; Letter at 2.)


End of Document                                            © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         11
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 70 of 94
Flynn v. Ward, Not Reported in Fed. Supp. (2018)




                  2018 WL 3195095                                                   I. Failure to Respond
    Only the Westlaw citation is currently available.
     United States District Court, N.D. New York.               Flynn failed to submit any opposition papers to Defendants'
                                                                motion for summary judgment. Flynn was notified of the
             Bruce FLYNN, Plaintiff,                            consequences of failing to respond to a summary judgment
                        v.                                      motion by Defendants and the Court. Dkt. Nos. 64-1 and
     Joe WARD and Lief Wellenstein, Defendants.                 65. However, “[t]he fact that there has been no response
                                                                to a summary judgment motion does not ... mean that the
               No. 15-CV-1028 (TJM/CFH)
                                                                motion is to be granted automatically.” Champion v. Artuz,
                            |
                                                                76 F.3d 483, 486 (2d Cir. 1996). Even in the absence of
                   Signed 06/06/2018
                                                                a response, Defendants are entitled to judgment only if the
                            |
                                                                material facts demonstrate their entitlement to judgment as a
                    Filed 06/07/2018
                                                                matter of law. Id.; FED. R. CIV. P. 56(c). While “[a] verified
Attorneys and Law Firms                                         complaint is to be treated as an affidavit ... and [may] be
                                                                considered in determining whether material issues of fact
Bruce Flynn, 10-A-1558, Elmira Correctional Facility, P.O.
                                                                exist[,]” see   Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir.
Box 500, Elmira, NY 14902, pro se.
                                                                1995) (citations omitted), Flynn's Amended Complaint is not
Attorney General for the State of New York, OF COUNSEL:         verified. 2 Thus, the Amended Complaint does not have the
BRIAN W. MATULA, ESQ., Assistant Attorney General,              “force and effect of an affidavit.” See Tafari v. Brown, No.
The Capitol, Albany, New York 12224-0341, Attorney for          9:10-CV-1065 (GTS/DRH), 2012 WL 1098447, at *7, n. 8
Defendant.                                                      (N.D.N.Y. Mar. 30, 2012) (collecting cases). Despite this fact,
                                                                the Court may consider the exhibits attached to the Amended
                                                                Complaint. See Dawkins v. Williams, 511 F. Supp. 2d 248,
                                                        1
   REPORT-RECOMMENDATION AND ORDER                              255 (N.D.N.Y. 2007) (considering the exhibits annexed to
                                                                the pro se plaintiff's amended complaint when deciding the
CHRISTIAN F. HUMMEL, U.S. MAGISTRATE JUDGE                      defendant's motion for summary judgment even though that
                                                                pleading was not verified). Defendants do not dispute the
 *1 Plaintiff pro se Bruce Flynn (“Flynn” or “Plaintiff”),
                                                                authenticity of the exhibits and, in fact, utilized the exhibits
an inmate who was, at all relevant times, in the custody of
                                                                during Flynn's deposition and cite to the exhibits in support
the New York Department of Corrections and Community
                                                                of the motion. Dkt. No. 64-2 ¶¶ 46-48; Dkt. No. 64-4; Dkt.
Supervision (“DOCCS”), brings this action pursuant to 42        No. 64-7 at 1-2. 3 Additionally, a copy of Flynn's deposition
U.S.C. § 1983 against Defendants Acting Superintendent Joe      transcript is annexed as an exhibit to Defendants' motion.
Ward (“Defendant” or “Ward”) and C.O. Lief Wellenstein          Dkt. No. 64-4. Consequently, the facts set forth in Defendants'
(“Defendant” or “Wellenstein”) for violations of his rights
                                                                Rule 7.1 Statement of Material Facts 4 are accepted as true,
under the First Amendment. Dkt. No. 20 (“Am. Compl.”).
                                                                but only as to those facts that are not disputed by Flynn's
Additional defendants were named, but the claims against
                                                                sworn testimony or the exhibits annexed to the Amended
them have since been dismissed. Dkt. No. 22. Presently before
                                                                Complaint. See N.D.N.Y. L.R. 7.1(a)(3) (“The Court shall
the undersigned is Defendants' motion for summary judgment
                                                                deem admitted any properly supported facts set forth in
and dismissal of the Amended Complaint pursuant to Rule
                                                                the Statement of Facts that the opposing party does not
56 of the Federal Rules of Civil Procedure (“Fed. R. Civ.
                                                                specifically controvert.”) (emphasis omitted).
P.”). Dkt. No. 64. Flynn did not oppose the motion. For the
following reasons, it is recommended that Defendants' motion
be granted in part and denied in part.
                                                                                       II. Background




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           1
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 71 of 94
Flynn v. Ward, Not Reported in Fed. Supp. (2018)




                                                                    *3 On April 5, 2015, Flynn filed a grievance alleging that
                           A. Facts
                                                                   Wellenstein (1) denied him access to the courts; (2) fraud; (3)
 *2 The facts are related herein in the light most favorable       destruction of property; (4) refused to provide legal materials
to Flynn as the nonmoving party. See subsection III(A) infra.      or assistance; and (5) refused to respond to weekend requests
The facts recited are for the relevant time period as referenced   (MS-21943-15). Dkt. No. 64-5 at 10-16. On May 6, 2015,
in the Amended Complaint.                                          the Superintendent responded that Flynn's concerns were
                                                                   being properly addressed. 8 Id. at 17. Flynn appealed the
At the time of the incidents described in the Amended              decision to CORC and on October 21, 2015, CORC upheld
Complaint, Flynn was confined in the Long Term Protective          the Superintendent's determination. Id. at 9.
Custody Unit (“LTPC”) at Mid-State Correctional Facility
(“Mid-State C.F.”). See generally Am. Compl. Wellenstein           On April 17, 2015, Flynn filed a grievance claiming that
was a law library officer at Mid-State C.F. Dkt. No. 64-4          Wellenstein unlawfully ordered him to remain out of his cell
at 35-36. Ward was the Superintendent at Mid-State C.F. Id.        while he made rounds. Dkt. No. 20-3 at 33.
at 10. From December 2014 through June 2015, Flynn filed
numerous requests for legal materials/legal assistance. Dkt.       On April 28, 2015, Flynn filed a grievance claiming that
No. 20-2.                                                          Wellenstein was deliberately harassing him and destroying his
                                                                   documents. Dkt. No. 20-3 at 34.
From October 2011 until March 5, 2015, inmates in the
LTPC had physical access to the law library from 4:30 p.m.         On April 30, 2015, Flynn filed a grievance charging
until 5:45 p.m. Dkt. No. 20-1 at 2; Dkt. No. 64-4 at 35-36.        Wellenstein with repeated verbal harassment. Dkt. No. 20-3 at
On March 5, 2015, Captain Goppert issued a memorandum              42. Flynn claimed that Wellenstein came to his cell, accused
advising the LTPC Population that their law library services       Flynn of smoking, entered the cell, and pushed Flynn aside.
would be “modified.” Dkt. No. 20-1 at 1. In accordance with        Id. Flynn alleged that Wellenstein made “a couple of smart
Facility Operations Manual 21.04 5 and Directive #4833, 6          remarks” and was “angry” over the numerous grievances
LTPC inmate requests for legal assistance from the law library     Flynn filed. Id.
must be made in writing and forwarded to the law library
officer through the facility mail. Dkt. No. 20-1 at 3. Inmates     On May 6, 2015; May 8, 2015; and May 11, 2015, Flynn
were permitted two requests each day. Dkt. No. 64-4 at 36;         filed grievances accusing Wellenstein of destroying copies,
Dkt. No. 64-2 ¶ 34.                                                harassment, and threatening behavior. Dkt. No. 64-5 at 19-21.
                                                                   The grievances were consolidated (MS-21970-15), and, on
                                                                   July 14, 2015, after an investigation, the Superintendent
                                                                   issued a decision denying the grievances. 9 Id. at 22-23. Flynn
                        1. Grievances
                                                                   appealed the decision to CORC and on September 21, 2015,
On January 6, 2015; February 14, 2015; and February                the Superintendent's decision was affirmed. Id. at 18.
17, 2015, Flynn filed grievances claiming that Wellenstein
refused to make copies of his legal work or perform “word”         On May 14, 2015, Flynn filed a grievance claiming that
and “key number searches” on the computer. Dkt. No. 64-5           Wellenstein refused to provide books. Dkt. No. 20-3 at 46.
at 4-7. The grievances were consolidated (MS-28194-15) and
on March 11, 2015, the Superintendent responded that Flynn         On July 21, 2015, Flynn filed a grievance claiming that
                                                                   Wellenstein refused to provide envelopes and deliberately
was being properly assisted. 7 Id. at 8. Flynn appealed the
                                                                   amended his documents. Dkt. No. 20-6 at 2.
decision to the Central Office Review Committee (“CORC”),
and, on January 20, 2016, CORC upheld the Superintendent's
                                                                   On August 1, 2015, August 7, 2015, and August 10, 2015,
determination. Id. at 3.
                                                                   Flynn filed grievances against Wellenstein claiming that he
                                                                   refused to make copies of documents “in retaliation for the 2
On March 10, 2015, Flynn filed a grievance claiming that
                                                                   most recent grievances against him.” Dkt. No. 64-5 at 26-28.
Wellenstein refused to accept his March 8, 2015 request and
                                                                   The grievances were consolidated (MS-22079-15) and on
overcharged him for copies. Dkt. No. 20-3 at 12.
                                                                   August 27, 2015, after an investigation, the Superintendent


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            2
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 72 of 94
Flynn v. Ward, Not Reported in Fed. Supp. (2018)



denied the grievances. 10 Id. at 29. Flynn appealed the         disobeying a direct order. Dkt. No. 20-6 at 5. After a Tier II
decision to CORC and on October 21, 2015, CORC affirmed         disciplinary hearing, the hearing officer sentenced Flynn to a
the Superintendent's decision. Id. at 24.                       thirty day loss of recreation, commissary, and phone/package
                                                                privileges for thirty days, but the sentence was suspended
On August 20, 2015, Flynn filed a grievance (MS-22105-15)       until November 16, 2015. Id. at 70.
claiming that Wellenstein threatened him and told him, “if I
did not stop with my grievances that he, C.O.’s Jordan and      On August 17, 2015, Officer Alsante issued Flynn a
Miller were going to set me up again like they have done        misbehavior report charging him with placing a three-way
numerous times in the past.” Dkt. No. 20-6 at 10.               call in violation of facility rules. Dkt. No. 20-6 at 8. Alsante
                                                                noted that, on August 17, 2015, “[a]t approx. 9:05 p.m., at
On October 23, 2015, Flynn filed a grievance claiming           the request of C.O. J. Jordan, I began monitoring 10-2 SHU
that Wellenstein refused to provide copies and purposefully     phone[.]” Id. As a result of the report, Flynn was placed
delayed his access to the courts (MS-22183-15). Dkt. No.        in keeplock for eighteen days from August 17, 2015 until
64-5 at 31. On November 10, 2015, after an investigation,       September 4, 2015. Id. at 8, 70. Flynn appealed the decision
the Superintendent determined that Flynn was being provided     to Ward claiming that Jordan asked Alsante to monitor his
                                                                telephone call “as part of a campaign of harassment that CO
with Law Library services pursuant to Directive #4483. 11 Id.
                                                                Wellenstein has launched against those inmates in 10-2 who
at 33. Flynn appealed to CORC, and on February 17, 2016,
                                                                are trying to access the law library and [c]ourts.” Id. at 9.
CORC upheld the determination. Id. at 30.
                                                                Flynn further noted:

On November 6, 2015, Flynn filed a grievance
(MS-22200-15) claiming that Wellenstein's behavior
prohibited him from conducting meaningful research. Dkt.                     CO W has written 4 misbehavior
No. 64-5 at 37. On December 15, 2015, after an investigation,                reports against me & encourages other
                                                                             CO's to do the same, as well as
the Superintendent denied the grievance. 12 Id. at 38. Flynn
                                                                             monitor our alleged activities, and in
appealed the decision to CORC, and on March 23, 2016,
                                                                             this incident no 3-way call was made
CORC affirmed the determination. Id. at 36.
                                                                             & this is retaliation for my litigation.

 *4 On January 14, 2016, Flynn filed a grievance claiming
that the photocopier was not functioning properly because
Wellenstein manipulated the memory function. Dkt. No. 20-6      Dkt. No. 20-6 at 9.
at 61.
                                                                On August 24, 2015, Wellenstein issued a misbehavior report
                                                                charging Flynn with threats and harassment. Dkt. No. 20-6
                                                                at 12. Wellenstein reported that Flynn told him, “[o]ne day
                 2. Misbehavior Reports                         when I get out, I am going to see you selling flowers on the
                                                                corner and then I will take care of you the way I want to.” Id.
On April 30, 2015, Wellenstein issued a misbehavior report
                                                                After a Tier II disciplinary hearing, Flynn was sentenced to
charging Flynn with smoking. 13 Dkt. No. 20-6 at 70. After a    thirty days in keeplock confinement. Id. at 70. The sentence
Tier II disciplinary hearing, Flynn was sentenced to eighteen   was suspended until December 8, 2015. Id.
days in keeplock confinement. Id. Flynn served his sentence
from April 30, 2015 until May 18, 2015. Id.                     On November 12, 2015, Officer U. Upshaw issued Flynn a
                                                                misbehavior report charging him with smoking, arson, false
On August 1, 2015, Officer Koscielniak issued Flynn a           statements, and possessing flammable material. Dkt. No.
misbehavior report charging him with violating facility rules   20-6 at 24. After a disciplinary hearing, the charges were
related to smoking. Dkt. No. 20-6 at 6. After a Tier II         dismissed. Id. at 25.
disciplinary hearing, the hearing officer sentenced Flynn
to a thirty day loss of recreation, commissary, and phone/      On November 18, 2015, Wellenstein issued a misbehavior
package privileges. Id. at 70. On August 1, 2015, Wellenstein   report charging Flynn with harassment. Dkt. No. 20-6 at 16.
issued a second misbehavior report charging Flynn with



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           3
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 73 of 94
Flynn v. Ward, Not Reported in Fed. Supp. (2018)


The misbehavior report was dismissed by the hearing officer.        Flynn was afforded an opportunity to submit an amended
Am. Compl. ¶ 125.                                                   complaint. Dkt. No. 11 at 18. On February 25, 2016, Flynn
                                                                    filed an Amended Complaint. Dkt. No. 20. Upon review of
On December 11, 2015, Wellenstein issued a misbehavior              the Amended Complaint, the Court directed Wellenstein and
report charging Flynn disobeying a direct order and                 Ward to respond to the First Amendment claims related to
harassment. Dkt. No. 20-6 at 26. The ticket was dismissed by        access to the courts and retaliation. Dkt. No. 22 at 14, 26, 29.
the hearing officer. Am. Compl. at ¶ 130.


                                                                                          III. Discussion 14
                        3. Legal Work
                                                                    In the Amended Complaint, Flynn alleges that his First
 *5 In 2013, Flynn filed a Habeas Corpus petition in this           Amendment right to access the courts was violated and
Court. See Flynn v. J. Colvin, No. 9:13-CV-1247 (JKS)               further, that Wellenstein retaliated against him for filing
(N.D.N.Y. 2013). On October 19, 2015, Flynn filed an action         grievances. See generally Am. Compl. Defendants move for
in the Court of Claims against Wellenstein charging him             summary judgment arguing that (1) Flynn failed to allege any
with deliberately destroying legal documents. Dkt. No. 20-6         “actual injury” to sustain a First Amendment claim; (2) Flynn
at 27-28. In 2014 and 2015, Flynn was researching and               cannot establish a retaliation claim against Wellenstein; (3)
gathering exhibits in support of a writ of error coram nobis to     Flynn's supervisory claims against Ward must be dismissed;
vacate his conviction. Dkt. No. 64-4 at 17. In 2014 and 2015,       and (4) Flynn failed to exhaust his administrative remedies
Flynn was also working on a petition for the Department of          with respect to retaliatory conduct. See generally Dkt. No. 64.
Veterans' Affairs to increase his disability benefits, Article
78 petitions, a foreclosure action, and commenced litigation
in the Court of Claims. Dkt. No. 64-4 at 18, 21, 25, 29. On
August 24, 2015, Flynn commenced the within action. Dkt.                                 A. Legal Standard
No. 1.
                                                                    A motion for summary judgment may be granted if there is
                                                                    no genuine issue as to any material fact, it was supported
During his deposition, Flynn testified that did not know the
                                                                    by affidavits or other suitable evidence, and the moving
procedural posture of any of his actions or petitions, could not
                                                                    party is entitled to judgment as a matter of law. See FED
recall whether deadlines were in place in any litigation, and
                                                                    R. CIV. P. 56(a). The moving party has the burden to show
could not remember the details of each petition and action.
                                                                    the absence of disputed material facts by providing the court
Dkt. No. 64-4 at 17-31. Flynn testified that his legal work
                                                                    with portions of pleadings, depositions, and affidavits which
was lost and therefore, without being able to refer to his legal
records, he could not state whether he suffered any negative        support the motion. See FED R. CIV. P. 56;   Celotex Corp.
consequences in any legal matter. Id. at 31-32, 44, 107.            v. Catrett, 477 U.S. 317, 323 (1986). Facts are material if
                                                                    they may affect the outcome of the case as determined by
In June 2016, Flynn was transferred out of Mid-State C.F. Dkt.      substantive law. See    Anderson v. Liberty Lobby, Inc., 477
No. 25.                                                             U.S. 242, 248 (1986). All ambiguities are resolved and all
                                                                    reasonable inferences drawn in favor of the non-moving party.
                                                                    See    Skubel v. Fuoroli, 113 F.3d 330, 334 (2d Cir. 1997).
                   B. Procedural History
                                                                     *6 The party opposing the motion must set forth facts
On August 24, 2015, Flynn filed the Complaint in this action.
                                                                    showing that there is a genuine issue for trial, and must do
Dkt. No. 1. In a Decision and Order filed December 4, 2015
                                                                    more than show that there is some doubt or speculation as to
(“December Order”), the Court reviewed the Complaint in
                                                                    the true nature of the facts. See     Matsushita Elec. Indus.
accordance with      28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C.
                                                                    Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). For
§ 1915A, and determined that the Complaint failed to state a
                                                                    a court to grant a motion for summary judgment, it must be
claim upon which relief could be granted and, therefore, was
                                                                    apparent that no rational finder of fact could find in favor of
subject to dismissal. Dkt. No. 11. In light of his pro se status,
                                                                    the non-moving party. See      Gallo v. Prudential Residential


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              4
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 74 of 94
Flynn v. Ward, Not Reported in Fed. Supp. (2018)


Servs., Ltd. P'ship., 22 F.3d 1219, 1223-24 (2d Cir. 1994);         Undoubtedly, prisoners have a constitutional right to
   Graham v. Lewinski, 848 F.2d 342, 344 (2d Cir. 1998).            meaningful access to the courts. See        Bounds v. Smith,
                                                                    430 U.S. 817, 824 (1977);        Lewis v. Casey, 518 U.S.
Where, as here, a party seeks judgment against a pro se
                                                                    343, 350 (1996) (“The right that Bounds acknowledged
litigant, a court must afford the non-movant special solicitude.
                                                                    was the (already well-established) right of access to the
See    Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,           courts.”). This right is implicated when prison officials
477 (2d Cir. 2006). As the Second Circuit has stated,               “actively interfer[e] with inmates' attempts to prepare legal

  [t]here are many cases in which we have said that a pro se        documents[ ] or file them[.]”        Lewis, 518 U.S. at 350
  litigant is entitled to “special solicitude,” ... that a pro se   (internal citations omitted). To establish a denial of access to
  litigant's submissions must be construed “liberally,” ... and     the courts claim, a plaintiff must satisfy two prongs. First,
  that such submissions must be read to raise the strongest         a plaintiff must show that the defendant acted deliberately
  arguments that they “suggest,” ... At the same time, our          and maliciously. See     Davis v. Goord, 320 F.3d 346, 351
  cases have also indicated that we cannot read into pro se         (2d Cir. 2003). Second, the plaintiff must demonstrate that
  submissions claims that are not “consistent” with the pro se      he suffered an actual injury, “i.e., [the defendant] took or
  litigant's allegations, ... or arguments that the submissions     was responsible for actions that hindered a plaintiff's efforts
  themselves do not “suggest,” ... that we should not “excuse
                                                                    to pursue a legal claim.”    Monsky v. Moraghan, 127 F.3d
  frivolous or vexatious filings by pro se litigants,” ... and
                                                                    243, 247 (2d Cir. 1997) (internal citations, quotation marks,
  that pro se status “does not exempt a party from compliance
  with relevant rules of procedural and substantive law,”...        and alterations omitted) (quoting     Lewis, 518 U.S. at 329);
                                                                       Davis, 320 F.3d at 351 (internal quotation marks omitted).
Id. (citations and footnote omitted); see also       Sealed         “[A] delay in being able to work on one's legal action or
Plaintiff v. Sealed Defendant, 537 F.3d 185, 191–92 (2d Cir.        communicate with the courts does not rise to the level of a
2008).                                                              constitutional violation.” Benjamin v. Kerik, 102 F. Supp. 2d
                                                                    157, 164 (S.D.N.Y. 2000) (citation omitted), aff'd sub nom.
                                                                       Benjamin v. Fraser, 264 F.3d 175 (2d Cir. 2001).
                    B. First Amendment
                                                                     *7 Here, while Flynn made several claims in his Amended
                     1. Access to Courts                            Complaint related to pending legal matters, Flynn testified at
                                                                    his deposition that he could not recall what litigation he was
Flynn claims that Wellenstein deliberately “mixed up” and           working on in 2015, the procedural posture of any pending
destroyed legal exhibits, refused to accept legal requests, and     litigation, or whether he was subject to any Court imposed
failed to provide legal materials, assistance, and copies. See      deadlines. Dkt. No. 64-4 at 12-31. Flynn testified that he filed
generally, Am. Compl. As a result, Flynn claims that he was         actions in the Court of Claims against Wellenstein related
prevented from filing a writ of coram nobis, a petition for         to the destruction of his legal work, and that the actions
habeas relief, a petition with the Department of Veterans'          were dismissed, but he could not attribute that dismissal to
Affairs, an Article 78 petition, and an appeal with the             Wellenstein's actions or inactions. Id. at 25-26, 29, 30. Flynn
New York State Retirement System and missed deadlines in            explained that he could not provide any specific information
pending litigation. See id. Defendants argue, even assuming         related to Court deadlines or legal matters because he was
that Flynn had demonstrated a material issue of fact as to          compelled to send his legal work home and it was lost. Dkt.
whether Defendants acted deliberately and maliciously in            No. 64-4 at 18-19, 25, 31, 45. Flynn testified:
failing to provide him with legal assistance and materials,
the record does not support Flynn's conclusory claim that he
suffered an actual injury caused by the Defendants. Dkt. No.                     ... Most of my legal work was shipped
64-6 at 4.                                                                       —sent home. They forced me to send
                                                                                 most of my legal work home, so—and
                                                                                 I haven't been able to get my legal




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 75 of 94
Flynn v. Ward, Not Reported in Fed. Supp. (2018)


             work sent to me. Then they lost a box
             of legal work, so.                                    To summarize, Flynn has failed to show that Defendants'
                                                                   actions hindered his efforts to pursue a legal claim. Flynn was
                                                                   able to file several submissions in this Court, demonstrating
Dkt. No. 64-4 at 18.                                               that Defendants' alleged conduct did not prevent him from
                                                                   litigating actions. Flynn has failed to provide evidence of any
The record however, lacks any facts related to who directed        type of actual injury which occurred as a result of Defendants'
Flynn to send his legal work home, when or what portion of         actions. Flynn has failed to identify which legal claims were
his work was misplaced or lost, and who was responsible for        frustrated, if they were meritorious, and how his access
his missing legal work.                                            to legal materials, supplies, or the law library would have
                                                                   supported the viability of such claims. In the absence of any
Even if the undersigned accepts Flynn's explanation, the           evidence that Flynn suffered any actual injury precluding him
docket reports for cases pending in this Court, as well as         from pursuing any judicial action, it is recommended that
Flynn's litigation history, belie his First Amendment claims.      Defendants' motion for summary judgment on this ground
In October 2013, Flynn filed a Petition for Habeas Corpus          should be granted.
relief. See Flynn v. Colvin, No. 9:13-CV-1247 (JKS), Dkt.
No. 1 (N.D.N.Y. Oct. 7, 2013). From February 2014 until June
2016, Flynn filed several submissions in that case including                               2. Retaliation
various motions, an application for counsel, a reply to his
petition, and objections to Court Orders. Id.; Dkt. Nos. 20,        *8 To state an actionable claim for retaliation under the First
22, 24, 26, 27, 29, 31, 33, 34, 35, 36, 38. In December 2016,      Amendment, a prisoner must establish by a preponderance
the Petition was denied and Judgment was entered. Id.; Dkt.        of the evidence that: (1) the speech or conduct at issue was
Nos. 47, 48. Nothing in the record suggests that the Petition      protected; (2) the defendant took adverse action against the
was denied for failure to comply with deadlines, prosecute,        plaintiff; and (3) there was a causal connection between
or purse the action.
                                                                   the protected speech and the adverse action. See     Gill
                                                                   v. Pidlypchak, 389 F.3d 379, 380 (2d Cir. 2004) (internal
In August 2015, Flynn commenced the within action by filing
an eighteen page complaint with over two hundred pages of          quotation marks and citation omitted); Tafari v. McCarthy,
exhibits, together with a motion to proceed IFP, an inmate         714 F.Supp.2d 317, 347 (N.D.N.Y. 2010). Courts must
authorization form, a motion to appoint counsel, and a motion      view retaliation claims with care and skepticism to avoid
for preliminary injunctive relief. Dkt. Nos. 1, 2, 3, 4, 5. From   judicial intrusion into matters of prison administration. See
August 2015 until June 2016, Flynn filed letters, motions, and     Jackson v. Onondaga Cnty., 549 F. Supp. 2d 204, 214-15
a fifty-four page Amended Complaint. Dkt. No. 6, 8, 10, 12,        (N.D.N.Y. 2008). Therefore, conclusory allegations alone are
16, 18, 20, 23. Flynn has clearly been able to proceed in his      insufficient. See id. at 214 (citing    Flaherty v. Coughlin,
litigation of this case, despite his claims otherwise.             713 F.2d 10, 13 (2d Cir. 1983) (explaining that “claim[s]
                                                                   supported by specific and detailed factual allegations ...
In December 2017 and March 2018, the Appellate Division            ought usually be pursued with full discovery.”) ). If the
issued Orders dismissing two such petitions. See Flynn             plaintiff establishes these elements, the burden shifts to the
v. Annucci, 156 A.D.3d 1105 (3d Dep't 2017); Flynn v.              defendants to show by a preponderance of the evidence that
Annucci, 159 A.D.3d 1181, 1182 (3d Dep't 2018). In the 2018        they would have taken the same action against the plaintiff
Order, the Court affirmed the disciplinary determination after
considering the documentary evidence, hearing testimony,           absent his engaging in the protected conduct. See      Graham
and misbehavior report. Flynn, 159 A.D.3d at 1182. The             v. Henderson, 89 F.3d 75, 79 (2d Cir. 1996).
record lacks facts establishing that these cases were dismissed
due to Flynn's inability to prosecute or purse the matters         To satisfy the first element of a retaliation claim, a plaintiff
                                                                   must show that he engaged in a protected activity. See
or Defendants' behavior. See      Davis, 320 F.3d at 352
(holding that a plaintiff must show that there is “a causal           Espinal v. Goord, 558 F.3d 119, 128 (2d Cir. 2009). In
connection between the protected speech and the adverse            the prison context, “adverse action” is objectively defined as
action.”) (citation omitted).                                      conduct “that would deter a similarly situated individual of



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             6
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 76 of 94
Flynn v. Ward, Not Reported in Fed. Supp. (2018)


ordinary firmness from exercising ... constitutional rights.”     of a grievance constitutes protected speech under the First
   Davis v. Goord, 320 F.3d 346, 353 (2d Cir. 2003).              Amendment. See         Graham, 89 F.3d at 80;         Franco
“[A]dverse action taken for both proper and improper reasons      v. Kelly, 854 F.2d 584, 589 (2d Cir. 1988) (“Moreover,
may be upheld if the action would have been taken based on        intentional obstruction of a prisoner's right to seek redress
the proper reasons alone.” Jackson, 549 F. Supp. 2d at 215.       of grievances is precisely the sort of oppression that
                                                                     section 1983 is intended to remedy.”) (alteration and
The plaintiff bears the burden of establishing that “the
protected conduct was a substantial or motivating factor in the   internal quotation marks omitted); see also    Roseboro, 791
                                                                  F. Supp. 2d at 367 (finding that the filing of a grievance is
prison officials' decision to discipline the plaintiff.” Gayle,
313 F.3d at 682. A plaintiff “may do so with circumstantial       a protected activity);     Mateo v. Fischer, 682 F. Supp. 2d
evidence if it is ‘sufficiently compelling[.]’ ” Kotler v.        423, 433 (S.D.N.Y. 2010) (same). Thus, for each allegation,
Donelli, 382 F. App'x 56, 57-58 (2d Cir. 2010) (summary           Flynn has satisfied the first prong of First Amendment
                                                                  retaliation analysis. Thus, the Court turns to whether Flynn
order) (quoting     Bennett v. Goord, 343 F.3d 133, 137 (2d
                                                                  has established that he suffered an adverse action and a causal
Cir. 2003) ). “Types of circumstantial evidence that can show
                                                                  connection between the protected conduct and the adverse
a causal connection between the protected conduct and the
                                                                  action.
alleged retaliation include temporal proximity, prior good
disciplinary record, finding of not guilty at the disciplinary
hearing, and statements by defendants as to their motives.”
                                                                                             a. Assault
   Barclay v. New York, 477 F. Supp. 2d 546, 588 (N.D.N.Y.
2007) (citations omitted). Temporal proximity between the          *9 Flynn alleges that Wellenstein assaulted him on April
protected activity and the adverse action “must be very close.”   30, 2015 in retaliation for filing grievances. See Am. Compl.
Meyer v. Shulkin, ––– F. App'x ––––, 2018 WL 480478, at *2        ¶ 54. With respect to the second prong of the analysis,
(2d Cir. Jan. 19, 2018) (citation omitted).                       Defendants claim that the alleged action, i.e., pushing, was
                                                                  de minimis and thus, not an adverse action. The undersigned
                                                                  agrees. Although an alleged assault need not rise to the
            There is no bright line to define                     level of an Eighth Amendment excessive force violation in
            the outer limits beyond which a                       order to be considered an adverse action for purposes of
            temporal relationship is too attenuated               First Amendment retaliation analysis, Flynn's allegations that
            to establish a causal relationship, so                Wellenstein “push[ed] him around,” see Am. Compl. ¶ 54, are
            courts judge the permissible inferences
                                                                  de minimis. See Rivera v. Goord, 119 F. Supp. 2d 327, 340
            that can be drawn from temporal
                                                                  (S.D.N.Y. 2000) (“[E]ven though [the plaintiff] has alleged
            proximity in the context of particular
                                                                  that the actions of [the defendants] were motivated by [the
            cases. However, courts have found
                                                                  plaintiff's] filing of grievances, the alleged acts of retaliation,
            that six and eight month gaps
                                                                  even if assumed to be true, are de minimis; [the plaintiff]
            between the protected conduct and
                                                                  states only that [the defendants] ‘shoved’ him while taking
            adverse action were sufficient, while in
                                                                  him to the ‘box’ (i.e., Green Haven's Special Housing Unit,
            other circumstances three months was
                                                                  or “SHU”). Such actions, even if proven at trial, would not
            considered too long.
                                                                  chill a person of ordinary firmness from continuing to engage
                                                                  in First Amendment activity.”);       Sloane v. Mazzuca, No.
                                                                  04 CV 8266(KMK), 2006 WL 3096031, at *13-14 (S.D.N.Y.
    Burton v. Lynch, 664 F.Supp.2d 349, 367 (S.D.N.Y. 2009)       Oct. 31, 2006) (concluding that the defendant's conduct of
(internal quotation marks and citations omitted).                 throwing a food tray at plaintiff did not amount to adverse
                                                                  action); cf. Williams v. Hesse, No. 9:16-CV-01343 (GTS/
Flynn claims that Wellenstein assaulted him, threatened him,      TWD), 2018 WL 1363759, at *7-8 (N.D.N.Y. Feb. 2, 2018)
denied him access to the court, and filed misbehavior reports     (concluding that the defendants' threats coupled with spitting
in retaliation for Flynn's grievances against Wellenstein.        chewing tobacco in the plaintiff's face that resulted in “severe
See generally Am. Compl. It is well-settled that the filing       burning, pain, and a temporary loss of vision in his right


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                7
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 77 of 94
Flynn v. Ward, Not Reported in Fed. Supp. (2018)


eye for nearly six hours, and a severe headache for days”            constitutes an adverse action for purposes of the retaliation
constituted adverse action) Moreover, there is no indication         analysis.”). Thus, Flynn has established the second prong of
that plaintiff sought medical treatment or experienced severe        the retaliation analysis.
pain or suffering as a consequence of the alleged assault. See
Williams, 2018 WL 1363759, at *7-8. Therefore, because the           With respect to the third prong, Flynn must establish a
undersigned finds that Wellenstein's alleged assault does not        causal connection “sufficient to support the inference ‘that
amount to adverse action, it is recommended that Defendants'         the speech played a substantial part’ in the [ ] adverse
motion on this ground be granted.
                                                                     [ ] action.”      Diesel v. Town of Lewisboro, 232 F.3d 92,
                                                                     107 (2d Cir. 2000) (quoting        Ezekwo v. NYC Health &
                                                                     Hosps. Corp., 940 F.2d 775, 780-81 (2d Cir. 1991) ). As
                     b. Access to Courts
                                                                     to temporal proximity, the record indicates that on March
Flynn alleges that Wellenstein denied him access to the law          10, 2015; April 5, 2015; April 30, 2015; May 6, 2015;
library and to the courts in retaliation for filing grievances.      May 8, 2015; May 11, 2015; May 14, 2015; July 21, 2015;
Dkt. No. 20 ¶¶ 57, 59, 118, 119, 120, 122. Although a                August 7, 2015; October 23, 2015; and November 6, 2015,
defendant's underlying action may not amount to a violation          Flynn filed grievances against Wellenstein. See Dkt. N.
of a constitutionally protected right, this does not preclude        64-7. Although there is no “bright line” establishing the
such action from consideration as an adverse action. See             time frame appropriate for establishing temporal proximity,
                                                                     the short gap between the protected conduct and adverse
   Shariff v. Poole, 689 F. Supp. 2d 470, 478-79 (W.D.N.Y.           action appears sufficiently close to support an indication of a
2010). “ ‘An act in retaliation for the exercise of a
                                                                     causal connection. See      Espinal, 558 F.3d at 129 (holding
constitutional right is actionable under  § 1983 even if             that passage of six months between protected conduct and
the act when taken for different reasons would have been             adverse action sufficiently supported an inference of a causal
proper.’ ” Id. (quoting Franco, 854 F.2d at 588); see Nei            connection); see, e.g.,      Morales v. Mackalm, 278 F.3d
v. Dooley, 372 F.3d 1003, 1007 (8th Cir. 2004) (rejecting            126, 131 (2d Cir. 2002) (concluding that the short time
the defendants' argument that “[a]s for the inmates' claim           frame between grievance and retaliatory action, along with
that they were retaliated against for filing their lawsuit by        allegation of the defendant's involvement, sufficed to support
being denied access to the prison law library, the officials         an inference of a retaliatory motive), abrogated on other
contend the district court should have construed the claim as
one of denied access to the courts, requiring proof of actual        grounds,       Porter v. Nussle, 534 U.S. 516 (2002).
injury, rather than one of retaliation) (citation omitted).” Thus,
even though the undersigned has recommended dismissal of              *10 However, “temporal proximity alone cannot create
plaintiff's access to the courts claim, Wellenstein's underlying     a genuine issue of material as to whether the motivation
conduct may still be assessed as adverse action.                     behind [the defendant's] actions was retaliation.”       Parks
                                                                     v. Blanchette, 144 F.Supp.3d 282, 336-37 (D. Conn. 2015).
It is well-settled that the denying an inmate access to the law      Additional circumstantial evidence supports the conclusion
library or destroying legal material constitutes adverse action.     that Wellenstein's conduct may have been motivated by
See Guillory v. Haywood, No. 9:13-CV-01564 (MAD), 2015               Flynn's complaints. On May 8, 2015, Flynn contends that
WL 268933, at *17 (N.D.N.Y. Jan. 21, 2015) (“Furthermore,            Wellenstein stated, “don't you dare file any more grievances
refusing to allow Plaintiff to go to the law library knowing         or I will slap you silly and write misbehavior reports to stop
that it would prevent an inmate from filing papers in a              you from requesting anything.” Am. Compl. ¶ 56. On May 11,
pending lawsuit in a timely manner would arguably deter              2015, Wellenstein stated “don't [you] dare request anything
a similarly situated individual of ordinary firmness from            or I will write you up. I will set you up for grieving me
exercising ... constitutional rights.”) (internal quotation marks    all the time.” Id. ¶ 58. Assessing these statements in the
and citation omitted); see also Jean-Laurent v. Lane, No. 9:11-      light most favorable to Flynn as the non-moving party, the
CV-186 (NAM/TWD), 2013 WL 600213, at *10 (N.D.N.Y.                   statements are sufficient to support “an inference of a causal
Jan. 24, 2013), report and recommendation adopted, 2013 WL           connection between” plaintiff's grievances and Wellenstein's
599893 (N.D.N.Y. Feb. 15, 2013) (“Destruction of Plaintiff's         alleged denial of legal materials and/or the law library.
legal material and documents for his Second Circuit appeal


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              8
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 78 of 94
Flynn v. Ward, Not Reported in Fed. Supp. (2018)



       Baskerville v. Blot, 224 F. Supp. 2d 723, 732 (S.D.N.Y.
                                                                   Flynn did not document or report the threats. Dkt. No.
2002). Moreover, Wellenstein has not provided an affidavit or
                                                                   64-4 at 96. Based upon the record, the Court concludes
other evidence to refute Flynn's testimony. Therefore, there
                                                                   that Wellenstein's alleged threats are not sufficiently specific
is a genuine triable issue of fact for a jury to consider. See
Ramos v. O'Connell, 28 F. Supp. 2d 796, 803 (W.D.N.Y. 1998)        to constitute adverse action. See      Bartley v. Collins, No.
(denying summary judgment where the defendants failed to           95 Civ. 10161, 2006 WL 1289256, at *2-4 (S.D.N.Y. May
submit affidavits or documents to contradict the plaintiff's       10, 2006) (finding no adverse action where a corrections
account). Therefore, affording plaintiff special solicitude, it    officer tells a plaintiff that he is going to “get [him]” for
is recommended that Defendants' motion on this ground be
                                                                   filing a lawsuit);    Alicea v. Howell, 387 F. Supp. 2d 227,
denied.
                                                                   237 (W.D.N.Y. 2005) (finding no adverse action where a
                                                                   prison official told an inmate that he would “have to pay the
                                                                   consequences” for filing a grievance against her).
                          c. Threats
                                                                   Accordingly, it is recommended that Defendants' motion for
Verbal harassment and threats are generally not considered         summary judgment and dismissal of retaliation claims on this
conduct “that would deter a similarly situation individual
                                                                   ground be granted. 15
of ordinary firmness of exercising constitutional rights.”
Cabassa v. Smith, No. 9:08-CV-0480 (LEK/DEP), 2009 WL
1212495, at *7 (N.D.N.Y. Apr. 30, 2009) (citing          Gill,
                                                                                     d. Misbehavior Reports
389 F.3d at 380) (additional citation omitted). Verbal threats
however, may constitute adverse action for purpose of a            Flynn alleges that Wellenstein filed misbehavior reports,
First Amendment retaliation if the threats are sufficiently        and directed other officers to file misbehavior reports, in
specific. Barrington v. New York, 806 F. Supp. 2d 730, 746         retaliation for grievances. Am. Compl. ¶¶ 55, 70, 71, 73, 79. A
(S.D.N.Y. 2011); see also     Ford v. Palmer, 539 F. App'x         defendant's retaliatory filing of a falsified misbehavior report
5, 6 (2d Cir. 2013) (summary order) (finding that a verbal         that results in disciplinary segregated confinement constitutes
threat constituted adverse action where corrections officer        adverse action. See       Gill, 389 F.3d at 384 (finding that
threatened to poison the plaintiff in retaliation for filing his   a false misbehavior report that resulted in the plaintiff's
grievances).                                                       placement in keeplock constituted adverse action). Courts in
                                                                   this Circuit have held that a temporary loss of privileges does
Here, Flynn testified that Wellenstein threatened him and told     not constitute adverse action. See Smith v. City of New York,
him not to go to the law library. Dkt. No. 64-4 at 93-94. Upon     No. 14 CIV. 5927, 2017 WL 2172318, at *6 (S.D.N.Y. May
further questioning, Flynn testified:                              16, 2017); see also Monko v. Cusack, No. 9:11-CV-1218
                                                                   (GTS/TWD), 2013 WL 5441724, at *11 (N.D.N.Y. Sept. 27,
  Q. Okay. When did he make threats about not going to the
                                                                   2013) (“... the temporary loss of privileges such as the post-
  law library?
                                                                   adjustment privileges lost by Plaintiff for thirty-six days are
  A. I don't recall.                                               de minimis and do not constitute adverse action for purposes
                                                                   of a retaliation claim.”) (citation omitted); Bartley, 2006
  Q. What about threats in writing you up, when did he say
                                                                   WL 1289256 at *7 (holding that a misbehavior report which
  that?
                                                                   resulted in the temporary loss of commissary privileges does
  A. I don't recall.                                               not constitute adverse action because the penalty was de
                                                                   minimis).
  Q. Do you recall the sum and substance of any of the
  conversations about not going to the law library or about         *11 As a result of the misbehavior reports issued by
  writing you up?                                                  Koscielniak and Wellenstein on August 1, 2015, Flynn
                                                                   suffered a temporary loss of privileges. Dkt. No. 20-6 at 70.
  A. I don't recall right now.                                     Flynn was not sentenced to any disciplinary confinement or
                                                                   penalized as a result of the November 12, 2015, November
Dkt. No. 64-4 at 94.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             9
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 79 of 94
Flynn v. Ward, Not Reported in Fed. Supp. (2018)


18, 2015 and December 11, 2015 misbehavior reports. Dkt.           proximity of the disciplinary action to his complaint where no
No. 20-6 at 25; Am. Compl. ¶¶ 125, 130. Therefore, because         misbehavior reports were previously filed against him-does
Flynn has failed to show that he suffered an adverse action as     not suffice to defeat summary judgment.”) ). As to statements
a result of the aforementioned tickets, the undersigned need       regarding Wellenstein's motivations, the record indicates that
not determine whether there is a causal connection between         on May 8, 2015, Wellenstein stated, “don't you dare file any
Flynn's protected conduct and these misbehavior reports.           more grievances or I will slap you silly and write misbehavior
Accordingly, it is recommended that Defendants' motion for         reports to stop you from requesting anything.” Am. Compl.
summary judgment and dismissal of retaliation claims based         ¶ 56. Assessing this statement in the light most favorable
upon the August 1, 2015; November 12, 2015; November 18,           to Flynn as the non-moving party, the undersigned finds it
2015; and December 11, 2015 reports be granted. 16                 sufficient to support “an inference of a causal connection
                                                                   between” plaintiff's grievances and Wellenstein's alleged
The Court reaches a different conclusion however, with             filing of misbehavior reports.      Baskerville, 224 F. Supp.
respect to the remaining misbehavior reports. As a result of       2d at 732.
the April 30, 2015 and August 18, 2015 tickets, Flynn was
sentenced to eighteen days in keeplock. Dkt. No 20-6 at 70.         *12 Wellenstein argues that even assuming the evidence
As a result of the August 24, 2015 misbehavior report, Flynn       creates a material question of fact as to whether he had
received a thirty day keeplock sentence. 17 Id. Accordingly,       retaliatory intent, he would have issued the misbehavior
Flynn has established the second prong of the retaliation          report even in the absence of the protected conduct. “[T]he
analysis with respect to these misbehavior reports. Having         conclusion that the state action would have been taken in the
found that Flynn satisfied the first and second prong of the       absence of improper motives is readily drawn in the context
retaliation analysis with respect to these tickets, the Court      of prison administration where we have been cautioned to
turns to whether the record establishes a causal connection        recognize that prison officials have broad administrative and
between the protected conduct and the adverse action.              discretionary authority over the institutions they manage.”
                                                                      Hynes v. Squillace, 143 F.3d 653, 657 (2d Cir. 1998).
                                                                   “Defendants [may meet] their burden of showing that they
                       i. April 30, 2015                           would have disciplined the plaintiff even in the absence of
                                                                   the protected conduct if ‘it was undisputed that [the inmate
On April 30, 2015, Wellenstein issued Flynn a misbehavior          plaintiff] had in fact committed the prohibited conduct’ for
report for smoking. Am. Compl. ¶ 55; Dkt. No. 64-6 at 14.          which he had been cited in a misbehavior report.” Id. (citing
Flynn contends that this misbehavior was in retaliation for his
                                                                      Lowrance v. Achtyl, 20 F.3d 529, 535 (2d Cir. 1994) ).
April 16, 2015 and April 28, 2015 grievances. Am. Compl.
¶ 55. First, the undersigned notes that the April 16, 2015
                                                                   In September 2013 and March 2015, Flynn was charged
grieves conduct by the “law library relief officer” and makes
                                                                   with smoking at Mid-State C.F. Dkt. No. 20-6 at 70.
no mention of Wellenstein. See Dkt. No. 20-3 at 31. Absent
                                                                   Flynn was found guilty of those charges. Id. During his
evidence by plaintiff that Wellenstein either was the library
                                                                   deposition, Flynn admitted that he smoked in his cell in the
relief officer or knew of the contents of said grievance, the
                                                                   past and conceded that he “had several disciplinary issues
April 16, 2015 grievance cannot be the basis for his retaliation
                                                                   with smoking[.]” Dkt. No. 64-4 at 95-96. However, Flynn
claim. See      Tafari, 714 F. Supp. 2d at 374 (concluding that    maintains that on April 30, 2015, he was not smoking in his
the plaintiff failed to establish a causal connection where the    cell. Id. As discussed supra, Wellenstein has not provided
defendant was not named in the original grievance). Second,        any sworn testimony in support of the motion, and, thus,
as to the April 28, 2015 grievance, although the temporal          has not met his burden of establishing that he would have
proximity of two days sufficiently supports an inference           filed the misbehavior report even in the absence of the
of causal connection, temporal proximity “without more,            protected conduct. Accordingly, there is an genuine dispute
is insufficient to survive summary judgment.”        Roseboro      as to whether Flynn committed the charged conduct. See
v. Gillespie, 791 F. Supp. 2d 353, 370 (S.D.N.Y. 2011)                Gayle, 313 F.3d at 684 (denying summary judgment
(citing inter alia Ayers v. Stewart, 101 F.3d 687, 1996 WL         where it is disputed whether the plaintiff committed the
346049 (Table), at *1 (2d Cir. 1996) (“[The plaintiff's]           prohibited conduct). Therefore, the undersigned recommends
reliance on circumstantial evidence of retaliation-namely, the


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          10
             Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 80 of 94
Flynn v. Ward, Not Reported in Fed. Supp. (2018)


that Defendants' motion for summary judgment, on this basis,        Thus, as plaintiff admitted to making the statement that is
be denied.    18                                                    the basis for the August 24, 2015 misbehavior report, the
                                                                    evidence suggests that “plaintiff committed the most serious,
                                                                    if not all, of the prohibited conduct charged in the misbehavior

                       ii. August 17, 2015                          report.”   Gayle, 313 F.3d at 682. Therefore, Defendants
                                                                    have established a non-retaliatory reason for the filing of
The August 17, 2015 misbehavior report was written by
                                                                    the August 24, 2015 misbehavior report. See          Hynes v.
Officer Alsante. Dkt. No. 20-6 at 8. To establish a retaliation
                                                                    Squillace, 143 F.3d 653, 657 (2d Cir. 1998) (concluding that
claim, a plaintiff must show “a genuine issue of material fact
                                                                    plaintiff's admission of the underlying conduct established a
that the protected conduct was a substantial or motivating
                                                                    “proper, non-retaliatory reason[ ] for filing the misbehavior
factor in his discipline.”     Graham, 89 F.3d at 81. “[I]t is      report.”). Accordingly, it is recommended that Defendants'
difficult to establish one defendant's retaliation for complaints   motion on this ground be granted.
against another defendant.” Hare v. Hayden, No. 09 Civ.
3135, 2011 WL 1453789, at *4 (S.D.N.Y. Apr. 14, 2011)
                                                                                      C. Supervisory Liability
(citing   Wright v. Goord, 554 F.3d 255, 274 (2d Cir. 2009) ).
                                                                     *13 Defendants argue that Flynn's claims against Ward must
Here, Flynn did not file any grievances or complaints               be dismissed because Ward was not personally involved in
against Alsante. The record lacks any evidence establishing         any constitutional violations. Dkt. No. 64-6 at 20-23. Flynn
why Alsante would file a false misbehavior report against           does not allege, nor does the record support the conclusion
Flynn, on Wellenstein's behalf, beyond Flynn's conclusory           that Ward directly participated in any alleged constitutional
allegations. Without more, the evidence does not present            violations. Construing the Amended Complaint liberally,
a genuine issue of material fact for a jury to resolve.             Flynn contends that Ward was personally involved in the
See Ciaprazi v. Goord, No. 9:02-CV-915 (GLS/DEP), 2005              alleged constitutional violations by denying his grievances.
WL 3531464, at *9 (N.D.N.Y. Dec. 22, 2005) (entering
summary judgment on retaliation claim where the plaintiff           Supervisory officials may not be held liable merely because
cited only past grievances filed against corrections officers
other than the officer who disciplined the plaintiff); see also     they held a position of authority. See Black v. Coughlin, 76
Alicea v. Maly, No. 9:12-CV-203 (MAD/TWD), 2015 WL                  F.3d 72, 74 (2d Cir. 1996). However, supervisory personnel
4326114, at *14 (N.D.N.Y. July 14, 2015); Guillory v. Ellis,        may be considered “personally involved” if:
No. 9:11-CV-600 (MAD/ATB), 2014 WL 4365274, at *18
                                                                      (1) the defendant participated directly in the alleged
(N.D.N.Y. Aug. 29, 2014). Accordingly, it is recommended
                                                                      constitutional violation;
that Defendants' motion for summary judgment and dismissal
of retaliation claims based upon this misbehavior report be           (2) the defendant, after being informed of the violation
granted. 19                                                           through a report or appeal, failed to remedy the wrong;

                                                                      (3) the defendant created a policy or custom under
                                                                      which unconstitutional practices occurred, or allowed the
                       iii. August 24, 2015                           continuance of such a policy or custom;

On August 24, 2015, Wellenstein issued plaintiff a                    (4) the defendant was grossly negligent in supervising
misbehavior report alleging that Flynn threatened and                 subordinates who committed the wrongful acts; or
verbally harassed him. Dkt. No. 20-6 at 12. Plaintiff contends
that this misbehavior report was in retaliation for his August        (5) the defendant exhibited deliberate indifference to the
20, 2015 and August 22, 2015 grievances. Am. Compl. ¶ 79.             rights of inmates by failing to act on information indicating
However, as Defendants note, during his deposition, plaintiff         that unconstitutional acts were occurring.
admitted that he “made a smart remark about [Wellenstein]
selling flowers for a living,” but that Wellenstein “took that         Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (citing
to a whole different level.” Dkt. No. 64-4 at 91, 93, 95.
                                                                       Williams v. Smith, 781 F.2d 319, 323–24 (2d Cir. 1986) ).


                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          11
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 81 of 94
Flynn v. Ward, Not Reported in Fed. Supp. (2018)


                                                                   Law, but notably absent from the record is any affidavit
Writing letters and grievances to a defendant is insufficient      or declaration from Ward. Without such evidence, a factual
                                                                   dispute exists as to whether Ward proactively participated in
to establish notice and personal involvement.            Smart
                                                                   the decision-making process related to Flynn's grievances. As
v. Goord, 441 F.Supp.2d 631, 643 (S.D.N.Y. 2006)
                                                                   such, there is triable issue of material fact for a jury to resolve
(“Commissioner ... cannot be held liable on the sole basis
                                                                   with respect to Ward's personal involvement in Wellenstein's
that he did not act in response to letters of protest sent by
[plaintiff]....”). Also, it is within the purview of a superior    alleged retaliatory conduct. See   Celotex Corp., 477 U.S.
                                                                   at 323. Accordingly, Defendants' motion against Ward on this
officer to delegate responsibility to others. See     Vega v.
                                                                   ground should be denied.
Artus, 610 F.Supp.2d 185, 198 (N.D.N.Y. 2009) (finding no
personal involvement where “the only involvement of the
                                                                    *14 A different conclusion is reached however, with
supervisory official was to refer the inmate's complaint to the
                                                                   respect to Flynn's First Amendment claims based upon
appropriate staff for investigation”) (citing Ortiz-Rodriguez
                                                                   access to the courts. Absent an underlying constitutional
v. N.Y. State Dep't of Corr. Servs., 491 F.Supp.2d 342, 347
                                                                   violation by a subordinate, there can be no supervisory
(W.D.N.Y. 2007) ).
                                                                   liability.    Hernandez v. Keane, 341 F.3d 137, 145 (2d
“[I]t is well-established that the review, denial or affirmance
                                                                   Cir. 2003); see       Elek v. Inc. Vill. of Monroe, 815
of a denial of a grievance is insufficient to establish personal
                                                                   F.Supp.2d 801, 808 (S.D.N.Y. 2011) (collecting cases for
involvement.” Perilla v. Fischer, No. 13-CV-398M, 2013
                                                                   the proposition that “because plaintiff has not established
WL 5798557, at *7 (W.D.N.Y. Oct. 28, 2013) (citing inter
                                                                   any underlying constitutional violation, she cannot state a
alia        Farrell v. Burke, 449 F.3d 470, 484 (2d Cir.           claim for 1983 supervisory liability”). As discussed supra,
2006) (citation omitted) ). “[W]hile personal involvement          Flynn failed to raise an issue of material fact with respect
cannot be founded solely on supervision, liability can be          to his First Amendment claim based upon access to courts.
found if the official proactively participated in reviewing the    Accordingly, the undersigned recommends that Defendants'
administrative appeals as opposed merely to rubber-stamping        motion for summary judgment and dismissal of Flynn's First
the results.” Molano v. Bezio, No. 10-CV-6481, 2012 WL             Amendment claims against Ward based upon access to the
1252630, at *5 (W.D.N.Y. Apr. 13, 2012) (citing Collins v.         courts be granted.
Ferguson, 804 F.Supp.2d 134, 140 (W.D.N.Y. 2011),        Black
v. Coughlin, 76 F.3d 72, 74–75 (2d. Cir. 1996) ).
                                                                                            D. Exhaustion
The record before the Court contains Superintendent
responses related to six grievances. Dkt. No. 64-5 at 8,           As an alternative ground for dismissal of the retaliation
17, 22-23, 29, 33, 38. As noted supra, the signature of            claims, Defendants contend that the motion for summary
the Superintendent who executed the response, in each              judgment must be granted because Flynn failed to exhaust
instance, is illegible. See Part II(A)(1). In response to the      his administrative remedies through available grievance
May 6, 2015 grievance (MS-21970-15), the Superintendent            procedures. See Dkt. No. 64-2 at 23-26. The PLRA requires
concluded that, “[i]n this investigation, the grievant alleges     that a prisoner exhaust any administrative remedies available
that he is not being provided assistance with law library          to him or her before bringing an action for claims arising out
requests, his copies are purposely damaged and he is being         of his or her incarceration. See      Porter v. Nussle, 534 U.S.
retaliated against for filing complaints.” Dkt. No. 64-5
                                                                   516, 524 (2002); see also     Woodford v. Ngo, 548 U.S. 81,
at 22. Defendants argue that Ward was not involved in
                                                                   82 (2006). “The PLRA's exhaustion requirement is designed
that grievance and attribute only two grievances to Ward:
                                                                   to ‘afford [ ] corrections officials time and opportunity to
MS-22079-15 and MS 22200-15. Dkt. No. 64-6 at 22-23.
                                                                   address complaints internally before allowing the initiation
While Defendants concede that additional grievances were
appealed to the Superintendent, Defendants claim that the          of a federal case.’ ”      Johnson v. Testman, 380 F.3d 691,
remaining grievance responses were not issued by Ward
                                                                   697 (2d Cir. 2004) (citing Porter, 534 U.S. at 524-25). The
and thus, Ward was not involved in the decision-making
                                                                   exhaustion requirement applies “ ‘to all inmate suits about
process or investigation regarding these grievances. These
                                                                   prison life, whether they involve general circumstances or
arguments are asserted by counsel in the Memorandum of


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              12
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 82 of 94
Flynn v. Ward, Not Reported in Fed. Supp. (2018)


particular episodes, and whether they allege excessive force
                                                                      Ross, 136 S. Ct. at 1858. Under this exception, courts
or some other wrong.’ ” Mauldin v. Kiff, No. 11-CV-107-            must determine whether administrative remedies were
A, 2014 W L 2708434, at *4 (W.D.N.Y. June 16, 2014)                “available” to a prisoner. Id. The Supreme Court identified
                                                                   three circumstances where administrative remedies may be
(quoting    Porter, 534 U.S. at 532). Further, the exhaustion
                                                                   unavailable to a prisoner. First, “an administrative procedure
requirement applies even where the prisoner seeks relief
                                                                   is unavailable when (despite what regulations or guidance
not available in the administrative grievance process, such
                                                                   materials may promise) it operates as a simple dead end
as money damages.         Porter, 534 U.S. at 524. To exhaust      —with officers unable or consistently unwilling to provide
administrative remedies, the inmate must complete the full
                                                                   any relief to aggrieved inmates.”          Id. at 1859 (citing
administrative review process set forth in the rules applicable
to the correctional facility in which he or she is incarcerated.      Booth v. Churner, 532 U.S. 731, 736, 738 (2001) ).
                                                                   “Next, an administrative scheme might be so opaque that
See      Jones v. Bock, 549 U.S. 199, 218 (2007) (internal
                                                                   it becomes, practically speaking, incapable of use.” Id.
citation omitted).
                                                                   Lastly, administrative remedies are unavailable where “prison
                                                                   administrators thwart inmates from taking advantage of a
“The mere fact that an inmate plaintiff filed some grievance
                                                                   grievance process through machination, misrepresentation, or
prior to filing suit is not enough. The grievance must also
have related to the subject matter of the federal lawsuit.”        intimidation.”    Id. at 1860.
    Allah v. Poole, 506 F. Supp. 2d 174, 180 (W.D.N.Y. 2007)
                                                                   Here, there is no dispute that at all relevant times, DOCCS had
(citation omitted). The scope of a plaintiff's federal claim may
                                                                   in place a three-step inmate grievance program. N.Y. COMP.
not exceed that of the grievance. Donahue v. Bennett, No.
                                                                   CODES R. & REGS. tit. 7, § 701.5 (2015). First, the inmate
02-CV-6430, 2004 WL 1875019, at *8 (W.D.N.Y. Aug. 17,
                                                                   must file a complaint with an inmate grievance program
2004).
                                                                   (“IGP”) clerk within twenty-one days of the alleged action.
                                                                   Id. § 701.5(a)(1). An IGP representative has sixteen calendar
Although the Supreme Court has deemed exhaustion
                                                                   days to informally resolve the issue. Id. § 701.5(b)(1). If no
mandatory, the Second Circuit has recognized that “certain
                                                                   informal resolution occurs, the full IGP committee must hold
caveats apply.”     Ruggiero v. County of Orange, 467 F.3d         a hearing within sixteen days of receipt of the grievance and
170, 175 (2d Cir. 2006) (citation omitted). Until recently,        must issue a written decision within two working days after
courts in this district followed a three-part test established     the conclusion of the hearing. Id. §§ 701.5(b)(2)(i)-(ii). If the
by the Second Circuit in         Hemphill v. New York, 380         determination is unfavorable to the inmate, the inmate may
F.3d 680, 686 (2d Cir. 2004). Under the test established in        appeal the IGRC's determination to the facility superintendent
Hemphill, a plaintiff's failure to exhaust could be excused        within seven calendar days of receipt of the determination.
if the plaintiff established that his or her failure to exhaust    Id. § 701.5(c)(1). If the superintendent's determination is
was justified by “special circumstances.” Id. However, the         unfavorable to the inmate, the inmate may appeal to the
Supreme Court recently held that “[c]ourts may not engraft an      Central Office Review Committee (“CORC”) within seven
unwritten ‘special circumstances’ exception onto the PLRA's        days after receipt of the superintendent's determination. Id.
                                                                   §§ 701.5(d)(i)-(ii). CORC must “review each appeal, render
exhaustion requirement.”      Ross v. Blake, 136 S. Ct. 1850,      a decision on the grievance, and transmit its decision to the
1862 (2016). As such, the special circumstances exception          facility, with reasons stated, for the [inmate], the grievance
previously promulgated by the Second Circuit in Hemphill,          clerk, the superintendent, and any direct parties within thirty
is no longer consistent with the statutory requirements of the     (30) calendar days from the time the appeal was received.”
PLRA. See      Williams v. Priatno, 829 F.3d 118, 123 (2d Cir.     Id. § 701.5(d)(3)(ii).
2016).
                                                                   Flynn testified that he was familiar with the grievance process
 *15 Although the Supreme Court's decision in                      and filed “numerous” grievances in 2015. Dkt. No. 64-4
Ross eliminates the “special circumstances” exception              at 41-44. As discussed supra, the record contains copies of
promulgated by Hemphill, courts must still consider the            six (6) grievances that Flynn appealed to CORC and thus,
PLRA's “textual exception to mandatory exhaustion.”                Defendants concede, exhausted. 20 The record contains a



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            13
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 83 of 94
Flynn v. Ward, Not Reported in Fed. Supp. (2018)


certification attesting to the veracity of the grievance records.   the Superintendent issued a response finding that the grievant
Dkt. No. 64-5 at 2.                                                 “has not substantiated his claim that he has been the victim
                                                                    of harassment by staff[.]” Id. at 29. The Superintendent noted
With respect to the exhausted grievances, Defendants argue          that Wellenstein denied the allegations. Dkt. No. 64-5 at
that Flynn's retaliation claims were not properly exhausted         29. In his Appeal Statement, Flynn argued that Wellenstein
because these grievances did not contain allegations that           continues to deter him from using the law library “in
Wellenstein retaliated against Flynn when he assaulted him          retaliation for filing grievances[.]” Id. On October 21, 2015,
and issued misbehavior reports. Dkt. No. 64-6 at 25-26.             CORC issued a decision quoting Directive #4040, Section
Defendants have not provided an affidavit from any DOCCS'           701.6(b) related to prohibited “reprisals” against an inmate
employee with personal knowledge to support Defendants'             who utilizes the grievance process. 21 Id. at 24.
contention that there is no connection between Flynn's
grievances and the matters raised in the federal court              Drawing all inferences in Flynn's favor, the Court finds that
complaint. Once again, Defendants rely upon the unsupported         the facts alleged in Flynn's grievances encompass the facts set
statements by counsel without evidentiary support. Upon             forth in the Amended Complaint. See Curry v. Fischer, No. 02
review of the record, the undersigned finds that has exhausted      Civ.4477, 2004 WL 766433, at *8 (S.D.N.Y. Apr. 12, 2004).
his remaining retaliation claims. In the May 6, 2015                Accordingly, it is recommended that Defendants' Motion
grievance, Flynn claimed that Wellenstein provided distorted        for Summary Judgment, insofar as it raises the affirmative
copies of court forms and asserted, “[t]his is the 3 rd time he     defense of nonexhaustion, be denied.
has deliberately ruined copies to the point they are unusable.
This is deliberate harassment and the denial of legal copies.”
Dkt. No. 64-5 at 21. In the May 8, 2015 grievance, Flynn
                                                                                           IV. Conclusion
claimed:
                                                                    WHEREFORE, based on the findings set forth above, it is
                                                                    hereby:
              *16 On 5/8/15 at 5:05 p.m. C.O
             Wellenstein came to my cell and                        RECOMMENDED, that Defendants' motion for summary
             started kicking the cell door and                      judgment (Dkt. No. 64) be GRANTED IN PART:
             slaming [sic] feed up door, verbally
             harassing me and making numerous                         (1) Insofar as it seeks dismissal of Flynn's First Amendment
             threats. For months C.O. Wellenstein                     access to the courts claims against Wellenstein and Ward;
             has been harassing me. As a result of
                                                                      (2) Insofar as it seeks dismissal of Flynn's retaliation claims
             his harassment I am afraid to use the
                                                                      against Wellenstein and Ward related to misbehavior
             law library services and request legal
                                                                      reports issued on August 1, 2015, August 17, 2015, August,
             material.
                                                                      24, 2015, November 12, 2015, November 18, 2015, and
                                                                      December 11, 2015;

Dkt. No. 64-5 at 19.                                                  (3) Insofar as it seeks dismissal of Flynn's First Amendment
                                                                      retaliation claims against Wellenstein and Ward for the
On July 14, 2015, the Superintendent responded and                    April 30, 2015 assault; and
categorized these claims as “retaliation” claims in response
to filing prior complaints. Dkt. No. 64-5 at 22. The                  (4) Insofar as it seeks dismissal of Flynn's First Amendment
Superintendent conducted an investigation and interviewed             retaliation claims against Wellenstein and Ward for threats,
Wellenstein. Id.
                                                                      the motion be GRANTED; and it is further

In the August 7, 2015 grievance, Flynn reiterated his
                                                                    RECOMMENDED, that Defendants' Motion for Summary
harassment complaints claiming that, “Wellenstein has
                                                                    Judgment (Dkt. No. 64) be DENIED IN PART:
refused to make copies in retaliation for the 2 most recent
grievances against him. His refusal to make copies is
harassment[.]” Dkt. No. 64-5 at 26-28. On August 27, 2015,


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             14
            Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 84 of 94
Flynn v. Ward, Not Reported in Fed. Supp. (2018)



    (1) Insofar as it seeks dismissal of Flynn's First Amendment    Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c),
    retaliation claims against Wellenstein and Ward based on        the parties have fourteen days within which to file written
    access to courts and the misbehavior report issued on April     objections to the foregoing report. Such objections shall be
    30, 2015; and                                                   filed with the Clerk of the Court. FAILURE TO OBJECT
                                                                    TO THIS REPORT WITHIN FOURTEEN (14) DAYS
     *17 (2) Insofar as it seeks dismissal of plaintiffs
    retaliation claims for access to the courts and the April 30,   WILL PRECLUDE APPELLATE REVIEW.                   Roldan v.
    2015 misbehavior report due to nonexhaustion, the motion        Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing  Small v.
    be DENIED; and it is                                            Secretary of Health and Human Servs., 892 F.2d 15 (2d Cir.
                                                                    1989) );   28 U.S.C. § 636(b)(1); FED R. CIV. P. 6(a), 6(e),
ORDERED, that copies of this Report-Recommendation and
                                                                          22
Order be served on the parties in accordance with the Local         72.
Rules.

                                                                    All Citations
IT IS SO ORDERED.
                                                                    Not Reported in Fed. Supp., 2018 WL 3195095




                                                            Footnotes


1
         This matter was referred to the undersigned for report and recommendation pursuant to 28 U.S.C. § 636(b)
         and N.D.N.Y.L.R. 72.3(c).
2        The Amended Complaint is not notarized and does not contain any statement from Flynn certifying the
         veracity of the document under the penalty of perjury.
3        Citations to page numbers refer to the pagination generated by CM/ECF, not the page numbers generated
         by the parties.
4        Local Rule 7.1(a)(3) states:
           Summary Judgment Motions
           Any motion for summary judgment shall contain a Statement of Material Facts. The Statement of Material
           Facts shall set forth, in numbered paragraphs, each material fact about which the moving party contends
           there exists no genuine issue. Each fact listed shall set forth a specific citation to the record where the
           fact is established.
           The opposing party shall file a response to the Statement of Material Facts. The non-movant's response
           shall mirror the movant's Statement of Material Facts by admitting and/or denying each of the movant's
           assertions in matching numbered paragraphs. Each denial shall set forth a specific citation to the record
           where the factual issue arises. The non-movant's response may also set forth any additional material facts
           that the non-movant contends are in dispute. Any facts set forth in the Statement of Material Facts shall
           be deemed admitted unless specifically controverted by the opposing party.
         Local Rule 7.1(a)(3).
5        Mid-State C.F. Facility Operations Manual No. 21.04 provided, in relevant part:
           3. Inmates in SHU areas may request, in writing, legal assistance from the Law Library.
           a. All requests for assistance must be sent to the Law Library Officer vi a facility mail and each request
           should document what kind of service is needed.
           c. SHU inmates will only be allowed to have two (2) legal research resources in their possession at a time.
           Pick-up and delivery of legal materials will be made on a daily basis, Monday through Sunday.
         Dkt. No. 20-1 at 17.
6        DOCCS Directive #4833 provided, in pertinent part:



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        15
         Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 85 of 94
Flynn v. Ward, Not Reported in Fed. Supp. (2018)


         Cell Study Services: Inmates prohibited by their confinement status from visiting the Law Library shall be
         allowed to study Law Library materials in their cells and obtain legal services normally available to general
         population inmates. Such inmates may request, in writing, a maximum of two items per day and these will
         be delivered, if available, within 24 hours of receipt of the request. Inmates may retain said legal materials
         for a period of not less than 16 hours nor more than 24 hours.
      Dkt. No. 20-1 at 5.
7     The signature of the Superintendent is illegible.
8     See Footnote 8, supra.
9     See Footnote 7, supra.
10    See Footnote 7, supra.
11    See Footnote 7, supra.
12    See Footnote 7, supra.
13    The misbehavior report is not part of the record.
14    All unpublished opinions cited to by the undersigned in this Report-Recommendation are, unless otherwise
      noted, attached to this Report-Recommendation.
15    In light of my recommendation that Flynn's retaliation claim based upon threats be dismissed in its entirety
      based on the merits, I find it unnecessary to address the alternative failure to exhaust arguments related
      to this claim.
16    See Footnote 17, supra.
17    Defendants argue that a suspended sentence does not constitute an adverse action. Dkt. No. 64-6 at 18.
      Defendants claim, without evidentiary support, that Flynn did not serve keeplock or lose any privileges as a
      result of this misbehavior report. Id. The record before the Court establishes that the thirty day sentence was
      suspended until December 8, 2105. Dkt. No. 20-6 at 70. There is however, a genuine issue of fact regarding
      whether Flynn served the keeplock sentence. Construing the facts in a light most favorable to the pro se,
      non-moving party, the Court finds that Defendants have failed to meet their burden of proof with regard to
      this issue.
18    See Footnote 15, supra.
19    See Footnote 17, supra.
20    Flynn filed additional grievances, but the record does not contain proof that these grievances were exhausted.
      To wit, Flynn testified that “at least two or three” of his grievances “made it to Albany.” Dkt. No. 64-4 at 46.
      Flynn could not recall which grievances were appealed and testified that while nothing prevented him from
      exhausting of all his grievances, he did not appeal certain grievances because they were “repetitive.” Id.
21    Section 701.6(b) provides:
         Reprisals prohibited. No reprisals of any kind shall be taken against an inmate or employee for good faith
         utilization of this grievance procedure. An inmate may pursue a complaint that a reprisal occurred through
         the grievance mechanism. A grievant shall not receive a misbehavior report based solely upon an allegedly
         false statement made by the inmate to the grievance committee.
      N.Y. COMP. CODES R. & REGS. tit. 7, § 701.6.
22    If you are proceeding pro se and are served with this Order by mail, three additional days will be added to
      the fourteen-day period, meaning that you have seventeen days from the date the Order was mailed to you
      to serve and file objections. FED. R. CIV. P. 6(d). If the last day of that prescribed period falls on a Saturday,
      Sunday, or legal holiday, then the deadline is extended until the end of the next day that is not a Saturday,
      Sunday, or legal holiday. Id. § 6(a)(1)(C).


End of Document                                          © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       16
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 86 of 94
Reed v. Doe No. 1, Not Reported in F.Supp.2d (2012)




                 2012 WL 4486086
                                                                   I. BACKGROUND 2
    Only the Westlaw citation is currently available.
                                                                   Plaintiff is a prison inmate entrusted to the custody of the
             United States District Court,
                                                                   New York State Department of Corrections and Community
                   N.D. New York.
                                                                   Supervision (“DOCCS”). See generally Complaint (Dkt. No.
                Benji D. REED, Plaintiff,                          1). At the times relevant to the claims remaining in the action,
                            v.                                     he was designated to Eastern, located in Napanoch, New
                                                                   York. Id. at ¶ 3.
              John DOE No. 1; John Doe No
               2; and M. Soto, Defendants.
                                                                   The events giving rise to plaintiff's claims were set in motion
       Civil Action No. 9:11–CV–0250 (TJM/DEP).                    on September 14, 2010, when Reed developed an illness
                             |                                     he attributed to food consumed in the mess hall at Eastern.
                      July 26, 2012.                               Complaint (Dkt. No. 1) ¶¶ 32–37. Plaintiff maintains that the
                                                                   food causing his intestinal issues was known by defendant
Attorneys and Law Firms                                            John Doe No. 1 to have been contaminated, and should have
                                                                   been inspected by defendant John Doe No. 2 prior to being
Benji D. Reed, Elmira, NY, pro se. 1                               served to the inmates. Complaint (Dkt. No. 1) ¶¶ 41–42.

Hon. Eric T. Schneiderman, Attorney General of the State of
                                                                   Plaintiff was initially treated on the following day at
New York, James Seaman, Esq., Assistant Attorney General,
                                                                   the facility's medical clinic, along with several other
Albany, NY, for Defendant Soto.
                                                                   affected inmates, and given “dymotabs” to address the
                                                                   condition. Complaint (Dkt. No. 1) ¶ 38. The medication was
                                                                   subsequently discontinued on that same day, however, and
      REPORT, RECOMMENDATION AND ORDER                             plaintiff was confined to his cell and placed on a water diet
                                                                   for one day. Id. at ¶¶ 39–40.
DAVID E. PEEBLES, United States Magistrate Judge.

 *1 Plaintiff Benji D. Reed, a New York State prison               While at Eastern, plaintiff was designated to undergo alcohol
inmate who is proceeding pro se and in forma pauperis,             and substance abuse treatment in a program (“ASAT”)
                                                                   overseen by defendant M. Soto, a counselor at the facility.
has commenced this action pursuant to       42 U.S.C. § 1983       See Complaint (Dkt. No. 1) ¶¶ 6, 31. Based apparently
against various prison officials, alleging deprivation of his      upon his absence from ASAT treatment while confined
civil rights. While the scope of his complaint has been            to his cell due to illness, plaintiff received a misbehavior
winnowed, and it now raises only claims of cruel and unusual       report authored by defendant M. Soto accusing him of lying
punishment and unlawful retaliation against one named and          regarding his location on September 15, 2010, after being
two unidentified “Doe” defendants, as originally filed that        asked why he did not appear for ASAT treatment, and for
pleading asserted an array of claims stemming from incidents       failing to follow facility rules regarding attendance in the
occurring at two separate correctional facilities.                 program. Complaint (Dkt. No. 1) ¶ ¶ 46–47. At a subsequent
                                                                   disciplinary hearing conducted to address the accusations set
In response to plaintiff's complaint the sole remaining named      forth in the misbehavior report, however, the charges were
defendant has moved for dismissal of all claims against him        dismissed. Id. at ¶ 49.
for failure to state a plausible cause of action upon which
relief may be granted. The plaintiff, in turn, has applied for      *2 Following plaintiff's return to the ASAT program he was
leave to amend his complaint, and for appointment of counsel       called into defendant Soto's office and, after a conversation
to represent him pro bono. For the reasons set forth below,        during which Reed refused to discuss the conviction that led
I recommend that defendant's motion to dismiss be granted,         to his incarceration, he was forced by Soto to sign a refusal
and will deny plaintiff's application for leave to amend, on the   to participate in ASAT training. Id. at ¶¶ 50–56. Plaintiff
basis of futility in light of my recommendation regarding the      was then removed from the ASAT program and escorted to
legal sufficiency of his existing claims, as well as his request   his cell, where he remained in keeplock pending a hearing
for assignment of counsel.


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             1
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 87 of 94
Reed v. Doe No. 1, Not Reported in F.Supp.2d (2012)


stemming from the issuance of a new misbehavior report            Eastern. See Motion for Leave to Amend (Dkt. No. 14) ¶¶
alleging his refusal to participate in the ASAT program.     3    1–2. Plaintiff has also requested appointment of counsel to
Id. at ¶¶ 57–61. At a subsequent hearing, conducted on            represent him in the action, pro bono. Dkt. No. 15. Defendant
October 12, 2010, Reed was exonerated of all charges and was      Soto has since responded in opposition to those motions,
permitted to return to the ASAT program. Id. at ¶¶ 64–65. As      by letter dated January 6, 2011 from his counsel, Megan A.
a result of issuance of the two misbehavior reports, while at     Brown, Esq., arguing that the motion for leave to amend
Eastern plaintiff was keeplock-confined for a total of fourteen   should be denied as futile for the same reasons as set forth in
                                                                  his dismissal motion, and taking no position with regard to
days. 4 See Plaintiff's Memorandum (Dkt. No. 18) p. 6 of 18.
                                                                  plaintiff's request for appointment of counsel. Dkt. No. 17.

Plaintiff was subsequently transferred out of Eastern and into
                                                                   *3 Defendant's dismissal motion, which is now ripe for
the Southport Correctional Facility, located in Pine City, New
                                                                  determination, has been referred to me for the issuance of
York, in December 2010. Complaint (Dkt. No. 1) ¶ 71.
                                                                  a report and recommendation, pursuant to        28 U.S.C. §
                                                                  636(b)(1)(B) and Northern District of New York Rule 72.3(c).
II. PROCEDURAL HISTORY                                            See Fed.R.Civ.P. 72(b). The remaining two motions brought
Plaintiff commenced this action on March 8, 2011.                 by the plaintiff fall within my non-consensual jurisdiction,
Complaint (Dkt. No. 1). Plaintiff's complaint named the           and therefore will be addressed in the form of an order from
two Doe defendants, M. Soto, and seven corrections                this court.
employees assigned to Southport as defendants, and asserted
claims under the Eighth Amendment to the United States
Constitution, the Americans With Disabilities Act, 42 U.S.C.      III. DISCUSSION
§ 12,101 et seq., and section 504 of the Rehabilitation Act
                                                                    A. Standard of Review
of 1973,      29 U.S.C. § 794, additionally setting forth a       Defendant's motion to dismiss a complaint, brought pursuant
pendent claim of negligence. By order issued on August 2,
2011, based upon an initial review of plaintiff's complaint       to    Rule 12(b)(6) of the Federal Rules of Civil Procedure,
and accompanying in forma pauperis application, Senior            calls upon a court to gauge the facial sufficiency of that
District Judge McAvoy ordered all claims arising from events      pleading, utilizing as a backdrop a pleading standard which,
occurring at Southport severed, and directed that those claims    though unexacting in its requirements, “demands more
be transferred to the Western District of New York. Dkt. No. 4.   than an unadorned, the-defendant-unlawfully-harmed me
                                                                  accusation” in order to withstand scrutiny. Ashcroft v.
In lieu of answering plaintiff's complaint defendant Soto, the    Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d
sole remaining named defendant in this action, moved on
                                                                  868 (2009) (citing     Bell Atlantic Corp. v. Twombly, 550
October 17, 2011 for dismissal of plaintiff's claims, pursuant
                                                                  U.S. 554, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929, ––––,
to    Rule 12(b)(6) of the Federal Rules of Civil Procedure.      (2007)). Rule 8(a)(2) of the Federal Rules of Civil Procedure
Dkt. No. 11. In his motion defendant argues that plaintiff's      requires that a complaint contain “a short and plain statement
complaint fails to allege a plausible claim upon which relief     of the claim showing that the pleader is entitled to relief.”
may be granted, and that in any event he is entitled to           Fed.R.Civ.P. 8(a)(2). While modest in its requirement, that
qualified immunity from suit. Id. Plaintiff has since submitted   rule commands that a complaint contain more than mere
a response in opposition to defendant's motion. Dkt. No. 18.      legal conclusions; “[w]hile legal conclusions can provide the
                                                                  framework of a complaint, they must be supported by factual
Following the filing of defendant's dismissal motion, plaintiff
                                                                  allegations.”    Ashcroft, 129 S.Ct. at 1950.
moved on December 7, 2011 for leave to file an amended
complaint, pursuant to Rule 15(a) of the Federal Rules of
                                                                  To withstand a motion to dismiss, a complaint must plead
Civil Procedure. Dkt. No. 14. In his motion Reed asserts that
                                                                  sufficient facts which, when accepted as true, state a claim that
amendment is sought to permit elimination of the claims and
references to the defendants affected by the transfer to the      is plausible on its face.    Ruotolo v. City of New York, 514
Western District of New York, and to clarify and expand upon      F.3d 184, 188 (2d Cir.2008) (citing   Twombly, 550 U.S. at
facts set forth in his original complaint relating to events at   570, 127 S.Ct. at 1974). As the Second Circuit has observed,


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              2
             Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 88 of 94
Reed v. Doe No. 1, Not Reported in F.Supp.2d (2012)


“[w]hile Twombly does not require heightened fact pleading
of specifics, it does require enough facts to ‘nudge [plaintiff's]   When adverse action is taken by prison officials against
                                                                     an inmate, motivated by the inmate's exercise of a right
claims across the line from conceivable to plausible.’ “ In
                                                                     protected under the Constitution, including the provisions
re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir.2007)
                                                                     of the Eighth Amendment, a cognizable retaliation claim
(quoting      Twombly, 550 U.S. at 570, 127 S.Ct. at 1974).
                                                                     under      42 U.S.C. § 1983 lies. See        Franco v. Kelly,
                                                                     854 F.2d 584, 588–90 (2d Cir.2008). Claims by inmates that
In deciding a    Rule 12(b)(6) dismissal motion, the court           adverse actions taken by prison workers are, of course, easily
must accept the material facts alleged in the complaint as true      incanted, and inmates often attribute adverse action, including
and draw all inferences in favor of the non-moving party.            the issuance of misbehavior reports, to retaliatory animus;
Cooper v. Pate, 378 U.S. 546, 546, 84 S.Ct. 1723, 1734               courts must therefore approach such claims “with skepticism
(1964); Miller v. Wolpoff & Abramson, LLP, 321 F.3d 292,             and particular care.”    Dawes v. Walker, 239 F.3d 489, 491
300 (2d Cir.2003), cert. denied, 540 U.S. 823, 124 S.Ct. 153,
                                                                     (2d Cir.2001) (citing   Flaherty v. Coughlin, 713 F.2d 10, 13
157 L.Ed.2d 44 (2003); Burke v. Gregory, 356 F.Supp.2d 179,
182 (N.D.N.Y.2005) (Kahn, J.). The burden undertaken by a            (2d Cir.1983)), overruled on other grounds,   Swierkiewicz
                                                                     v. Sorema N.A., 534 U.S. 506, 122 S.Ct. 992, 152 L.Ed.2d 1
party requesting dismissal of a complaint under Rule 12(b)
(6) is substantial; the question presented by such a motion          (2002);    Davis, 320 F.3d at 352 (same).
is not whether the plaintiff is likely ultimately to prevail,
“ ‘but whether the claimant is entitled to offer evidence to
                                                                     In order to state a prima facie claim under section 1983 for
support the claims.”   Log On America, Inc. v. Promethean            retaliatory conduct, a plaintiff must advance non-conclusory
Asset Mgmt. L.L.C., 223 F.Supp.2d 435, 441 (S.D.N.Y.2001)            allegations establishing that 1) the conduct at issue was
                                                                     protected; 2) the defendants took adverse action against the
(quoting    Gant v. Wallingford Bd. of Educ., 69 F.3d 669,
                                                                     plaintiff; and 3) there was a causal connection between the
673 (2d Cir.1995) (citations and quotations omitted)).
                                                                     protected activity and the adverse action-in other words, that
                                                                     the protected conduct was a “substantial or motivating factor”
 *4 When assessing the sufficiency of a complaint against
                                                                     in the prison officials' decision to take action against the
this backdrop, particular deference should be afforded to a pro
se litigant whose complaint merits a generous construction           plaintiff.   Mount Healthy City Sch. Dist. Bd. of Educ. v.
by the court when determining whether it states a cognizable         Doyle, 429 U.S. 274, 287, 97 S.Ct. 568, 576, 50 L.Ed.2d 471
                                                                     (1977); Dillon v. Morano, 497 F.3d 247, 251 (2d Cir.2007);
cause of action.      Erickson v. Pardus, 551 U.S. 89, 94,
127 S.Ct. 2197, 2200, 167 L.Ed.2d 1081 (2007) (“ ‘[A]                   Dawes, 239 F.3d at 492 (2d Cir.2001). If the plaintiff
pro se complaint, however inartfully pleaded, must be held           succeeds in carrying this burden, then to avoid liability the
to less stringent standards than formal pleadings drafted by         defendants must show by a preponderance of the evidence
                                                                     that they would have taken action against the plaintiff “even
lawyers”) (quoting     Estelle v. Gamble, 429 U.S. 97, 106,
97 S.Ct. 285, 292, 50 L.Ed.2d 251 (1976) (internal quotations        in the absence of the protected conduct.”  Mount Healthy,
                                                                     429 U.S. at 287, 97 S.Ct. at 576. If taken for both proper
omitted));     Davis v. Goord, 320 F.3d 346, 350 (2d Cir.2003)
                                                                     and improper reasons, state action may be upheld if the
(citation omitted);  Donhauser v. Goord, 314 F.Supp.2d               action would have been taken based on the proper reasons
119, 121 (N.D.N.Y.2004) (Hurd, J.).
                                                                     alone. Graham v. Henderson, 89 F.3d 75, 79 (2d Cir.1996)
                                                                     (citations omitted).
   B. Plaintiff's Retaliation Claim
Plaintiff alleges that defendant Soto, motivated by Reed's            *5 Affording plaintiff the deference which he is due as a pro
use of the medical facilities at Eastern, issued two false           se litigant and broadly construing his complaint, it appears
misbehavior reports to him in September 2010. In response,           that plaintiff is claiming the September misbehavior reports
Soto argues that plaintiff's vague and conclusory allegations        were issued in retaliation for his having sought medical
offered in support of this retaliation claim are insufficient to     treatment due to a sudden illness. 5 As defendant correctly
survive a motion to dismiss.                                         argues, the mere allegation that a false misbehavior report


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              3
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 89 of 94
Reed v. Doe No. 1, Not Reported in F.Supp.2d (2012)


has been issued to an inmate, standing alone, does not rise          (N.D.N.Y.2007). When evaluating whether a misbehavior
                                                                     report is the product of retaliatory animus, an analysis most
to level of constitutional significance.    Boddie v. Schnieder,
                                                                     typically undertaken on a motion for summary judgment,
105 F.3d 857, 862 (2d Cir.1997);     Freeman v. Rideout, 808         courts generally look to several factors as bearing upon
F.2d 949, 951 (2d Cir.1986), cert. denied, 485 U.S. 982, 108         any potential nexus between the protected conduct and the
S.Ct. 1273, 99 L.Ed.2d 484 (1988)). The further assertion that       misbehavior report, including “temporal proximity, prior
the false misbehavior report was prompted by the accused             good discipline, finding of not guilty at the disciplinary
inmate having engaged in protected activity, however, can            hearing, and statements by defendants as to their motives.”
suffice to support a cognizable claim of unlawful retaliation.
                                                                     Id. (citations omitted); see also  Rivera v. Goord, 119
   Franco, 854 F.2d at 589.                                          F.Supp.2d 327, 339 (S.D.N.Y.2000).

Having assumed plaintiff's ability to establish that he engaged       *6 In this instance, plaintiff's complaint is lacking in any
in protected activity, the court's focus turns next to the           factual allegations that would establish the requisite nexus
question of whether he has sufficiently alleged that he              between his visit to the prison infirmary and defendant Soto's
experienced adverse action at the hands of the defendant.            issuance of misbehavior reports. Indeed, in his complaint
In the prison context, “[o]nly retaliatory conduct that would        Reed hypothesizes that Soto disbelieved his explanation
deter a similarly situated individual of ordinary firmness           concerning his whereabouts at the time of his absence from
from exercising his or her constitutional rights constitutes         the ASAT program, prompting him to issue the misbehavior
an adverse action for a claim of retaliation.”       Dawes, 239      reports. See, e.g., Complaint (Dkt. No. 1) ¶¶ 54, 65.
                                                                     This allegation by the plaintiff suggests a non-retaliatory
F.3d at 493; see also     Davis, 320 F.3d at 353. The adverse        motivation for defendant's issuance of the misbehavior
action inquiry is a contextual one.      Davis, 320 F.3d at 353.     reports at issue.
Courts should bear in mind that “[p]risoners may be required
to tolerate more ... than average citizens, before a [retaliatory]   In light of the plaintiff's failure to state facts sufficient
action taken against them is considered adverse.” Id.                to satisfy this critical element of a retaliation claim, I
                                                                     recommend that the defendant's motion be granted, and
The adverse action alleged by the plaintiff in support of            that plaintiff's retaliation cause of action under the First
his retaliation claim consists of the issuance of two false          Amendment be dismissed.
misbehavior reports. The filing of a false misbehavior report
can qualify as an adverse action for purposes of a First
                                                                        C. Verbal Harassment/False Misbehavior Report Claims
Amendment retaliation. See       Gill v. Pidlypchak, 389 F.3d        Liberally construed, plaintiff's complaint could be interpreted
379, 384 (2d Cir.2004). The false misbehavior reports at issue       as also asserting a claim, independent of retaliation, under the
led to plaintiff's keeplock cell confinement for a period of         Eighth Amendment for harassment and for issuance of false
fourteen days. At this early procedural juncture, I am unable        misbehavior reports.
to conclude that this allegation is insufficient to support a
plausible finding of adverse action. See Edwards v. Horn,            As was previously observed, the mere issuance of a false
No.2012 WL 76012, at * 16 (S.D.N.Y. Mar. 8, 2012) (citing            misbehavior report, standing alone, is insufficient to support a
   Gill, 389 F.3d at 384) (false misbehavior report and              cognizable claim under the Eighth Amendment or otherwise
placement in keeplock constitutes adverse action)).                  on behalf of a prison inmate; a “prison inmate has no general
                                                                     constitutional right to be free from being falsely accused
The third requirement for pleading a cognizable retaliation          in a misbehavior report.”      Boddie v. Schnieder, 105 F.3d
claim involves linking the protected activity and adverse
                                                                     857, 862 (2d Cir.1997) (citing         Freeman v. Rideout, 808
action alleged. It is in connection with this element that
                                                                     F.2d 949, 951 (2d Cir.1986), cert. denied, 485 U.S. 982, 108
plaintiff's retaliation claim fails. In cases involving claims of
                                                                     S.Ct. 1273, 99 L.Ed.2d 484 (1988)). As such, plaintiff's claim
retaliation based on the filing of allegedly false misbehavior
                                                                     related to the filing of a false misbehavior report, independent
reports, “[t]he difficulty lies in establishing a retaliatory
                                                                     of his First Amendment retaliation cause of action, is subject
motive.”     Barclay v. New York, 477 F.Supp.2d 546, 558             to dismissal.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               4
          Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 90 of 94
Reed v. Doe No. 1, Not Reported in F.Supp.2d (2012)


                                                                   9 L.Ed.2d 222 (1962); Elma RT v. Landesmann Int'l Mktg.
Defendant also interprets plaintiff's complaint as alleging        Corp., No. 98–CIV.–662, 2000 WL 297197, at *3 (S.D.N.Y.
that he was generally harassed by Soto, and that Soto              Mar. 22, 2000) (citing Foman ).
stated to other inmates that Reed was a monster with whom
they should not associate. These allegations appear to be          Notwithstanding the familiar and well-accepted precept that
calculated to state a violation of his Eighth Amendment's          leave to amend should be granted freely and is typically
right to be free from cruel and unusual punishment. Reed's         permitted, if a claim contained in a proposed amended
complaint, however, fails to allege any conduct that would
                                                                   complaint would be vulnerable in the face of a Rule 12(b)
warrant Eighth Amendment protection. As a general matter,
                                                                   (6) motion, then permitting amendment would be an act of
mere verbal harassment, including that accompanied by the
use of profanity, without any corresponding physical injury        futility that should not be sanctioned. See, e.g.,   Saxholm AS

does not support a cognizable claim under section 1983,            v. Dynal, Inc., 938 F.Supp. 120, 124 (E.D.N.Y.1996); In re
however boorish and unprofessional the alleged conduct             Boesky Sec. Litig., 882 F.Supp. 1371, 1379 (S.D.N.Y.1995).
                                                                   If, on the other hand, a proposed claim sets forth facts and
may be. See        Purcell v. Coughlin, 790 F.2d 263, 265
                                                                   circumstances that may entitle the pleader to relief, then
(2d Cir.1986);       Gill v. Hoadley, 261 F.Supp.2d 113,           futility is not a proper basis on which to deny the right to
129 (N.D.N.Y.2003);         Aziz Zarif Shabazz v. Pico, 994        amend. Saxholm, 938 F.Supp. at 124 (citing Allstate Ins. v.
F.Supp. 460, 474 (S.D.N.Y.1998). Nor do threats amount             Administratia Asigurarilor De Stat, 875 F.Supp. 1022, 1029
to a constitutional violation. Malsh v. Austin, 901 F.Supp.
                                                                   (S.D.N.Y.1995) and       Mathon v. Marine Midland Bank,
757, 763 (S.D.N.Y.1995). Because plaintiff's complaint
                                                                   N.A., 875 F.Supp. 986, 1003 (E.D.N.Y.1995) (leave to replead
lacks allegations that would plausibly support an Eighth
                                                                   granted where court could not say that under no circumstances
Amendment violation claim, I recommend dismissal of that
                                                                   would proposed claims provide a basis for relief)).
cause of action, to the extent that his complaint may properly
be construed as raising such a claim.
                                                                   The court has reviewed plaintiff's proposed amended
                                                                   complaint, and finds that it suffers from the same deficiencies
   D. Leave to Amend                                               as are noted above with respect to his initial complaint.
 *7 Following the filing of plaintiff's dismissal motion,          Accordingly, plaintiff's motion for leave to file the proposed
plaintiff sought leave to amend his complaint to flesh out         amended complaint accompanying his motion will be denied
certain factual allegations in support of his claims. See Dkt.     on basis of futility. 6   Ruffolo v. Oppenheimer & Co., 987
No. 14. At this juncture the court must determine whether to       F.2d 129, 131 (2d Cir.1993) (citations omitted); accord Brown
permit the amendment now sought, and additionally whether          v. Peters, 95–CV–1641, 1997 WL 599355, at *1 (N.D.N.Y.
the plaintiff should be granted leave to amend in any event in     Sep.22, 1997) (Pooler, J.) (“[T]he court need not grant leave
an effort to cure the deficiencies perceived with regard to his    to amend where it appears that amendment would prove to be
existing claims against defendant Soto.                            unproductive or futile.”) (citation omitted).


   1. Leave to Amend Generally                                        2. Leave to Amend to Cure Perceived Deficiencies
Motions for leave to amend are governed by Rule 15(a) of the        *8 Ordinarily, a court should not dismiss a complaint
Federal Rules of Civil Procedure which provides, in pertinent      filed by a pro se litigant without granting leave to amend
part, that unless amendment as a matter of right is permitted-     at least once if there is any indication that a valid claim
under circumstances not applicable here-a party may amend
                                                                   might be stated.    Branum v. Clark, 927 F.2d 698, 704–
its pleading “only with the opposing party's written consent
                                                                   05 (2d Cir.1991) (emphasis added); see also Fed.R.Civ.P.
or the court's leave. The court should freely give leave
                                                                   15(a) (leave to amend “shall be freely given when justice so
when justice so requires.” Fed.R.Civ.P. 15(a). Under Rule
15(a), leave to amend ordinarily should be liberally granted       requires”); see also   Mathon, 875 F.Supp. at 1003 (leave
absent undue delay, bad faith, dilatory tactics, undue prejudice   to replead granted where court could not say that under no
in being served with the proposed pleading, or futility.           circumstances would proposed claims provide a basis for
                                                                   relief). The court must next determine whether plaintiff is
   Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 230,


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           5
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 91 of 94
Reed v. Doe No. 1, Not Reported in F.Supp.2d (2012)


entitled to the benefit of this general rule, given the procedural   district courts broad—though not limitless—discretion in
history of the case.                                                 determining whether to appoint counsel to represent indigent
                                                                     civil litigants. Hodge, 802 F.2d at 60. In Hodge, the Second
I am unable to conclude that if given the opportunity plaintiff
                                                                     Circuit noted that when exercising that discretion the court
nonetheless would be unable to set forth allegations sufficient
to avoid dismissal of his claims at this early stage in the
litigation. If he opts to amend, however, the plaintiff is
                                                                                   *9 should first determine whether
advised that the law requires that “complaints relying on
                                                                                  the indigent's position seems likely
the civil rights statutes are insufficient unless they contain
                                                                                  to be of substance. If the claim
some specific allegations of fact indicating a deprivation of
                                                                                  meets this threshold requirement,
rights, instead of a litany of general conclusions that shock
                                                                                  the court should then consider the
but have no meaning.” Hunt v. Budd, 895 F.Supp. 35, 38
                                                                                  indigent's ability to investigate the
(N.D.N.Y.1995) (McAvoy, C.J.) (citing        Barr v. Abrams,                      crucial facts, whether conflicting
810 F.2d 358, 363 (2d Cir.1987) (other citations omitted));                       evidence implicating the need for
Pourzandvakil v. Humphry, No. 94–CV–1594, 1995 U.S.                               crossexamination will be the major
Dist. LEXIS 7136, at *24–25 (N.D.N.Y. May 22, 1995)                               proof presented to the fact finder, the
(Pooler, D.J.) (citation omitted). Such an amended complaint                      indigent's ability to present the case,
will replace the existing second amended complaint, and                           the complexity of the legal issues and
therefore must be a wholly integrated and complete pleading                       any special reason in th[e] case why
that does not rely upon or incorporate by reference any                           appointment of counsel would be more
pleading or document previously filed with the court. See                         likely to lead to a just determination.
   Harris v. City of N.Y., 186 F.3d 243, 249 (2d Cir.1999)
(citing     Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124,
1128 (2d Cir.1994)); see also Fed.R.Civ.P. 10(a). The                Id. at 61–62; see also Terminate Control Corp. v. Horowitz,
proposed amended complaint also specifically allege facts            28 F.3d 1335, 1341 (2d Cir.1994) (citing Hodge). As can
indicating the involvement of each of the named defendants           be seen, of the criteria enunciated by the Second Circuit to
in the constitutional deprivations alleged, providing sufficient     be considered when determining whether assignment of pro
detail to establish the they were tangibly connected to those        bono counsel is appropriate, the most important is the merits
                                                                     —that is, “whether the indigent's position [is] likely to be of
deprivations. See     Bass v. Jackson, 790 F.2d 260, 263 (2d
                                                                     substance.” Cooper, 877 F.2d at 172 (citations and internal
Cir.1986).
                                                                     quotations omitted). Where a plaintiff does not provide a
                                                                     court with evidence, as opposed to mere allegations, relating
   E. Appointment of Counsel                                         to his or her claims, that party does not meet this threshold
In addition to seeking leave to amend, plaintiff has applied to      requirement. See Herman v. Runyon, No. 96 CIV. 6080, 1997
the court for appointment of counsel. As a threshold matter,         WL 118379, at *1 (S.D.N.Y. Mar. 17, 1997).
prior to requesting appointment of pro bono counsel, a party
must first demonstrate that he or she has been unable to obtain      Each case must be decided on its own facts. Velasquez v.
counsel through the private sector or public interest firms.         O'Keefe, 899 F.Supp. 972, 974 (N.D.N.Y.1995) (McAvoy, J.)
Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 173–74 (2d            (citing     Hodge, 802 F.2d at 61). Although the Constitution
Cir.1989) (quoting      Hodge v. Police Officers, 802 F.2d 58,       guarantees indigent litigants “meaningful access” to the
61 (2d Cir.1986)). Given that plaintiff has not provided the         courts, it does not entitle all such parties to receive the benefit
court with information regarding any efforts by him to obtain        of pro bono representation.      Hodge, 802 F.2d at 60. While,
counsel, his request is subject to denial on this basis alone.       as was previously indicated, the appointment of counsel to
                                                                     represent indigent parties in civil suits is authorized by statute,
Turning to the merits of his application, I find that Reed has       when that authority is exercised the court is required to call
not demonstrated entitlement to appointment of counsel under         upon attorneys to donate their time pro bono to the benefit
the applicable statute.      28 U.S.C. § 1915(e)(1) affords          of indigent litigants and the court. Accordingly, in deference



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  6
           Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 92 of 94
Reed v. Doe No. 1, Not Reported in F.Supp.2d (2012)


                                                                     cure the deficiencies cited in this report and recommendation
to the limited resources available to the court to serve the
                                                                     in connection with his allegations against defendant Soto. I
interests of the many indigent litigants who pursue claims
                                                                     further find, however, that he has failed to establish a basis
before it, and recognizing the “thankless burden” associated
                                                                     for appointment of counsel to represent him, pro bono, at this
with such assignments,      Miller v. Pleasure, 296 F.2d 283,        early procedural juncture in this litigation.
285 (2d Cir.1961), cert. denied, 370 U.S. 964, 82 S.Ct. 1592, 8
L.Ed.2d 830 (1962), courts should not grant such applications        Based upon the foregoing it is hereby respectfully,
indiscriminately, but instead must exercise good judgment
and restraint in doing so. Cooper, 877 F.2d at172.                   RECOMMENDED that the motion of defendant M. Soto to
                                                                     dismiss plaintiff's claims against him in this action (Dkt. No.
In this instance, plaintiff has failed to make a sufficient          11) be GRANTED, and that all claims against that defendant
showing to warrant appointment of counsel to represent him           be DISMISSED, with leave to file an amended complaint
at this early stage in the litigation. Plaintiff's application for   as directed above within thirty days from the date of the
appointment of counsel will therefore be denied, without             filing a decision and order acting upon my recommendation
prejudice to renewal. 7                                              of dismissal; and it is further

                                                                     ORDERED, that plaintiff's motions for leave to amend (Dkt.
IV. SUMMARY AND RECOMMENDATION                                       No. 14) and for appointment of counsel (Dkt. No. 15) be
The claims now remaining before this court, following                DENIED in all respects, without prejudice to renewal.
severance and transfer of a portion of plaintiff's original
complaint to the Western District of New York, include
causes of action against two John Doe defendants arising             NOTICE: Pursuant to    28 U.S.C. § 636(b)(1), the parties
from plaintiff's alleged investigation of contaminated food,         may lodge written objections to the foregoing report.
as well as claims of retaliation, harassment, and cruel and          Such objections shall be filed with the Clerk of the
unusual punishment against defendant M. Soto. Because the            Court within FOURTEEN days of service of this report.
Doe defendants in this case have not yet been identified and         FAILURE TO SO OBJECT TO THIS REPORT WILL
thus have not yet appeared in the action, the court has not          PRECLUDE APPELLATE REVIEW.                    28 U.S.C. § 636(b)
been called upon to gauge the sufficiency of plaintiff's claims
                                                                     (1); Fed.R.Civ.P. 6(a), 6(d), 72; Roland v.    Racette, 984 F.2d
against those defendants. 8 Turning to plaintiff's claims            85 (2d Cir.1993).
against defendant Soto, based upon a review of the allegations
set forth in plaintiff's complaint, I recommend that all claims      It is hereby ORDERED that the clerk of the court serve a
against defendant Soto be dismissed, with leave to replead,          copy of this Report and Recommendation upon the parties in
and find it unnecessary to address his alternative argument, to      accordance with this court's local rules.
the effect that he is entitled to qualified immunity from suit.

 *10 Turning to plaintiff's pending motions, I conclude that         All Citations
his motion for leave to amend should be denied, based
upon futility, but that he nonetheless should be afforded an         Not Reported in F.Supp.2d, 2012 WL 4486086
opportunity to further amend his complaint in an effort to




                                                             Footnotes


1       The court's records list the plaintiff as being confined in the Southport Correctional Facility “Southport”,
        based upon a change of address notice filed by Reed on February 22, 2012. See Dkt. No. 20. According
        to publically available information, however, Reed is now being held in the Elmira Correctional Facility. See
        http//nysdoccslookup.doccs.ny.gov. GCA00P00/WINQ130 (screenshot attached. Plaintiff is reminded of his




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               7
         Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 93 of 94
Reed v. Doe No. 1, Not Reported in F.Supp.2d (2012)


      obligation under the court's rules to notify the court and defendants' counsel of any further address changes
      in order to facilitate communications with him. See N.Y.N.D.L.R. 10.1(c)(2).
2     The following recitation is drawn principally from plaintiff's amended complaint, the contents of which have
      been accepted as true for purposes of the pending motion. See              Erickson v. Pardus, 551 U.S. 89, 94,
      127 S.Ct. 2197, 2200, 167 L.Ed.2d 1081 (2007) (citing         Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56,
      127 S.Ct. 1955, 1965, 167 L.Ed.2d 929 (2007)); see also           Cooper v. Pate, 378 U.S. 546, 546, 84 S.Ct.
      1733, 1734, 12 L.Ed.2d 1030 (1964). In light of the severance and transfer of plaintiff's claims arising out of
      his confinement at the Southport Correctional Facility to the Western District of New York, I have included
      only the facts relevant to his remaining claims, all of which involve events at the Eastern Correctional Facility
      (“Eastern”).
3     Keeplock is a form of confinement restricting an inmate to his or her cell, separating the inmate from others,
      and depriving the inmate of participation in normal prison activities.       Gittens v. LeFevre, 891 F.2d 38, 39
      (2d Cir.1989); Warburton v. Goord, 14 F.Supp.2d 289, 293 (W.D.N.Y.1998) (citing Gittens ); Tinsley v.
      Greene, No. 95–CV–1765, 1997 WL 160124, at *2 n. 2 (N.D.N.Y. Mar. 31, 1997) (Pooler, D.J. & Homer,
      M.J.) (citing, inter alia, Green v. Bauvi, 46 F.3d 189, 192 (2d Cir.1995)) (Copies of all unreported decisions
      cited in this document have been appended for the convenience of the pro se plaintiff.). Inmate conditions
      while keeplocked are substantially the same as in the general population, the primary exception being that
      keeplocked inmates do not leave their cells for out-of-cell programs, and are usually allowed less time out
      of their cells on the weekends.        Lee v. Coughlin, 26 F.Supp.2d 615, 628 (S.D.N.Y.1998). [Editor's Note:
      Attachments of Westlaw case copies deleted for online display.]
4     Plaintiff's opposition memorandum also intimates that he lost good time credits as a result of the relevant
      events. See Plaintiff's Memorandum (Dkt. No. 18) at p. 6 of 18. There is no factual support for this statement,
      however, in either plaintiff's complaint or the attached exhibits.
5     In his motion defendant Soto has assumed, for the sake of argument, that plaintiff's resort to seeking medical
      treatment within the facility constituted protected activity sufficient to trigger the First Amendment's protection
      against retaliation, and I will do likewise.
6     In his proposed amended complaint plaintiff seeks to add a claim for denial of equal protection, alleging
      that because he was issued a misbehavior report for exercising his right to seek medical care while another
      inmate was permitted to attend the medical clinic, his right to equal protection was denied. See Proposed
      Amended Complaint (Dkt. No. 14–1) ¶ 60.
         The Equal Protection Clause directs state actors to treat similarly situated people alike. See            City of
         Cleburne, Texas v. Cleburne Living Ctr., 473 U.S. 432, 439, 105 S.Ct. 3249, 3254, 87 L.Ed.2d 313 (1985).
         To prove a violation of the Equal Protection Clause, a plaintiff must demonstrate that he or she was treated
         differently than others similarly situated as a result of intentional or purposeful discrimination directed at an
         identifiable or suspect class. See     Giano v. Senkowski, 54 F.3d 1050, 1057 (2d Cir.1995) (citing, inter
         alia, McCleskey v. Kemp, 481 U.S. 279, 292, 107 S.Ct. 1756, 1767, 95 L.Ed.2d 262 (1987)). The plaintiff
         must also show that the disparity in treatment “cannot survive the appropriate level of scrutiny which, in
         the prison setting, means that he must demonstrate that his treatment was not reasonably related to [any]
         legitimate penological interests.”     Phillips v. Girdich, 408 F.3d 124, 129 (2d Cir.2005) (quoting    Shaw
         v. Murphy, 532 U.S. 223, 225, 121 S.Ct. 1475, 149 L.Ed.2d 420 (2001) (internal quotation marks omitted)).
         While plaintiff's complaint alleges that he was treated differently than another inmate, conspicuously absent
         from his proposed amended complaint is the allegation of any fact plausibly suggesting that the difference
         in treatment was the result of an intentional or purposeful discrimination directed at an identifiable or
         suspect class. For this reason, I find that the proposed amended complaint does not state a plausible equal
         protection claim.


              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      8
         Case 9:20-cv-00177-DNH-TWD Document 32 Filed 04/22/21 Page 94 of 94
Reed v. Doe No. 1, Not Reported in F.Supp.2d (2012)


7     In accordance with the customary practice of this court, once a case passes through the discovery and motion
      phases and becomes trial ready, pro bono counsel is usually appointed for an indigent pro se inmate litigant
      to assist in preparation for and during the trial, either as attorney of record or as standby counsel.
8     Because only “persons” may act under color of state law, a complaint seeking money damages pursuant
      to    § 1983 must name one or more individuals as defendants. See Walker v. State of Connecticut, No.
      3:06CV165, 2006 WL 1981783, *2 (D.Conn.2006); Connor v. Hurley, No. 00Civ.8354LTSAJP, 2004 WL
      885828, at * 3 (S.D.N.Y.2004). It is not uncommon for a pro se plaintiff to include a “John Doe” or other
      unknown defendants, together with named defendants in a complaint. Generally, in such cases the complaint
      is served upon the named defendants, and the plaintiff is directed to pursue discovery to identify the John
      Doe(s) and to thereafter seek leave to amend the complaint to name them as defendants. In the event the
      plaintiff chooses to abandon his claims against defendant Soto, leaving only the two “Doe” defendants in
      the case, I recommend the court allow plaintiff to name the superintendent of Eastern as a defendant—even
      though there is no suggestion of his or her personal involvement in the alleged constitutional violations—
      solely for the purpose of effecting service and so that issue may be joined. In that event, once issue is joined,
      plaintiff may seek through discovery the identity of the John Doe defendant(s). See Peralta v. Doe, No. 04–
      CV–6559P, 2005 WL 357358, at * 2 (W.D.N.Y. Jan.24, 2005) (citing              Valentin v. Dinkins, 121 F.3d 72,
      76 (2d Cir.1997)) (district court should assist pro se incarcerated litigants with their inquiry into the identities
      of unknown defendants and “may pursue any course that it deems appropriate to a further inquiry into the
      identity” of the unknown defendant); Harvey v. Corrections Officer, 9:09–CV–0517 (N.D.N.Y.) (LEK/GHL)
      (order filed 6/1/09 permitting plaintiff to name superintendent as a defendant for purposes of service and
      discovery).


End of Document                                           © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          9
